Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 31, 2006,

among

LIFETIME BRANDS, INC.

as Borrower,

the Lenders party hereto,

CITIBANK, N.A.

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

___________________________

HSBC BANK USA, NATIONAL ASSOCIATION

and

JPMORGAN CHASE BANK, N.A.

as Joint Lead Arrangers

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

ARTICLE 1.

DEFINITIONS

1

 

 

 

SECTION 1.01

DEFINED TERMS

1

SECTION 1.02

CLASSIFICATION OF LOANS AND BORROWINGS

17

SECTION 1.03

TERMS GENERALLY

17

SECTION 1.04

ACCOUNTING TERMS; GAAP

18

 

 

 

ARTICLE 2.

THE CREDITS

18

 

 

 

SECTION 2.01

COMMITMENTS

18

SECTION 2.02

LOANS AND BORROWINGS

18

SECTION 2.03

REQUESTS FOR BORROWINGS

19

SECTION 2.04

FUNDING OF BORROWINGS

19

SECTION 2.05

SWING LINE LOANS

20

SECTION 2.06

TERMINATION AND REDUCTION OF COMMITMENTS

22

SECTION 2.07

REPAYMENT OF LOANS; EVIDENCE OF DEBT

22

SECTION 2.08

PREPAYMENT OF LOANS

23

SECTION 2.09

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS

24

SECTION 2.10

OPTIONAL INCREASE IN COMMITMENTS

25

SECTION 2.11

LETTERS OF CREDIT

26

SECTION 2.12

CASH COLLATERAL ACCOUNT

29

SECTION 2.13

LOANS AND LETTERS OF CREDIT UNDER THE ORIGINAL CREDIT AGREEMENT

29

 

 

 

ARTICLE 3.

INTEREST, FEES, YIELD PROTECTION, ETC.

30

 

 

 

SECTION 3.01

INTEREST

30

SECTION 3.02

INTEREST ELECTIONS

30

SECTION 3.03

FEES

31

SECTION 3.04

ALTERNATE RATE OF INTEREST

32

SECTION 3.05

INCREASED COSTS; ILLEGALITY

33

SECTION 3.06

BREAK FUNDING PAYMENTS

34

SECTION 3.07

TAXES

34

SECTION 3.08

MITIGATION OBLIGATIONS

36

SECTION 3.09

SUBSTITUTION OF LENDERS

37

 

 

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

37

 

 

 

SECTION 4.01

ORGANIZATION; POWERS

37

SECTION 4.02

AUTHORIZATION; ENFORCEABILITY

37

SECTION 4.03

GOVERNMENTAL APPROVALS; NO CONFLICTS

38

SECTION 4.04

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

38

SECTION 4.05

PROPERTIES

38

SECTION 4.06

LITIGATION AND ENVIRONMENTAL MATTERS

39

SECTION 4.07

COMPLIANCE WITH LAWS AND AGREEMENTS

39

SECTION 4.08

INVESTMENT COMPANY STATUS

39

 

 

i

 

--------------------------------------------------------------------------------

 

 

 

 

SECTION 4.09

TAXES

39

SECTION 4.10

ERISA

39

SECTION 4.11

DISCLOSURE

40

SECTION 4.12

SUBSIDIARIES

40

SECTION 4.13

INSURANCE

40

SECTION 4.14

LABOR MATTERS

40

SECTION 4.15

SOLVENCY

40

SECTION 4.16

FEDERAL RESERVE REGULATIONS

41

SECTION 4.17

ABSENCE OF CERTAIN RESTRICTIONS

41

SECTION 4.18

SECURITY DOCUMENTS

41

 

 

 

ARTICLE 5.

CONDITIONS

42

 

 

 

SECTION 5.01

EFFECTIVE DATE

42

SECTION 5.02

EACH EXTENSION OF CREDIT

44

 

 

 

ARTICLE 6.

AFFIRMATIVE COVENANTS

44

 

 

 

SECTION 6.01

FINANCIAL STATEMENTS AND OTHER INFORMATION

44

SECTION 6.02

NOTICES OF MATERIAL EVENTS

46

SECTION 6.03

EXISTENCE; CONDUCT OF BUSINESS

46

SECTION 6.04

PAYMENT OF OBLIGATIONS

46

SECTION 6.05

MAINTENANCE OF PROPERTIES

46

SECTION 6.06

BOOKS AND RECORDS; INSPECTION RIGHTS

46

SECTION 6.07

COMPLIANCE WITH LAWS

47

SECTION 6.08

USE OF PROCEEDS

47

SECTION 6.09

NOTICE OF CERTAIN CHANGES

47

SECTION 6.10

INSURANCE

47

SECTION 6.11

ADDITIONAL SUBSIDIARIES

47

SECTION 6.12

INFORMATION REGARDING COLLATERAL

48

SECTION 6.13

CASUALTY AND CONDEMNATION

48

SECTION 6.14

INTELLECTUAL PROPERTY; FURTHER ASSURANCES

49

 

 

 

ARTICLE 7.

NEGATIVE COVENANTS

49

 

 

 

SECTION 7.01

INDEBTEDNESS

50

SECTION 7.02

LIENS

50

SECTION 7.03

FUNDAMENTAL CHANGES

51

SECTION 7.04

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

52

SECTION 7.05

ASSET SALES

53

SECTION 7.06

SALE AND LEASE-BACK TRANSACTIONS

54

SECTION 7.07

HEDGING AGREEMENTS

54

SECTION 7.08

RESTRICTED PAYMENTS

54

SECTION 7.09

TRANSACTIONS WITH AFFILIATES

54

SECTION 7.10

RESTRICTIVE AGREEMENTS

54

SECTION 7.11

AMENDMENT OF MATERIAL DOCUMENTS

55

SECTION 7.12

LEVERAGE RATIO

55

SECTION 7.13

INTEREST COVERAGE RATIO

55

 

ii

 

 

--------------------------------------------------------------------------------



 

SECTION 7.14

PREPAYMENTS OF INDEBTEDNESS

55

SECTION 7.15

CAPITAL EXPENDITURES

55

SECTION 7.16

FISCAL YEAR

56

SECTION 7.17

ERISA OBLIGATIONS

56

 

 

 

ARTICLE 8.

EVENTS OF DEFAULT

56

 

 

 

SECTION 8.01

EVENTS OF DEFAULT

56

SECTION 8.02

CONTRACT REMEDIES

58

 

 

 

ARTICLE 9.

THE ADMINISTRATIVE AGENT

58

 

 

 

SECTION 9.01

APPOINTMENT

58

SECTION 9.02

INDIVIDUAL CAPACITY

58

SECTION 9.03

EXCULPATORY PROVISIONS

59

SECTION 9.04

RELIANCE BY ADMINISTRATIVE AGENT

59

SECTION 9.05

PERFORMANCE OF DUTIES

59

SECTION 9.06

RESIGNATION; SUCCESSORS

60

SECTION 9.07

NON-RELIANCE BY CREDIT PARTIES

60

SECTION 9.08

AGENTS

60

 

 

 

ARTICLE 10.

MISCELLANEOUS

60

 

 

 

SECTION 10.01

NOTICES

60

SECTION 10.02

WAIVERS; AMENDMENTS

61

SECTION 10.03

EXPENSES; INDEMNITY; DAMAGE WAIVER

62

SECTION 10.04

SUCCESSORS AND ASSIGNS

63

SECTION 10.05

SURVIVAL

65

SECTION 10.06

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

65

SECTION 10.07

SEVERABILITY

65

SECTION 10.08

RIGHT OF SETOFF

66

SECTION 10.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

66

SECTION 10.10

WAIVER OF JURY TRIAL

66

SECTION 10.11

HEADINGS

67

SECTION 10.12

INTEREST RATE LIMITATION

67

SECTION 10.13

USA PATRIOT ACT NOTICE

67

 

iii

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULES:

 

Schedule 2.01

Commitments

Schedule 2.11

Existing Letters of Credit

Schedule 4.06

Disclosed Matters

Schedule 4.12

Subsidiaries

Schedule 4.13

Insurance

Schedule 7.01

Existing Indebtedness

Schedule 7.02

Existing Liens

Schedule 7.04

Existing Investments

Schedule 7.10

Existing Restrictions

 

EXHIBITS:

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Opinion of Rivkin Radler LLP

Exhibit C-1

Form of Revolving Note

Exhibit C-2

Form of Swing Line Note

Exhibit D

Form of Guarantee Agreement

Exhibit E

Form of Security Agreement

 

iv

 

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 31, 2006 (this
“Agreement”), among LIFETIME BRANDS, INC., a Delaware corporation (the
“Borrower”), the Lenders party hereto (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as Syndication Agent, CITIBANK, N.A., as Co-Documentation Agent, WACHOVIA
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent, and HSBC BANK USA,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

The Borrower, certain lenders and The Bank of New York, as Administrative Agent
are parties to the Amended and Restated Credit Agreement dated as of July 28,
2004 (as amended through the date hereof, the “Original Credit Agreement”) among
the Borrower, such lenders and The Bank of New York, as Administrative Agent.

 

HSBC Bank USA, National Association has purchased and assumed from such lenders,
and such lenders have sold and assigned to HSBC Bank USA, National Association,
such lenders’ outstanding loans and commitments under the Original Credit
Agreement. In connection with such sale and assignment, The Bank of New York has
resigned as Administrative Agent and HSBC Bank USA, National Association, as
sole lender, has appointed itself as successor Administrative Agent, which
appointment has been approved by the Borrower. Simultaneously with the execution
and delivery of this Agreement, HSBC Bank USA, National Association has sold and
assigned to the Lenders party hereto the Revolving Commitments as set forth on
Schedule 2.01 hereto (and a pro rata share of the outstanding Revolving Loans
and Letters of Credit as of the date hereof).

 

The Borrower, the Administrative Agent and the lenders party hereto desire to
amend and restate the Original Credit Agreement on the terms and conditions set
forth herein.

 

Accordingly, for good and valuable consideration, the parties hereto agree that
the Original Credit Agreement shall be amended and restated in its entirety as
follows:

 

ARTICLE 1.

DEFINITIONS

 

 

Section 1.01

Defined Terms

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded, if necessary, to the
nearest one hundred-thousandth of a percentage point) equal to (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means HSBC Bank USA, National Association, in its
capacity as administrative agent for the Lenders hereunder.

 

 

--------------------------------------------------------------------------------

“Administrative Questionnaire” an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning ascribed thereto in the preamble to this Agreement,
as amended, supplemented or otherwise modified from time to time.

 

“Aggregate Revolving Commitment” means, at any time, the sum at such time of the
aggregate Revolving Commitments of all Lenders, which, as of the Effective Date
equals $150,000,000.

 

“Aggregate Revolving Exposure” means, at any time, the sum at such time of (a)
the outstanding principal balance of the Revolving Loans of all Lenders, plus
(b) the outstanding principal balance of the Swing Line Loans, plus (c) an
amount equal to the Letter of Credit Exposure of all Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the secondary market rate for
three-month certificates of deposit (adjusted for statutory reserve
requirements) plus 1% per annum and (c) the Federal Funds Rate in effect on such
day plus 1/2 of 1% per annum. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

 

“Applicable Margin” means, at all times during the applicable periods set forth
below: (a) with respect to ABR Borrowings, the percentage set forth below under
the heading “ABR Margin” and adjacent to such period, (b) with respect to
Eurodollar Borrowings, the percentage set forth below under the heading
“Eurodollar Margin” and adjacent to such period and (c) with respect to the
Commitment Fees, the percentage set forth below under the heading “Commitment
Fee Margin” and adjacent to such period:

 

Period

Applicable Margin

When the Leverage Ratio is greater than

And less than or equal to

ABR Margin

Eurodollar Margin

Commitment Fee Margin

3.00:1.00

 

0.000%

1.250%

0.250%

2.50:1.00

3.00:1.00

0.000%

1.000%

0.200%

2.00:1.00

2.50:1.00

0.000%

0.750%

0.150%

1.00:1.00

2.00:1.00

0.000%

0.625%

0.125%

 

1.00:1.00

0.000%

0.500%

0.100%

 

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
shall be based upon the certificate most recently delivered under
Section 6.01(c) and shall become effective five (5) Business Days after the date
such certificate is delivered to the Administrative Agent. Notwithstanding
anything to the contrary in this definition, (i) if the Borrower shall fail to
deliver to the

 

2

 

--------------------------------------------------------------------------------

Administrative Agent such a certificate on or prior to any date required hereby,
the Leverage Ratio shall be deemed to be greater than 3.00:1.00from and
including such date to the date that is five (5) Business Days after the date of
delivery to the Administrative Agent of such certificate and (ii) during the
period commencing on the Effective Date and ending on the date that the
certificate to be delivered under Section 6.01(c) for the fiscal quarter ending
December 31, 2006 is delivered to the Administrative Agent, the Applicable
Margin shall be 0.000% for ABR Borrowings, 0.500% for Eurodollar Borrowings and
0.100% with respect to the Commitment Fee.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, (a) any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any bank or Affiliate thereof that
manages or controls such Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, substantially in
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

 

“Available Revolving Commitment Amount” means , at any time, an amount equal to
the Aggregate Revolving Commitment at such time minus the Aggregate Revolving
Exposure at such time.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Borrowing” means Revolving Loans or Swing Line Loans, as applicable, of the
same Type made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect; provided,
however, that Swing Line Loans may not be made or converted into Eurodollar
Loans.

 

“Borrowing Date” means the date of (a) the making, conversion or continuation of
any Loan or (b) the issuance of any Letter of Credit.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” of any Person means expenditures (whether paid in cash or
other consideration or accrued as a liability) for fixed or capital
assets(excluding any capitalized interest andany such asset acquired in
connection with normal replacement and maintenance programs properly charged to
current operations and excluding any replacement assets acquired with the
proceeds of insurance) made by such Person.

 

 

3

 

--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means, as to any Person, all shares, interest, partnership
interests, limited liability company membership interests, participations,
rights in or other equivalents (however designated) of such Person’s equity
(however designated) and any rights, warrants or options exchangeable for or
convertible into such shares, interests, participations, rights or other equity.

 

“Cash Collateral” has the meaning set forth in Section 2.12.

 

“Cash Collateral Account” has the meaning set forth in Section 2.12.

 

“Change in Control” means on or after the Effective Date, any “person” or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of 25% or more of the total voting power of the then
outstanding Capital Stock of the Borrower entitled to vote generally in the
election of the directors of the Borrower, other than any Person who is a
stockholder of the Borrower on the Effective Date.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Credit Party (or, for purposes
of Section 3.05(b), by any lending office of such Credit Party or by such Credit
Party’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Commitment Fee” has the meaning set forth in Section 3.03(a).

 

“Commitment Percentage” means, with respect to any Lender, a fraction (expressed
as a percentage), the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments of all
Lenders.

 

“Consolidated”: means the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, net income of the Borrower and its
Subsidiaries for such period, determined on a Consolidated basis plus the sum
of, without duplication, (a) Consolidated Interest Expense for such period, (b)
provision for income taxes accrued for such period and (c) depreciation,
amortization and other non-cash charges of the Borrower and its Subsidiaries,
each to the extent deducted in determining such net income for such period,
minus the sum of extraordinary gains from sales, exchanges and other
dispositions of property not in the ordinary course of business, in

 

4

 

--------------------------------------------------------------------------------

each case solely to the extent such items would be classified as an operating
expense in accordance with GAAP.

 

“Consolidated Interest Expense”means, for any period, interest and fees accrued
or paid by the Borrower and its Subsidiaries during such period in respect of
the Indebtedness of the Borrower and its Subsidiaries, determined on a
Consolidated basis, including (a) the amortization of debt discounts to the
extent included in interest expense in accordance with GAAP, (b) the
amortization of all fees (including fees with respect to interest rate cap
agreements or other agreements or arrangements entered into by the Borrower or
any Subsidiary designed to protect the Borrower or such Subsidiary, as
applicable, against fluctuations in interest rates) payable in connection with
the incurrence of Indebtedness to the extent included in interest expense in
accordance with GAAP, (c) the portion of any rents payable under capital leases
allocable to interest expense in accordance with GAAP, and (d) capitalized
interest.

 

“Consolidated Net Income” means, for any period, net income (or loss) of the
Borrower and its Subsidiaries on a Consolidated basis for such period taken as a
single accounting period determined in accordance with GAAP.

 

“Consolidated Senior Secured Debt” means, as of any date, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries that
would be reflected as liabilities on a Consolidated balance sheet of the
Borrower as of such date prepared in accordance with GAAP which is secured by a
Lien on any of the property or assets of the Borrower or any Subsidiary, other
than Indebtedness which is expressly subordinated in right of payment to the
Obligations.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Parties” means the Administrative Agent, the Issuer and the Lenders.

 

“Credit Request” means a request for Revolving Loans, Swing Line Loans or
Letters of Credit.

 

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any wholly-owned Subsidiary of the Borrower
organized under the laws of the United States of America or any State thereof.

 

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered

 

5

 

--------------------------------------------------------------------------------

into by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Credit Party, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which such Loan
Party is located, (c) any Taxes that would not have been imposed but for such
Credit Party’s or recipient’s present or former connection (other than a
connection solely resulting

 

6

 

--------------------------------------------------------------------------------

from the transaction contemplated by the Loan Documents) with the jurisdiction
(or any political subdivision thereof or therein) imposing such taxes, provided
that it is determinable that such Taxes were imposed solely as a result of such
Credit Party’s or recipient’s present or former connection (other than a
connection solely resulting from the transaction contemplated by the Loan
Documents) with the jurisdiction (or any political subdivision thereof or
therein) imposing such taxes, and (d) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 3.07(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Loan Party with
respect to such withholding tax pursuant to Section 3.07(a).

 

“Existing Letters of Credit” means the Letters of Credit outstanding on the
Effective Date and identified on Schedule 2.11.

 

“Extensions of Credit”means, collectively, the Loans, the Letters of Credit and
any participations in the Letters of Credit pursuant to Section 2.11(f).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded, if
necessary, to the next greater 1/100 of 1%) equal to the rate per annum at which
the Administrative Agent is offered overnight Federal funds by a Federal funds
broker selected by the Administrative Agent at or about 2:00 p.m. on such day,
provided that if such day is not a Business Day, the Federal Funds Rate for such
day shall be such rate at which the Administrative Agent is offered overnight
Federal funds by such Federal funds broker at or about 2:00 p.m. on the next
preceding Business Day.

 

“Financial Officer” means, with respect to any Person, the president, chief
financial officer, principal accounting officer, treasurer or controller of such
Person.

 

“Foreign Lender” has the meaning assigned to such term in Section 3.07(e).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term

 

7

 

--------------------------------------------------------------------------------

“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guaranteed” has a meaning correlative
thereto.

 

“Guarantee Agreement” means the Amended and Restated Guarantee Agreement,
substantially in the form of Exhibit D, among the Borrower, the Guarantors and
the Administrative Agent, for the benefit of the Credit Parties, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Guarantor” means each of the Domestic Subsidiaries set forth on Schedule 4.12
and any other Domestic Subsidiary of the Borrower organized under the laws of
the United States of America or any state thereof that executes and delivers the
Guarantee Agreement, in each case in accordance with Section 5.01(c), 6.11 or
6.14.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature (or extract, component or derivative thereof)
regulated pursuant to any Environmental Law, including, but not limited to, (a)
those substances, materials and wastes listed in the United States Department of
Transportation Hazardous Materials Table (49 CFR 172.101) or by the
Environmental Protection Agency as hazardous substances (40 CFR Part 302) and
amendments thereto and replacements thereof and (b) any substance, pollutant or
material defined as, or designated in, any Environmental Law as a “hazardous
substance”, “toxic substance”, “hazardous material”, “hazardous waste”,
“restricted hazardous waste”, “pollutant”, “toxic pollutant” or words of similar
import.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or in connection with deposits or advances of any
kind paid to, received by or otherwise for the account of, such Person, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid (other than as a penalty for non-payment), (d) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (e) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

8

 

--------------------------------------------------------------------------------

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

 

“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) Consolidated EBITDA of the Borrower and the Subsidiaries for the period
of four consecutive fiscal quarters ending thereon to (b) Consolidated Interest
Expense of the Borrower and the Subsidiaries for such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.02.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December of each year and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Issuer” means HSBC Bank USA, National Association.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

 

“Letter of Credit” has the meaning set forth in Section 2.11(a).

 

“Letter of Credit Commitment” means the commitment of the Issuer to issue
Letters of Credit having an aggregate outstanding face amount up to $50,000,000.

 

“Letter of Credit Documentation” has the meaning set forth in Section 2.11(a).

 

“Letter of Credit Exposure” means in respect of any Lender at any time, an
amount equal to (a) the sum (without duplication) at such time of (i) the
aggregate amount available for drawing under all outstanding Letters of Credit,
(ii) the aggregate amount of unpaid drafts drawn on all Letters of Credit, and
(iii) the aggregate unpaid Reimbursement Obligations, multiplied by (b) such
Lender’s Revolving Percentage at such time.

 

9

 

--------------------------------------------------------------------------------

“Letter of Credit Fees” has the meaning set forth in Section 3.03(b).

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Senior Secured Debt as of such date to (b) Consolidated EBITDA of
the Borrower for the four consecutive fiscal quarter period ending on the last
day of the most recent fiscal quarter for which the financial statements
required by Sections 6.01(a) or 6.01(b), as the case may be, have been
delivered.

 

“LIBO Rate” means, with respect to the Interest Period applicable to any
Eurodollar Borrowing, a rate of interest per annum, as determined by the
Administrative Agent, equal to the rate for deposits in dollars for a period
comparable to such Interest Period which appears on Telerate Page 3750 as of
11:00 a.m., London time, on the day that is two Business Days prior to the first
day of such Interest Period. If such rate does not appear on Telerate Page 3750,
the LIBO Rate shall be the rate per annum (rounded, if necessary, to the nearest
one hundred-thousandth of a percentage point) at which deposits in dollars are
offered by four major banks in the London interbank market at approximately
11:00 a.m., London time, on the day that is two Business Days prior to the first
day of such Interest Period to prime banks in the London interbank market for a
period of one month commencing on the first day of such Interest Period in an
amount comparable to the principal amount of such Eurodollar Borrowing. The
Administrative Agent will request the principal London office of each such bank
to provide a quotation of its rate. If at least two such quotations are provided
as requested, the rate for such Interest Period shall be the arithmetic mean of
the quotations. If fewer then two quotations are provided as requested, the rate
for such Interest Period shall be the arithmetic mean of the rates quoted by
major banks in New York City, selected by the Administrative Agent, at
approximately 11:00 a.m., New York City time, on the date that is two Business
Days prior to the first day of such Interest Period for loans in dollars to
leading European banks for a period of one month commencing on the first day of
such Interest Period in an amount comparable to such Eurodollar Borrowing.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Notes, the Guarantee Agreement, the
Security Documents and all other agreements, instruments and documents executed
or delivered in connection herewith.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means the Revolving Loans or the Swing Line Loans, as the case may be.

 

“Managing Person” means, with respect to any Person that is (a) a corporation,
its board of directors, (b) a limited liability company, its board of control,
managing member or members, (c) a limited partnership, its general partner, (d)
a general partnership or limited liability partnership, its managing partner or
executive committee or (e) any other Person, the managing body thereof or other
Person analogous to the foregoing.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries, taken as

 

10

 

--------------------------------------------------------------------------------

a whole, (b) the ability of any Loan Party to perform any of its obligations
under any Loan Document or (c) the rights of or benefits available to any Credit
Party under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than Indebtedness under the
Loan Documents) or obligations in respect of one or more Hedging Agreements, of
any one or more of the Borrower and the Subsidiaries, whether arising pursuant
to one or more instruments or agreements, in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary, as applicable, would be required to pay if such Hedging Agreement
were terminated at such time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any Prepayment/Reduction Event, (a) the
cash proceeds received in respect of such Prepayment/Reduction Event, including
(i) any cash received in respect of any non-cash proceeds, but only as and when
received, (ii) in the case of a casualty, insurance proceeds and (iii) in the
case of a condemnation or similar event, condemnation awards and similar
payments, minus (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid by the Borrower or any of the Subsidiaries to third parties in
connection with such Prepayment/Reduction Event, (ii) in the case of a sale,
transfer, lease or other disposition of an asset (including pursuant to a sale
and leaseback transaction), the amount of all payments required to be made by
such Borrower and the Subsidiaries as a result thereof to repay Indebtedness
(other than the Loans) secured by such asset or otherwise subject to mandatory
payment as a result thereof and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by such Borrower and the Subsidiaries, and
the amount of any reserves established by such Borrower and the Subsidiaries to
fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by the chief financial officer of such Borrower).

 

“Note” means a Revolving Note or the Swing Line Note, as the case may be.

 

“Obligations” means (a) the due and punctual payment of (i) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans or
the Letter of Credit Exposure, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and (ii)
all other monetary obligations, including fees, commissions, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any other Loan
Party to the Administrative Agent, the Lenders, the Issuer or the Swing Line
Lender, or that are otherwise payable to the Administrative Agent, the Lenders,
the Issuer or the Swing Line Lender, under this Agreement and the other Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower or any other Loan Party under or
pursuant to this Agreement and the other Loan Documents and (c) unless otherwise
agreed upon in writing by the Lenders, all obligations of the Borrower, monetary
or otherwise, under each Hedging Agreement entered into with any Lender (or an
Affiliate thereof) as a counterparty.

 

11

 

--------------------------------------------------------------------------------

“Organizational Documents” means as to any Person which is (a) a corporation,
the certificate or articles of incorporation and by-laws of such Person, (b) a
limited liability company, the certificate of formation or articles of
organization and the limited liability company agreement or similar agreement of
such Person, (c) a partnership, the partnership agreement or similar agreement
of such Person, or (d) any other form of entity or organization, the
organizational documents analogous to the foregoing.

 

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, other than Excluded Taxes.

 

“Participant” has the meaning assigned to such term in Section 10.04(e).

 

“Patriot Act” has the meaning assigned to such term in Section 10.13.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Annex 1 to the
Security Agreement or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” means the purchase, holding or acquisition of (including
pursuant to any merger) any Capital Stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of any other Person, or the purchase or acquisition of (in one
transaction or a series of transactions (including pursuant to any merger)) any
assets of any other Person constituting a business unit (each an “acquisition”),
provided that, (a) at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (b) the aggregate
amount of consideration paid, and Indebtedness assumed, by the Borrower and the
Subsidiaries shall not exceed $50,000,000 with respect to any single
acquisition, (c) such Person or business unit, as the case may be, is in
substantially the same business as the Borrower, (d) the Managing Person of such
Person shall have approved or recommend such acquisition and (e) the Borrower
shall have complied with the provisions of Section 6.11 with respect to such
Person or assets.

 

“Permitted Encumbrances” means:

 

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)        landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 6.04;

 

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

12

 

--------------------------------------------------------------------------------

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)        attachment or judgment liens in respect of judgments, writs or
warrants of attachment or similar process that do not constitute an Event of
Default under clause (k) of Section 8.01;

 

(f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

 

(g)        Liens on patents, patent applications, trademarks, trademark
applications, trade names, copyrights, technology and know-how to the extent
such Liens arise from the granting (i) of exclusive licenses with respect to the
foregoing if it relates to either (x) intellectual property which is immaterial
and not necessary for the on-going conduct of the Borrower’s or any Subsidiary’s
business or (y) uses that would not materially restrict the conduct of the
Borrower’s or any Subsidiary’s on-going businesses and (ii) of non-exclusive
licenses to use any of the foregoing to any Person, in either case in the
ordinary course of business of the Borrower or any of its Subsidiaries.

 

“Permitted Investments” means:

 

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent that such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;

 

(b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard & Poor’s Ratings Group, Inc., or any
successor thereto, or from Moody’s Investors Service, Inc. or any successor
thereto;

 

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000; and

 

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were

 

13

 

--------------------------------------------------------------------------------

terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Pledged Debt” has the meaning assigned thereto in the Security Agreement.

 

“Pledged Equity” has the meaning assigned thereto in the Security Agreement.

 

“Prepayment/Reduction Event” means:

 

(a)        any non-ordinary course sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of the Borrower or any of the Subsidiaries, other than (i) dispositions
described in clause (a), (b), (c) or (d) of Section 7.05 and (ii) other
dispositions resulting in aggregate Net Proceeds not exceeding $5,000,000 during
the period from the Effective Date to the Revolving Maturity Date;

 

(b)        any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any of the Subsidiaries, other than casualties, insured
damage or takings resulting in aggregate Net Proceeds not exceeding $3,000,000
during any fiscal year; and

 

(c)        the incurrence by the Borrower or any of the Subsidiaries of any
Indebtedness prohibited by any Loan Document.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by HSBC Bank USA, National Association at its principal office in New
York City as its prime commercial lending rate; each change in the Prime Rate
being effective from and including the date such change is publicly announced as
being effective. The Prime Rate is not intended to be lowest rate of interest
charged by HSBC Bank USA, National Association in connection with extensions of
credit to borrowers.

 

“Redeemable Securities” means, with respect to any Person, any Capital Stock
which is subject to mandatory redemption or redemption at the option of the
holder thereof or which otherwise obligates such Person (whether on a contingent
or absolute basis) to apply any of its funds, property or assets to the
purchase, redemption, sinking fund or other retirement of any such Capital
Stock; provided, however, preferred equity securities subject to redemption
solely at the option of such Person (and not the holder thereof) shall not
constitute Redeemable Securities.

 

“Refunded Swing Line Loans” has the meaning assigned to such term in
Section 2.05(e).

 

“Register” has the meaning assigned to such term in Section 10.04(c).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

14

 

--------------------------------------------------------------------------------

“Reimbursement Obligation” means, collectively, the obligation of the Borrower
to the Issuer with respect to each Letter of Credit and all documents,
instruments and other agreements related thereto, including the obligation of
the Borrower to reimburse the Issuer for amounts drawn under such Letter of
Credit.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, (i) Lenders having Revolving Exposures
and unused Revolving Commitments representing not less than 51% of the sum of
the total Revolving Exposures and unused Revolving Commitments at such time and
(ii) in any event not less than two Lenders.

 

“Restricted Payment” means, as to any Person, any dividend or other distribution
by such Person (whether in cash, securities or other property) with respect to
any shares of any class of equity securities of such Person, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares or any option,
warrant or other right to acquire any such shares.

 

“Revolving Commitment” means, with respect to each Lender having a Revolving
Commitment, the commitment of such Lender to make Revolving Loans hereunder, as
such commitment may be reduced or increased from time to time pursuant to
Section 2.06 or Section 2.10 or pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each applicable Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The Aggregate Revolving Commitment on the Effective
Date is $150,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum as
of such time of (i) the outstanding principal balance of such Lender’s Revolving
Loans, plus (ii) such Lender’s Swing Line Exposure, plus (iii) such Lender’s
Letter of Credit Exposure.

 

“Revolving Loan” means a Loan referred to in Section 2.01 and made pursuant to
Section 2.03.

 

“Revolving Maturity Date” means the earlier to occur of (a) October 31, 2011 and
(b) in the event that there is any outstanding amount owed by the Borrower on
any of the Borrower’s 4.75% convertible senior notes due July 15, 2011 on the
date that is 90 days prior to the maturity date of such 4.75% convertible senior
notes, the date that is 90 days prior to the maturity date of such 4.75%
convertible senior notes, or such earlier date upon which the Revolving
Commitments shall terminate or the Revolving Commitments shall otherwise equal
zero.

 

“Revolving Note” means, with respect to each Lender, a promissory note
evidencing such Lender’s Revolving Loans payable to the order of such Lender
(or, if required by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit C-1.

 

“Revolving Percentage” means, as of any date and with respect to each Lender,
the percentage equal to a fraction (a) the numerator of which is the Revolving
Commitment of such Lender on such date (or, if there are no Revolving
Commitments on such date, on the last date upon which one or

 

15

 

--------------------------------------------------------------------------------

more Revolving Commitments were in effect), and (b) the denominator of which is
sum of the Revolving Commitments of all Lenders on such date (or, if there are
no Revolving Commitments on such date, on the last date upon which one or more
Revolving Commitments were in effect).

 

“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.

 

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit E, by the Borrower and the Guarantors in favor of the Administrative
Agent, for the benefit of the Secured Parties, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Security Documents” means the Security Agreement and each other security
agreement, instrument or other document executed or delivered pursuant to
Section 6.11 or 6.14to secure any of the Obligations.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent. Unless the context otherwise requires, “Subsidiary” means any Subsidiary
of the Borrower.

 

“Swing Line Commitment” means the Swing Line Lender’s undertaking pursuant
hereto to make Swing Line Loans in an aggregate amount up to $15,000,000.

 

“Swing Line Exposure” means in respect of any Lender at any time, an amount
equal to the aggregate outstanding principal amount of the Swing Line Loans at
such time multiplied by such Lender’s Revolving Percentage at such time.

 

“Swing Line Lender” means HSBC Bank USA, National Association.

 

“Swing Line Loan”and “Swing Line Loans” have the meanings set forth in Section
2.05(a).

 

“Swing Line Note” means a promissory note evidencing the Swing Line Loans
payable to the order of the Swing Line Lender substantially in the form of
Exhibit C-2.

 

16

 

--------------------------------------------------------------------------------

“Swing Line Participation Amount”has the meaning set forth in Section 2.05(f).

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Telerate Page 3750” means the display page so designated on the Dow Jones
Telerate Service (or such other page as may replace that page or that service),
or such other service as may be nominated as the information vendor for purposes
of displaying rates or prices comparable to the LIBO Rate.

 

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, (b) the incurrence of
Extensions of Credit and (c) the use of the proceeds of the Loans.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

 

Section 1.02

Classification of Loans and Borrowings

 

For purposes of this Agreement, Loans may be classified and referred to by class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

 

Section 1.03

Terms Generally

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Any reference to an “applicable Lender” shall mean (a) in the
case of Revolving Borrowings, Lenders having a Revolving Commitment and (b) in
the case of Swing Line Borrowings, the Swing Line Lender.

 

17

 

--------------------------------------------------------------------------------

 



 

Section 1.04

Accounting Terms; GAAP



 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Unless the context otherwise requires, any reference to a fiscal
period shall refer to the relevant fiscal period of the Borrower.

 

ARTICLE 2.

THE CREDITS

 

 

Section 2.01

Commitments

 

Subject to the terms and conditions set forth herein, each Lender having a
Revolving Commitment agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount up to an
amount that will not result in such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

 

 

Section 2.02

Loans and Borrowings

 

(a)        Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans made by the applicable Lenders ratably in accordance with
their respective Revolving Commitments. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder, provided that the Revolving Commitments of the applicable
Lenders are several, and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)        Subject to Section 3.04, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans, as applicable, in each case as the Borrower
may request in accordance herewith. Each applicable Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan, provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)        At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is equal to
$1,500,000 or an integral multiple of $300,000 in excess thereof. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is equal to $100,000 or an integral multiple thereof, provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments. Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of 20 Eurodollar Borrowings outstanding.

 

18

 

--------------------------------------------------------------------------------

(d)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date, in the case of Revolving Loans.

 

 

Section 2.03

Requests for Borrowings

 

To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Credit Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Credit
Request in a form approved by the Administrative Agent signed by the Borrower.
Each such telephonic and written Credit Request shall specify the following
information in compliance with Section 2.02:

 

 

(i)

the aggregate amount of the requested Borrowing;

 

 

(ii)

the date of such Borrowing, which shall be a Business Day;

 

(iii)       whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Credit Request in accordance with this Section, the Administrative
Agent shall advise each applicable Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

 

Section 2.04

Funding of Borrowings

 

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will, upon satisfaction of the conditions precedent
hereunder to the funding thereof, make such Loans available to the Borrower by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent
and designated by the Borrower in the applicable Credit Request.

 

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.04(a) and may, in
reliance upon

 

19

 

--------------------------------------------------------------------------------

such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate that would be otherwise
applicable to such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

 

Section 2.05

Swing Line Loans

 

(a)        Subject to the terms and conditions hereof, the Swing Line Lender
agrees to make swing line loans (each a“Swing Line Loan” and, collectively,
the“Swing Line Loans”) to the Borrower from time to time on any Business Day
during the period from the Effective Date to the sixth Business Day preceding
the Revolving Maturity Date, provided that (i) immediately after making each
Swing Line Loan, (A) the aggregate outstanding principal balance of the Swing
Line Loans will not exceed the Swing Line Commitment and (B) the Aggregate
Revolving Exposure will not exceed the Aggregate Revolving Commitment, (ii)
prior thereto or simultaneously therewith the Borrower shall have borrowed
Revolving Loans, (iii) no Lender shall be in default of its obligations under
this Agreement and (iv) no Credit Party shall have notified the Swing Line
Lender and the Borrower in writing at least one Business Day prior to the
Borrowing Date with respect to such Swing Line Loan, that the conditions set
forth in Section 5.02 have not been satisfied and such conditions remain
unsatisfied as of the requested time of the making such Swing Line Loan.

 

(b)        To request a Swing Line Loan, the Borrower shall notify the
Administrative Agent and the Swing Line Lender by the delivery of a Credit
Request, which shall be sent by facsimile and shall be irrevocable (confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Credit Request in a form approved by the Administrative Agent signed by the
Borrower), no later than 11:00 a.m., on the requested Borrowing Date, specifying
(i) the aggregate principal amount to be borrowed and (ii) the requested
Borrowing Date. The Swing Line Lender will, subject to its determination that
the terms and conditions of this Agreement have been satisfied, make the
requested amount available promptly on that same day, to the Administrative
Agent (for the account of the Borrower) who, thereupon, will promptly make such
amount available to the Borrower by crediting the account of the Borrower
pursuant to Section 2.04. Each Borrowing of a Swing Line Loan shall be in an
aggregate principal amount equal to $100,000 or, if less, the unused portion of
the Swing Line Commitment.

 

(c)        The Swing Line Lender shall not be obligated to make any Swing Line
Loan at a time when any Lender shall be in default of its obligations under this
Agreement unless arrangements to eliminate the Swing Line Lender’s risk with
respect to such defaulting Lender’s participation in such Swing Line Loan shall
have been made for the benefit of the Swing Line Lender and such arrangements
are satisfactory to the Swing Line Lender. The Swing Line Lender will not make a
Swing Line Loan if the Administrative Agent, or any Lender by notice to the
Swing Line Lender and the Borrower no later than one Business Day prior to the
Borrowing Date with respect to such Swing Line Loan, shall have determined that
the conditions set forth in Section 5.02 have not been satisfied and such
conditions remain unsatisfied as of the requested time of the making of such
Swing Line Loan.

 

20

 

--------------------------------------------------------------------------------

(d)        Principal and accrued interest on each Swing Line Loan shall be due
and payable on (i) demand made by the Swing Line Lender any time upon three
Business Day’s prior notice to the Borrower (with a copy to the Administrative
Agent) at or before 12:00 noon, New York City time, and (ii) in any event on the
earliest to occur of (A) the first Borrowing Date with respect to Revolving
Loans to occur after the date of such Swing Line Loan, (B) the fifth Business
Day prior to the Revolving Credit Commitment Termination Date, (C) the date on
which the Swing Line Commitment shall have been terminated by the Borrower or
the Swing Line Lender in accordance with Section 2.06, and (D) the date on which
the Swing Line Loans shall become due and payable pursuant to the provisions
hereof, whether by acceleration or otherwise.

 

(e)        The Swing Line Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf or the Borrower (and the Borrower hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day’s notice given by the Swing Line Lender no later than 12:00 noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan in an amount equal to such Lender’s Revolving Percentage of the
aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Swing Line Lender. Each
Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds, not later than 10:00 a.m.,
New York City time, one Business Day after the date of such notice. The proceeds
of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swing Line Lender for application by the Swing Line
Lender to the repayment of the Refunded Swing Line Loans. Such Revolving Loans
shall be made notwithstanding the Borrower’s failure to comply with Section
5.02.

 

(f)        If, prior to the time a Revolving Loan otherwise would have been made
pursuant to Section 2.05(e), an Event of Default shall have occurred and be
continuing with respect to the Borrower, or if for any other reason, as
determined by the Swing Line Lender in its sole discretion, Revolving Loans may
not be made as contemplated by Section 2.05(e), each Lender, on the date such
Revolving Loans were to have been made pursuant to the notice referred to in
Section 2.05(e), shall purchase unconditionally, irrevocably, and severally from
the Swing Line Lender a participation in the outstanding Swing Line Loans
(including accrued interest thereon) in an amount equal to the product of its
Commitment Percentage and the outstanding amount of the Swing Line Loans
(the“Swing Line Participation Amount”). Each Lender shall also be liable for an
amount equal to the product of its Commitment Percentage and any amounts paid by
the Borrower pursuant to this Section 2.05(f) that are subsequently rescinded or
avoided, or must otherwise be restored or returned. Such liabilities shall be
unconditional and without regard to the occurrence of any Default or the
compliance by the Borrower with any of its obligations under the Loan Documents.
In furtherance of this subsection, upon each receipt by a Lender of notice of an
Event of Default from the Administrative Agent, such Lender shall promptly make
available to the Administrative Agent for the account of the Swing Line Lender
its Swing Line Participation Amount, in lawful money of the United States and in
immediately available funds. The Administrative Agent shall deliver the payments
made by each Lenderpursuant to the immediately preceding sentence to the Swing
Line Lender promptly upon receipt thereof in like funds as received. If a Lender
does not make its Swing Line Participation Amount so available, such Lender
shall be required to pay interest to the Administrative Agent for the account of
the Swing Line Lender from the date such amount was due until paid in full, on
the unpaid portion thereof, at the rate set forth in Section 2.04(b), payable
upon demand by the Swing Line Lender. The Administrative Agent shall distribute
such interest payments to the Swing Line Lender upon receipt thereof in like
funds as received. Whenever the Administrative Agent is reimbursed by the
Borrower, for the account of the Swing Line Lender, for any payment in
connection with Swing Line Loans and such payment relates to an amount
previously paid by a Lender pursuant to this Section, the Administrative Agent
will promptly pay over such payment to such Lender.

 

21

 

--------------------------------------------------------------------------------

 



 

Section 2.06

Termination and Reduction of Commitments



 

(a)        Unless previously terminated, (i) the Revolving Commitments shall
terminate on the Revolving Maturity Date and (ii) the Swing Line Commitment
shall terminate on the sixth Business Day prior to the Revolving Maturity Date.

 

(b)        The Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments, provided that (i) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.08, the sum of
the Revolving Exposures would exceed the total Revolving Commitments and (ii)
each such reduction shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000.

 

(c)        The Borrower may at any time terminate, or from time to time reduce,
the Swing Line Commitment, provided that the Borrower shall not terminate or
reduce the Swing Line Commitment if, after giving effect to any concurrent
prepayment of the Swing Line Loans in accordance with Section 2.05(d), the
aggregate outstanding principal amount of all Swing Line Loans would exceed the
Swing Line Commitment.

 

(d)        Each reduction of the Revolving Commitments hereunder shall be made
ratably among the applicable Lenders in accordance with their respective
Revolving Commitments. The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under Section 2.06(b)
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06 shall be irrevocable, provided that a notice of termination
of the Revolving Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments hereunder shall be permanent.

 

 

Section 2.07

Repayment of Loans; Evidence of Debt

 

(a)        The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each applicable Lender the then unpaid
principal amount of each Revolving Loan and each Swing Line Loan on the
Revolving Maturity Date.

 

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the debt of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

22

 

--------------------------------------------------------------------------------

(d)        The entries made in the accounts maintained pursuant to paragraphs
(c) or (d) of this Section 2.07 shall, to the extent not inconsistent with any
entries made in any Note, be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)        The Revolving Loans of each Lender and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more Revolving Notes payable to the order of such Lender (or, if such
Revolving Note is a registered note, to such Lender and its registered assigns).
The Swing Line Loans and interest thereon shall at all times be represented by a
Swing Line Note payable to the order of the Swing Line Lender.

 

 

Section 2.08

Prepayment of Loans

 

(a)        The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Agreement, including, without limitation, Section 3.06.

 

(b)        In the event and on each occasion that any Net Proceeds are received
by or on behalf of the Borrower or any Subsidiary in respect of any
Prepayment/Reduction Event, then, immediately after such Net Proceeds are
received, the Borrower shall prepay Revolving Borrowings in an amount equal to
such Net Proceeds; provided, however, (i) with respect to Net Proceeds received
in respect of a Prepayment/Reduction Event described in clause (b) of the
definition thereof, so long as no Default has occurred and is continuing, the
Borrower shall not be required to use such Net Proceeds to prepay the Loans if
(A) on or prior to receipt of such proceeds the Borrower shall have notified the
Administrative Agent in writing that it intends to use such proceeds to replace
or restore any property within 180 days of such Prepayment/Reduction Event and
(B) the Borrower shall have replaced or restored such property within such
180-day period (or, in the event that such property is incapable of being
replaced or restored during such 180-day period, the Borrower shall have
commenced the replacement or restoration of such property during such 180-day
period) and (ii) any Net Proceeds in respect of a Prepayment/Reduction Event
applied to the repayment of Revolving Borrowings shall first be applied to the
repayment of all outstanding ABR Loans and then to the repayment of outstanding
Eurodollar Loans, provided that, so long as no Event of Default shall have
occurred and be continuing, any Net Proceeds required pursuant to this Section
2.08(b) to be applied in the repayment of any Eurodollar Loan on a day that is
not the last day of the Interest Period applicable to such Eurodollar Loan shall
be deposited in the Cash Collateral Account and held therein until the last day
of such Interest Period and applied, and the Borrower hereby irrevocably
instructs the Administrative Agent to apply, such Net Proceeds to the repayment
of such Eurodollar Loan.

 

(c)        If as of any date the Aggregate Revolving Exposure shall exceed the
Revolving Commitments, then in such event the Borrower shall immediately prepay
the Revolving Loans by an amount necessary to eliminate any such excess (and if
the Revolving Loans have been paid in full and the Letter of Credit Exposure of
all Lenders is greater than zero, the Borrower shall deposit into the Cash
Collateral Account an amount equal to 105% of such excess).

 

(d)        In the event of any partial reduction or termination of the Revolving
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the Borrower and the applicable Lenders of
the sum of the Revolving Exposures after giving effect thereto and (ii) if such
sum would exceed the total Revolving Commitments after giving effect to

 

23

 

--------------------------------------------------------------------------------

such reduction or termination, then the Borrower shall, on the date of such
reduction or termination, prepay Revolving Borrowings in an amount sufficient to
eliminate such excess; provided, that if on the date of such a reduction of the
Aggregate Revolving Commitment, the Aggregate Revolving Exposure exceeds the
aggregate Revolving Commitments of all of the Lenders after giving effect to
such reduction and, if the Revolving Loans have been paid in full and the Letter
of Credit Exposure of all Lenders is greater than zero, the Borrower shall
deposit into the Cash Collateral Account an amount in cash which would cause the
balance on deposit in the Cash Collateral Account to equal the Letter of Credit
Exposure of all Lenders.

 

(e)        The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid, provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.06(d), then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06(d). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing under Section
2.08(a) shall be in an integral multiple of $100,000 and not less than $500,000.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.01.

 

 

Section 2.09

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

(a)        Each Loan Party shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal of Loans,
interest or fees, or of amounts payable under Sections 3.05, 3.06, 3.07 or
10.03, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at Agent Servicing
Department, One HSBC Center, Buffalo, New York 14203, Attention: Donna Riley, or
such other office as to which the Administrative Agent may notify the other
parties hereto, except that payments pursuant to Sections 3.05, 3.06, 3.07 and
10.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

 

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal of Loans,
interest, fees and commissions then due hereunder, such funds shall be applied
(i) first, towards payment of interest, fees and commissions then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest, fees and commissions then due to such parties and (ii) second, towards
payment of principal of Loans then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal of Loans then due
to such parties.

 

24

 

--------------------------------------------------------------------------------

(c)        If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other applicable Lender, then the
applicable Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans of other applicable Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of, and accrued interest on, their respective Loans, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each Loan
Party consents to the foregoing and agrees, to the extent it may effectively do
so under applicable law, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against such Loan Party rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Loan Party in the amount of such participation.

 

(d)        Unless the Administrative Agent shall have received notice from a
Loan Party prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Credit Parties hereunder that such Loan
Party will not make such payment, the Administrative Agent may assume that such
Loan Party has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to such Credit Parties the amount due.
In such event, if such Loan Party has not in fact made such payment, then each
such Credit Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Credit Party with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(e)        If any Credit Party shall fail to make any payment required to be
made by it pursuant to Section 2.04, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Credit
Party to satisfy such Credit Party’s obligations under such Section until all
such unsatisfied obligations are fully paid.

 

 

Section 2.10

Optional Increase in Commitments

 

(a)        At any time, if no Default shall have occurred and be continuing, the
Borrower may increase the Aggregate Revolving Commitment, either by designating
a financial institution not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld or
delayed), or by agreeing with one or more existing Lenders that such Lender’s or
Lenders’ Revolving Commitment shall be increased. Upon execution and delivery by
the Borrower and such Lender or Lenders or other financial institution of an
instrument in form reasonably satisfactory to the Administrative Agent, such
existing Lender or Lenders shall have a Revolving Commitment as therein set
forth or such other financial institution shall become a Lender with a Revolving
Commitment as therein set forth and all the rights and obligations of a Lender
with such a Revolving Commitment hereunder; provided:

 

 

25

 

--------------------------------------------------------------------------------

(i)         that the Borrower shall provide prompt notice of such increase to
the Administrative Agent, who shall promptly notify the Lenders; and

 

(ii)        that immediately after such increase is made, the Aggregate
Revolving Commitment shall not exceed $200,000,000.

 

(b)        Upon any increase in the Aggregate Revolving Commitment pursuant to
Section 2.10(a) within five Business Days, in the case of any ABR Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding, the Borrower
shall prepay such Revolving Loans in their entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Section
5.02, the Borrower shall reborrow Revolving Loans from the Lenders in proportion
to their respective Revolving Commitments after giving effect to such increase,
until such time as all outstanding Revolving Loans are held by the Lenders in
such proportion. Effective upon such increase, the amount of the participations
held by each Lender in each Letter of Credit and each Swing Line Loan then
outstanding shall be adjusted such that, after giving effective to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
and Swing Line Loan in the proportion its respective Revolving Commitment bears
to the Aggregate Revolving Commitment after giving effect to such increase.

 

 

Section 2.11

Letters of Credit

 

(a)        The Borrower may request the Issuer to issue letters of credit (the
“Letters of Credit”; each, individually, a “Letter of Credit”) during the period
from the Effective Date to the thirtieth Business Day prior to the Revolving
Maturity Date, provided that immediately after the issuance of each Letter of
Credit (i) the Letter of Credit Exposure of all Lenders would not exceed the
Letter of Credit Commitment and (ii) the Aggregate Revolving Exposure would not
exceed the Aggregate Revolving Commitment. To request the issuance of a Letter
of Credit, the Borrower shall notify the Administrative Agent and the Issuer by
the delivery of a Credit Request, which shall be sent by facsimile and shall be
irrevocable (confirmed promptly, and in any event within five Business Days, by
the delivery to the Administrative Agent of a Credit Request manually signed by
the Borrower), at least three Business Days prior to the requested date of
issuance, specifying (A) the beneficiary of such Letter of Credit, (B) the
Borrower’s proposal as to the conditions under which a drawing may be made under
such Letter of Credit and the documentation to be required in respect thereof,
(C) the maximum amount to be available under such Letter of Credit, and (D) the
requested dates of issuance and expiration. Such Credit Request shall be
accompanied by a duly completed application for such Letter of Credit on such
forms as may be made available from time to time by the Issuer and such other
certificates, documents (including a reimbursement agreement) and other
information as may be required by the Issuer in accordance with its customary
procedures (collectively, the “Letter of Credit Documentation”). Upon receipt of
such Credit Request from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Subject to the satisfaction of the terms and
conditions of this Agreement, the Issuer shall issue each requested Letter of
Credit. In the event of any conflict between the provisions of this Agreement
and any Letter of Credit Documentation, the provisions of this Agreement shall
control. The letters of credit issued and outstanding under the Original Credit
Agreement on the Effective Date (the “Existing Letters of Credit”) and listed on
Schedule 2.11 shall be deemed to be “Letters of Credit” for all purposes of this
Agreement and the other Loan Documents. Each of the Credit Parties hereby
acknowledges and agrees that the Existing Letters of Credit are Letters of
Credit hereunder and the Lenders hereby assume and are jointly and severally
obligated in accordance with the terms of this Section 2.11 with respect to (i)
all Reimbursement Obligations related thereto and (ii) all other amounts owing
by the Borrower to the issuer of the Existing Letters of Credit pursuant to the
Original Credit Agreement and the Letter of Credit

 

26

 

--------------------------------------------------------------------------------

Documentation (as defined in the Original Credit Agreement) executed and
delivered in connection therewith.

 

(b)        Each Letter of Credit shall (i) be denominated in dollars, (ii) be
issued for the account of the Borrower and in support of obligations, contingent
or otherwise, of the Borrower or any Subsidiary arising in the ordinary course
of business, and (iii) have an expiration date which shall be not later than one
year from the date of issuance thereof, but in any event, with respect to all
Letters of Credit, five Business Days before the Revolving Loan Maturity Date,
provided that the expiration date of such Letter of Credit may be extended or
such Letter of Credit may be renewed, provided, further, that any renewal, or
any extension of any expiry date, of a Letter of Credit shall constitute the
issuance of such Letter of Credit for all purposes of this Agreement.

 

(c)        Immediately upon the issuance of a Letter of Credit, the Issuer shall
be deemed to have sold and transferred to each Lender, and each Lender shall be
deemed to have irrevocably and unconditionally purchased and received from the
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Revolving Percentage thereof, in such Letter of
Credit and the obligations of the Borrower with respect thereto and any security
therefor and any guaranty pertaining thereto at any time existing. Each Lender,
with respect to each Existing Letter of Credit, hereby purchases, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Revolving Percentage thereof, in each Existing Letter of Credit
and the obligations of the Borrower with respect thereto and any such security
therefor and guaranty pertaining thereto at any time existing.

 

(d)        The Issuer shall promptly notify (i) each Lender of the Issuer’s
receipt of a drawing request under any Letter of Credit, stating the amount of
such Lender’s Revolving Percentage of such drawing request and the date on which
such request will be honored and (ii) the Administrative Agent and the Borrower
of the amount of such drawing request and the date on which such request will be
honored. Any failure of the Issuer to give or any delay in the Issuer’s giving
any such notice shall not release or diminish the obligations of the Borrower or
any Lender hereunder. In determining whether to pay under any Letter of Credit,
the Issuer shall have no obligation to any Lender or the Borrower other than to
confirm that any documents required to be delivered under such Letter of Credit
have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. In the absence of gross negligence or
willful misconduct on the part of the Issuer, the Issuer shall have no liability
to any Lender or the Borrower for any action taken or omitted to be taken by it
under or in connection with any Letter of Credit, including any such action
negligently taken or negligently omitted to be taken by it.

 

(e)        The Borrower shall pay to the Administrative Agent for the account of
the Issuer on demand therefor, in dollars in immediately available funds, the
amount of all Reimbursement Obligations then owing to the Issuer under any
Letter of Credit, together with interest thereon as provided in Section 3.01,
irrespective of any claim, setoff, defense or other right which the Borrower may
have at any time against the Issuer or any other Person. In the event that the
Issuer makes any payment under any Letter of Credit and the Borrower shall not
have repaid such amount to the Issuer when due, the Issuer shall promptly notify
each Lender of such failure, and each Lender shall promptly and unconditionally
pay to the Administrative Agent, for the account of the Issuer, the amount of
such Lender’s Revolving Percentage of such payment in dollars in immediately
available funds on the Business Day the Issuer so notifies such Lender if such
notice is given prior to 12:00 Noon or, if such notice is given after 12:00
Noon, such Lender shall make its Revolving Percentage of such payment available
to the Issuer prior to 12:00 Noon on the next succeeding Business Day.

 

27

 

--------------------------------------------------------------------------------

(f)        If and to the extent any Lender shall not make such Lender’s
Revolving Percentage of any Reimbursement Obligations available to the Issuer
when due in accordance with Section 2.11(e), such Lender shall pay interest to
the Issuer on such unpaid amount for each day from the date such payment is due
until the date such amount is paid in full to the Issuer at the Federal Funds
Rate until (and including) the third Business Day after the date due and
thereafter at the Alternate Base Rate. The obligations of the Lenders under this
Section 2.11(f) are several and not joint or joint and several, and the failure
of any Lender to make available to the Issuer its Revolving Percentage of any
Reimbursement Obligations when due in accordance with Section 2.11(e) shall not
relieve any other Lender of its obligation hereunder to make its Revolving
Percentage of such Reimbursement Obligations so available when so due, but no
Lender shall be responsible for the failure of any other Lender to make such
other Lender’s Revolving Percentage of such Reimbursement Obligations so
available when so due.

 

(g)        Whenever the Issuer receives a payment of a Reimbursement Obligation
from or on behalf of the Borrower as to which the Issuer has received any
payment from a Lender pursuant to Section 2.11(e), the Issuer shall promptly pay
to such Lender an amount equal to such Lender’s Revolving Percentage of such
payment from or on behalf of the Borrower. If any payment by or on behalf of the
Borrower and received by the Issuer with respect to any Letter of Credit is
rescinded or must otherwise be returned by the Issuer for any reason and the
Issuer has paid to any Lender any portion thereof, each such Lender shall
forthwith pay over to the Issuer an amount equal to such Lender’s Revolving
Percentage of the amount which must be so returned by the Issuer.

 

(h)        Each Lender, upon the demand of the Issuer, shall reimburse the
Issuer, to the extent the Issuer has not been reimbursed by the Borrower after
demand therefor, for the reasonable costs and expenses (including reasonable
attorneys’ fees) incurred by the Issuer in connection with the collection of
amounts due under, and the preservation and enforcement of any rights conferred
by, any Letter of Credit or the performance of the Issuer’s obligations as
issuer of the Letters of Credit under this Agreement in respect thereof, to the
extent of such Lender’s Revolving Percentage of the amount of such costs and
expenses provided, however, no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent the same result
solely from the gross negligence or willful misconduct of the Issuer. The Issuer
shall refund any costs and expenses reimbursed by such Lender that are
subsequently recovered from the Borrower in an amount equal to such Lender’s
Revolving Percentage thereof.

 

(i)        The obligation of the Borrower to reimburse the Issuer pursuant to
this Section 2.11, and the obligation of each Lender to make available to the
Issuer the amounts set forth in this Section 2.11 shall be absolute,
unconditional and irrevocable under any and all circumstances, shall be made
without reduction for any set-off, counterclaim or other deduction of any nature
whatsoever, may not be terminated, suspended or delayed for any reason
whatsoever, shall not be subject to any qualification or exception and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including any of the following circumstances: (1) any lack of
validity or enforceability of this Agreement or any of the other Loan Documents,
(2) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Issuer, any Lender or any other Person, whether
in connection with this Agreement, any other Loan Document, any Letter of
Credit, the transactions contemplated in the Loan Documents or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit), (3) any draft, certificate or
any other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, (4) the surrender or impairment of
any collateral for the performance or observance of any of the terms of any of
the Loan

 

28

 

--------------------------------------------------------------------------------

Documents, (5) the occurrence of any Default or Event of Default or (6) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s or such Lender’s obligations hereunder. The Issuer shall not have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuer. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuer (as finally determined by a court of
competent jurisdiction), the Issuer shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuer may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

 

Section 2.12

Cash Collateral Account

 

At, or at any time before, the time the Borrower shall be required to make a
deposit into the Cash Collateral Account, the Administrative Agent shall
establish and maintain at its offices at One HSBC Center, Buffalo, New York
14203, in the name of the Borrower but under the sole dominion and control of
the Administrative Agent, a cash collateral account (the “Cash Collateral
Account”). The Borrower may from time to time make one or more deposits into the
Cash Collateral Account and shall from time to time make such deposits as are
required by this Agreement. The Borrower hereby pledges to the Administrative
Agent for the benefit of the Credit Parties, a Lien on and security interest in
the Cash Collateral Account and all sums at any time and from time to time on
deposit therein (the Cash Collateral Account, together with all sums on deposit
therein, being sometimes hereinafter collectively referred to as the “Cash
Collateral”), as collateral security for the prompt payment in full when due,
whether at stated maturity, by acceleration or otherwise, of the Obligations.
The Borrower shall, at any time and from time to time at its expense, promptly
execute and deliver to the Administrative Agent any further instruments and
documents, and take any further actions, that may be necessary or that the
Administrative Agent may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Cash Collateral. The Borrower shall not (i) sell or
otherwise dispose of any of the Cash Collateral, or (ii) create or permit to
exist any Lien upon any of the Cash Collateral. The Borrower hereby authorizes
the Administrative Agent, promptly after each drawing under any Letter of Credit
shall become due and payable, to apply any and all cash on deposit in the Cash
Collateral Account towards the reimbursement of the Issuer for all sums paid in
respect of such drawing, and all other Obligations which shall then be due and
owing.

 

 

Section 2.13

Loans and Letters of Credit under the Original Credit Agreement

 

On the Effective Date, the Lenders shall make such sales and purchases of loans
outstanding under the Original Credit Agreement and participations in Existing
Letters of Credit in proportion to their respective Revolving Commitments so
that after giving effect to such sales and purchases, the Lenders shall hold
Revolving Loans, participations in each Letter of Credit in the

 

29

 

--------------------------------------------------------------------------------

proportion its respective Revolving Commitment bears to the aggregate Revolving
Commitments on the Effective Date.

 

ARTICLE 3.

INTEREST, FEES, YIELD PROTECTION, ETC.

 

 

Section 3.01

Interest

 

(a)        ABR Revolving Loans shall, in each case, bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)        Eurodollar Revolving Borrowings shall, in each case, bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

 

(c)        Swing Line Loans shall, in each case, bear interest at a rate per
annum equal to the Swing Line Lender’s cost of funds in making such Swing Line
Loan plus the Applicable Margin in respect of Eurodollar Borrowings.

 

(d)        Notwithstanding the foregoing, if an Event of Default has occurred
and is continuing, then, so long as such Event of Default is continuing, all
principal of each Loan and each fee and other amount then due and payable by the
Borrower hereunder shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the Alternate
Base Rate plus the Applicable Margin for ABR Loans.

 

(e)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (d) of this Section 3.01 shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(f)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent clearly demonstrable error.

 

 

Section 3.02

Interest Elections

 

(a)        Each Borrowing initially shall be of the Type specified in the
applicable Credit Request and, in the case of a Eurodollar Borrowing, shall have
an initial Interest Period as specified in such Credit Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 3.02. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the applicable
Lenders holding the Loans comprising such Borrowing, and the Loans comprising

 

30

 

--------------------------------------------------------------------------------

each such portion shall be considered a separate Borrowing. Notwithstanding the
foregoing, Swing Line Loans shall be solely ABR Borrowings and shall not be made
or converted to Eurodollar Borrowings.

 

(b)        To make an election pursuant to this Section 3.02, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Credit Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02 and this Section 3.02:

 

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);

 

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)       if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)        If the Borrower fails to deliver a timely Interest Election Request
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

 

 

Section 3.03

Fees

 

(a)        The Borrower agrees to pay to the Administrative Agent, for the
account of the Lenders in accordance with each Lender’s Commitment Percentage, a
commitment fee (the

 

31

 

--------------------------------------------------------------------------------

“Commitment Fee”), during the period from the Effective Date through the
Revolving Maturity Date at a rate per annum equal to the Commitment Fee Margin
on the average daily Available Revolving Commitment Amount. The Commitment Fee
shall be payable quarterly in arrears on the last day of each March, June,
September and December during such period commencing on the first such day
following the Effective Date, on the date of any reduction in the Revolving
Commitments (to the extent of such reduction) and on the Revolving Maturity
Date.

 

(b)        The Borrower shall pay to the Administrative Agent, for the account
of the Lenders in accordance with each Lender’s Revolving Percentage,
commissions (the “Letter of Credit Fees”) with respect to (i) commercial Letters
of Credit for the period from and including the date of issuance of each thereof
through the expiration date thereof, at a rate per annum equal to 1.00% and
(ii) standby Letters of Credit for the period from and including the date of
issuance of each thereof through the expiration date thereof, at a rate per
annum equal tothe Eurodollar Margin, in each case on the average daily maximum
amount available under any contingency to be drawn under such Letter of Credit.
The Letter of Credit Fees shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December of each year,
commencing on the first such day following the Effective Date, and on the date
that the Revolving Commitments shall expire. In addition to the Letter of Credit
Fees, the Borrower shall pay to the Issuer, for its own account, its standard
fees and charges customarily charged to customers similar to the Borrower with
respect to any Letter of Credit.

 

(c)        The Borrower shall pay to each Credit Party, for its own account,
fees and other amounts payable in the amounts and at the times separately agreed
upon between the Borrower and such Credit Party.

 

(d)        Fees and other amounts paid shall not be refundable under any
circumstances. All commitment fees shall be computed on the basis of a 360-day
year for the actual number of days elapsed (including the first day but
excluding the last day).

 

 

Section 3.04

Alternate Rate of Interest

 

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)        the Administrative Agent is advised by any applicable Lender that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lender of making or
maintaining its Loan included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Credit Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

32

 

 

--------------------------------------------------------------------------------

 



 

Section 3.05

Increased Costs; Illegality



 

(a)

If any Change in Law shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Credit Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

 

(ii)        impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any participation therein;

 

and the result of any of the foregoing shall be to increase the cost (other than
Excluded Taxes) to such Credit Party of making or maintaining any Eurodollar
Loan hereunder or to increase the cost (other than Excluded Taxes) to such
Credit Party or to reduce the amount of any sum received or receivable by such
Credit Party hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Credit Party such additional amount or amounts as will
compensate such Credit Party for such additional costs incurred or reduction
suffered. Failure to demand compensation pursuant to this Section shall not
constitute a waiver of such Credit Party’s right to demand such compensation.

 

(b)        If any Credit Party determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Credit Party’s capital or on the capital of such Credit Party’s holding
company, if any, as a consequence of this Agreement or the Extensions of Credit
made by such Credit Party to a level below that which such Credit Party or such
Credit Party’s holding company could have achieved but for such Change in Law
(taking into consideration such Credit Party’s policies and the policies of such
Credit Party’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party’s holding
company for any such reduction suffered.

 

(c)        A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraphs (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Credit Party the amount shown as due on any such certificate within 15 days
after receipt thereof.

 

(d)        Notwithstanding any other provision of this Agreement, if, after the
date of this Agreement, any Change in Law shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i)         such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar Borrowing or
to continue a Eurodollar Borrowing, as applicable, for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a

 

33

 

--------------------------------------------------------------------------------

Eurodollar Loan into an ABR Loan, as applicable), unless such declaration shall
be subsequently withdrawn; and

 

(ii)        such Lender may require that all outstanding Eurodollar Loans made
by it be converted to ABR Loans, in which event all such Eurodollar Loans shall
be automatically converted to ABR Loans, as of the effective date of such notice
as provided in the last sentence of this paragraph.

 

In the event any Lender shall exercise its rights under clauses (i) or (ii) of
this Section 3.05(d), all payments and prepayments of principal that would
otherwise have been applied to repay the Eurodollar Loans that would have been
made by such Lender or the converted Eurodollar Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans, as applicable. For
purposes of this Section 3.05(d), a notice to the Borrower by any Lender shall
be effective as to each Eurodollar Loan made by such Lender, if lawful, on the
last day of the Interest Period currently applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

 

Section 3.06

Break Funding Payments

 

In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto or (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any Credit Request or other
notice delivered pursuant Section 2.06, 2.08 or 3.02 (regardless of whether such
notice may be revoked under Section 2.08(e) and is revoked in accordance
therewith), then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. If such Credit
Request or other notice relates to a Eurodollar Loan (in all cases other than a
revocation permitted under Section 2.08(e)), such loss, cost or expense to any
Lender shall be deemed to include an amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest that would have accrued
on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would in good faith bid were it to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 3.06 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

 

 

Section 3.07

Taxes

 

(a)        Any and all payments by or on account of any obligation of any Loan
Party hereunder and under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes, provided
that, if such Loan Party shall be required to deduct any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.07), the applicable
Credit Party receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions

 

34

 

--------------------------------------------------------------------------------

and (iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)        In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)        Each Loan Party shall indemnify each Credit Party, within ten days
after receipt of written demand therefor describing the amount and the basis in
reasonable detail, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Credit Party on or with respect to any payment by or on account of
any obligation of such Loan Party under the Loan Documents (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.07) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Credit Party, or by
the Administrative Agent on its own behalf or on behalf of a Credit Party, shall
be conclusive absent manifest error. Following any indemnification pursuant to
this Section 3.07(c), the applicable Credit Party, at the request of the
applicable Loan Party, shall deliver to such Loan Party evidence of such payment
reasonably satisfactory to such Loan Party.

 

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)        Each Lender that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to the receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by any Loan Party pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
any Loan Party pursuant to this Agreement) or such other evidence satisfactory
to the Administrative Agent that such Foreign Lender is entitled to an exemption
from, or reduction of, United States withholding tax, including any exemption
pursuant to Section 881(c) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (i) upon the written request of the Administrative
Agent promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under the then current United States laws and regulations
to avoid, or such evidence as is satisfactory to the Administrative Agent of any
available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by such Loan Party
pursuant to this Agreement and (ii) promptly notify the Administrative Agent of
any change in circumstance which would modify or render invalid any claimed
exemption or reduction. Each Foreign Lender, to the extent it does not act or
ceases to act for its own account with respect to any portion of any sums paid
or payable to such Lender under any of the Loan Documents (for example, in the
case of a participation by such Lender), shall deliver to the Administrative
Agent on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Administrative Agent (in
the reasonable exercise of its discretion), (A) two duly signed completed copies
of the forms or statements required to be provided by such Lender as set forth
above, to establish the

 

35

 

--------------------------------------------------------------------------------

portion of any such sums paid or payable with respect to which such Lender acts
for its own account that is not subject to U.S. withholding tax, and (B) two
duly signed completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any sums payable to such Lender. No Loan Party shall be required to
pay any additional amount to any Foreign Lender under this Section 3.07 (i) with
respect to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 3.07(e) or (ii) if such Lender shall
have failed to satisfy the provisions of this Section 3.07(e) on the date such
Lender became a Lender or ceases to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 3.07(e) shall
relieve any Loan Party of its obligation to pay any amounts pursuant to this
Section 3.07 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate. The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which any Loan Party is not required to pay
additional amounts under this Section 3.07(e).

 

(f)        Upon request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

 

(g)        If any Governmental Authority asserts that the Administrative Agent
did not properly withhold or back-up withhold, as the case may be, any tax or
other amount from payment made to or for the account of any Lender, such Lender
shall indemnify the Administrative Agent and the Borrower therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 3.07(g), and costs and
expenses (including fees and expenses of legal counsel) of the Administrative
Agent and the Borrower. The obligation of the Lenders under this Section 3.07
shall survive the termination of the Revolving Commitments, repayment of all
other Obligations hereunder and the resignation of the Administrative Agent.

 

(h)        Notwithstanding anything to the contrary contained in this Section
3.07, (i) the Borrower shall have no obligation or liabilities under Section
3.07(a) or 3.07(c) with respect to any Lender that fails to comply with the
requirements of this Section 3.07 and (ii) each Lender shall at all times
endeavor reasonably and in good faith to minimize the obligations and
liabilities, if any, of the Borrower under this Section 3.07.

 

 

Section 3.08

Mitigation Obligations

 

If any Lender requests compensation under Section 3.05, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.07, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans (or any participation therein) hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of

 

36

 

--------------------------------------------------------------------------------

such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.05 or 3.07, as applicable, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

 

Section 3.09

Substitution of Lenders

 

If any Lender requests compensation under Section 3.05, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.07, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent to
such assignee, which consent shall not unreasonably be withheld or delayed, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.05 or payments required
to be made pursuant to Section 3.07, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Credit Parties that:

 

 

Section 4.01

Organization; Powers

 

Each of the Borrower and each Subsidiary is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

 

Section 4.02

Authorization; Enforceability

 

The Transactions are within the corporate, partnership or other analogous powers
of each of the Borrower and each Subsidiary to the extent it is a party thereto
and have been duly authorized by all necessary corporate, partnership or other
analogous and, if required, equityholder action. Each Loan Document has been
duly executed and delivered by each of the Borrower and each Subsidiary to the
extent it is a party thereto and constitutes a legal, valid and binding
obligation thereof, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally.

 

37

 

--------------------------------------------------------------------------------

 



 

Section 4.03

Governmental Approvals; No Conflicts



(a)        The Transactions (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (ii)
will not violate any applicable law or regulation or the Organizational
Documents of the Borrower or any of the Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Subsidiaries, and (iv) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of the Subsidiaries (other than Liens permitted by Section 7.02).

 

(b)        None of the Borrower or any of the Subsidiaries is in default under
any mortgage, indenture, contract or agreement to which it is a party or by
which it is or any of its property is bound, the effect of which default could
reasonably be expected to have a Material Adverse Effect. None of the Borrower
or any of the Subsidiaries is in default with respect to any judgment, order,
writ, injunction, decree or decision of any Governmental Authority which default
could reasonably be expected to have a Material Adverse Effect.

 

 

Section 4.04

Financial Condition; No Material Adverse Change

 

(a)        The Borrower has heretofore furnished to the Credit Parties: (i) the
Consolidated balance sheet and statements of income, stockholders’ equity and
cash flows of the Borrower as of and for the fiscal year ended December 31,
2005, reported on by Ernst & Young LLP, independent public accountants and (ii)
the Consolidated balance sheet and statement of income, stockholders’ equity and
cash flows of the Borrower as of and for the fiscal quarter ended June 30, 2006,
prepared by the Borrower. The financial statements referred to above present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Persons referred to therein as of such dates
and for the indicated periods in accordance with GAAP (subject, with respect to
the interim financial statements, to footnotes and normal year-end audit
adjustments).

 

(b)        None of the Borrower or its Subsidiaries has any material
Indebtedness, liabilities for taxes, long-term leases or long-term commitments,
including any interest rate or foreign currency swap pr exchange transaction or
other obligation in respect of derivatives, that are not reflected on the
financial statements referred in Section 4.04(a).

 

(c)        Since the dates of the financial statements referred to in clause
(ii) of Section 4.04(a), there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and the Subsidiaries taken as a whole.

 

 

Section 4.05

Properties

 

(a)        Each of the Borrower and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

(b)        Each of the Borrower and each Subsidiary owns, or is entitled to use,
all Intellectual Property material to its business, and to the knowledge of the
Borrower the use thereof by the Borrower and the Subsidiaries does not infringe
upon the rights of any other Person, except for any such

 

38

 

--------------------------------------------------------------------------------

infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

 

Section 4.06

Litigation and Environmental Matters

 

(a)        There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of the
Subsidiaries (i) that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that challenge the validity of any Loan
Document or the Transactions.

 

(b)        Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to its knowledge, become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)        There has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

 

Section 4.07

Compliance with Laws and Agreements

 

Each of the Borrower and each Subsidiary is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

 

 

Section 4.08

Investment Company Status

 

Neither the Borrower nor any of the Subsidiaries are an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

 

Section 4.09

Taxes

 

Each of the Borrower and each Subsidiary has timely filed (or validly extended)
or caused to be filed (or validly extended) all Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

 

Section 4.10

ERISA

 

Neither the Borrower nor any ERISA Affiliate of the Borrower has any direct or
contingent obligation or liability under or in respect of any person or other
employee benefit plan which

 

39

 

--------------------------------------------------------------------------------

is subject to the provisions of Title IV of ERISA which has, or would in the
foreseeable future have, in the judgment of the responsible officers of the
Borrower, a Material Adverse Effect.

 

 

Section 4.11

Disclosure

 

The Borrower has disclosed to the Credit Parties all agreements, instruments and
corporate or other restrictions to which it or any of the Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No representation or warranty contained in any Loan Document and no certificate
or report from time to time furnished by the Borrower or any of its Subsidiaries
in connection with the transactions contemplated thereby, contains or will
contain a misstatement of material fact, or, to the best knowledge of the
Borrower, omits or will omit to state a material fact required to be stated in
order to make the statements therein contained not misleading in the light of
the circumstances under which made, provided that any projections or pro-forma
financial information contained therein are based upon good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by the Lender that such projections as to future events are not to be
viewed as facts, and that actual results during the period or periods covered
thereby may differ from the projected results.

 

 

Section 4.12

Subsidiaries

 

Schedule 4.12 sets forth the name of, and the ownership interest of the Borrower
in, each Subsidiary, in each case as of the Effective Date.

 

 

Section 4.13

Insurance

 

Schedule 4.13 sets forth a description of all insurance maintained by or on
behalf of the Borrower and the Subsidiaries as of the Effective Date. As of the
Effective Date, all premiums in respect of such insurance that are due and
payable have been paid.

 

 

Section 4.14

Labor Matters

 

As of the Effective Date, there are no strikes, lockouts or slowdowns against
the Borrower or any Subsidiary pending or, to the knowledge of the Borrower,
threatened. The hours worked by and payments made to employees of the Borrower
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with such
matters, except where any such violations, individually and in the aggregate,
would not be reasonably likely to result in a Material Adverse Effect. All
material payments due from the Borrower or any Subsidiary, or for which any
claim may be made against the Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any Subsidiary is bound.

 

 

Section 4.15

Solvency

 

Immediately after the consummation of each Transaction, (a) the fair value of
the assets of the Borrower and the Guarantors taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Borrower
and the Guarantors, taken as a whole, will be greater than the amount that will
be required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each of the Borrower and each Guarantor will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as

 

40

 

--------------------------------------------------------------------------------

such debts and liabilities become absolute and matured; and (d) each of the
Borrower and each Guarantor will not have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following such date.

 

 

Section 4.16

Federal Reserve Regulations

 

(a)        Neither the Borrower nor any of the Subsidiaries are engaged
principally, or as one of their important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

 

(b)        No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase,
acquire or carry any Margin Stock or for any purpose that entails a violation
of, or that is inconsistent with, the provisions of the regulations of the
Board, including Regulation T, U or X.

 

 

Section 4.17

Absence of Certain Restrictions

 

No indenture, certificate of designation for preferred stock, agreement or
instrument to which the Borrower or any of the Subsidiaries is a party prohibits
or limits in any way, directly or indirectly, the ability of any Subsidiary to
make Restricted Payments or repay Indebtedness to the Borrower or to another
Subsidiary.

 

 

Section 4.18

Security Documents

 

(a)        The Security Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral and, when (i) the
pledged property constituting Collateral is delivered to the Administrative
Agent, (ii) financing statements in appropriate form are filed in the offices of
the secretary of state of the jurisdiction of organization of each Loan Party or
such other office specified by the Uniform Commercial Code and (iii) all other
applicable filings under the Uniform Commercial Code or otherwise that are
required or permitted under the Loan Documents are made, the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in the Collateral (other than the
Intellectual Property or any other Collateral for which perfection of a security
interest is not governed by the Uniform Commercial Code), in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.02.

 

(b)        Except to the extent that the recording of an assignment or other
transfer of title to the Administrative Agent or the recording of other
applicable documents in the United States Patent and Trademark Office, the
United States Copyright Office or the filing of financing statements in the
appropriate form in the offices of the secretary of state of the jurisdiction of
organization of each Loan Party or such other office specified by the Uniform
Commercial Code may be necessary for perfection, the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Borrowers and the Subsidiaries in the Intellectual Property
in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case to the extent permitted by applicable law
prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 7.02.

 

41

 

--------------------------------------------------------------------------------

 

ARTICLE 5.

CONDITIONS

 

 

Section 5.01

Effective Date

 

The obligations of the Lenders and the Issuer to make Extensions of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)        The Administrative Agent shall have received a Revolving Note for
each Lender, and the Swing Line Note for the Swing Line Lender, each signed on
behalf of the Borrower.

 

(c)        The Administrative Agent shall have received a counterpart of the
Guarantee Agreement signed on behalf of each Guarantor and the Borrower.

 

(d)        The Administrative Agent shall have received counterparts of the
Security Agreement signed on behalf of the Borrower and each Guarantor party
thereto, together with the following:

 

(i)         any stock certificates or other instruments representing the Pledged
Equity owned by or on behalf of any Loan Party as of the Effective Date;

 

(ii)        any promissory notes and other instruments evidencing the Pledged
Debt owed or owing to any Loan Party as of the Effective Date;

 

(iii)       stock powers and instruments of transfer, endorsed in blank, with
respect to such stock certificates, promissory notes and other instruments;

 

(iv)       all instruments and other documents, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
(or continue the perfection of) the Liens intended to be created under the
Security Agreement; and

 

(v)        a completed Perfection Certificate, dated the Effective Date and
signed by a Vice President or a Financial Officer of the Borrower, together with
all attachments contemplated thereby.

 

(e)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Credit Parties and dated the Effective Date) from
Rivkin Radler LLP, on behalf of the Loan Parties, substantially in the form of
Exhibit B and covering such other matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion.

 

(f)        The Administrative Agent shall have received a certificate from the
secretary of the Borrower and each Guarantor attaching (i) a true and complete
copy of the resolutions of its Managing Person and of all documents evidencing
all necessary corporate action (in form and substance

 

42

 

--------------------------------------------------------------------------------

satisfactory to the Administrative Agent) taken by it to authorize the Loan
Documents to which it is a party and the transactions contemplated thereby,
(ii) attaching a true and complete copy of its Organizational Documents, (iii)
setting forth the incumbency of its officer or officers or other analogous
counterpart who may sign the Loan Documents, including therein a signature
specimen of such officer or officers and (iv) attaching a certificate of good
standing of the Secretary of State of the jurisdiction of its formation and of
each other jurisdiction in which it is qualified to do business.

 

(g)        The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 5.02.

 

(h)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

(i)        The Administrative Agent shall have received evidence satisfactory to
it that the insurance required by Section 6.10 is in effect.

 

(j)        The performance by each Loan Party of its obligations under each Loan
Document shall not (i) violate any applicable law, statute, rule or regulation
or (ii) conflict with, or result in a default or event of default under, any
material agreement of any Loan Party, and the Administrative Agent shall have
received one or more legal opinions and/or officer’s certificates to such
effect, satisfactory to the Administrative Agent.

 

(k)        The Lenders shall be reasonably satisfied as to the amount and nature
of any environmental and employee health and safety exposures to which the
Borrower and the Subsidiaries may be subject, and with the plans of the Borrower
with respect thereto.

 

(l)        The Lenders shall be reasonably satisfied (i) that there shall be no
litigation or administrative proceeding, or regulatory development, that would
reasonably be expected to have a material adverse effect on (A) the business,
assets, operations, prospects, condition (financial or otherwise) or material
agreements of the Borrowerand the Subsidiaries, (B) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (C) the
rights of or benefits available to any Credit Party under any Loan Document and
(ii) with the current status of, and the terms of any settlement or other
resolution of, any litigation or other proceedings brought against the Borrower
or any Subsidiary.

 

(m)       After giving effect to the Transactions, none of the Borrower or any
of the Subsidiaries shall have outstanding any shares of preferred equity
securities or any Indebtedness, other than (i) Indebtedness incurred under the
Loan Documents and (ii) Indebtedness set forth on Schedule 7.01.

 

(n)        The Lenders shall be reasonably satisfied that no material adverse
change or material adverse condition in the business, assets, operations,
properties, condition (financial or otherwise), liabilities (including
contingent liabilities), prospects or material agreements of theBorrower and the
Subsidiaries has occurred since June 30, 2006.

 

(o)        The Administrative Agent shall have received written projections for
the fiscal year ending December 31, 2007, including revenues and expenses
projected to be attributable to the Borrower and its Subsidiaries on a combined
basis during such fiscal year, all in reasonable detail, in

 

43

 

--------------------------------------------------------------------------------

form and substance satisfactory to the Administrative Agent, and certified by a
Financial Officer of the Borrower on behalf of the Borrower as the Borrower’s
good faith projections of the matters contained therein.

 

(p)        The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

(q)        The Administrative Agent shall have received a counterpart of an
indemnity agreement in form and substance satisfactory to the Administrative
Agent signed on behalf of the Borrower, the Issuer and The Bank of New York with
respect to the Existing Letters of Credit.

 

The Administrative Agent shall notify the Borrower and the Credit Parties of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Extensions of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 p.m., New
York City time, on August 15, 2004 (and, in the event such conditions are not so
satisfied or waived, the Revolving Commitments shall terminate at such time).

 

 

Section 5.02

Each Extension of Credit

 

The obligation of each Lender to make an Extension of Credit is subject to the
satisfaction of the following conditions:

 

(a)        The representations and warranties of each Loan Party set forth in
each Loan Document shall be true and correct in all material respects on and as
of the date of such Extension of Credit, except to the extent such
representations and warranties relate to an earlier date.

 

(b)        At the time of and immediately after giving effect to such Extension
of Credit, no Default shall have occurred and be continuing.

 

(c)        The Administrative Agent shall have received such other documentation
and assurances as shall be reasonably required by it in connection with such
Extension of Credit.

 

Each Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 5.02.

 

ARTICLE 6.

AFFIRMATIVE COVENANTS

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Extension of Credit, all Reimbursement
Obligations and all fees and other amounts (other than contingent indemnity
obligations) payable under the Loan Documents shall have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

 

Section 6.01

Financial Statements and Other Information

 

The Borrower will furnish to the Administrative Agent and each Lender:

 

(a)        within 90 days after the end of each fiscal year, the audited
Consolidated balance sheet and related statements of income, stockholders’
equity and cash flows of the Borrower and the

 

44

 

--------------------------------------------------------------------------------

Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, the Consolidated balance sheets and related
statements of income and cash flows of the Borrower and the Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter end, and period or periods, of the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;

 

(c)        concurrently with any delivery of financial statements under clauses
(a) or (b) of this Section 6.01, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth (A) reasonably detailed
calculations demonstrating compliance with Sections 7.12 and 7.13 and (B) any
change in the Guarantors as of the date of such certificate and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the financial statements referred to in Section 4.04(a) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of the
Securities and Exchange Commission, or with any national securities exchange, or
distributed by the Borrower or any Subsidiary to its shareholders generally, as
the case may be, and delivery by the Borrower of its (i) Annual Report on Form
10-K for each fiscal year of the Borrower containing financial statements
reported on in a manner acceptable to the Securities and Exchange Commission by
independent public accountants of recognized national standing and (ii) report
on Form 10-Q for each of the first three fiscal quarters of each fiscal year of
the Borrower with the financial statements contained therein certified by one of
its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments, in each case within the
time periods prescribed by Section 6.01(a) or 6.01(b), respectively, shall be
deemed to satisfy the requirements of Section 6.01(a) or 6.01(b), as the case
may be;

 

(e)        promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

 

(f)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may reasonably request.

 

45

 

--------------------------------------------------------------------------------

 



 

Section 6.02

Notices of Material Events



The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

 

 

(a)

the occurrence of any Default;

 

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could in the
good faith opinion of the Borrower reasonably be expected to result in a
Material Adverse Effect;

 

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$500,000; and

 

(d)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 6.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

 

Section 6.03

Existence; Conduct of Business

 

The Borrower will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
trademarks, copyrights and patents material to the conduct of its business,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.03.

 

 

Section 6.04

Payment of Obligations

 

The Borrower will, and will cause each of the Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

 

Section 6.05

Maintenance of Properties

 

The Borrower will, and will cause each of the Subsidiaries to, keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

 

Section 6.06

Books and Records; Inspection Rights

 

The Borrower will, and will cause each of the Subsidiaries to, keep, in all
material respects, proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause

 

46

 

--------------------------------------------------------------------------------

each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested. Each Credit Party and its agents may
enter upon any of the Borrower’s or any Subsidiary’s premises (prior to the
occurrence of an Event of Default, upon reasonable notice) at any time during
business hours and at any other reasonable time, and, from time to time, for the
purpose of inspecting the Collateral and any and all records pertaining thereto
and the operation of the Borrower’s or such Subsidiary’s business.

 

 

Section 6.07

Compliance with Laws

 

The Borrower will, and will cause each of the Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

 

Section 6.08

Use of Proceeds

 

The proceeds of the Loans will be used only to finance Capital Expenditures and
Permitted Acquisitions and for working capital and general corporate purposes
not inconsistent with the terms hereof. No part of the proceeds of any Loan will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase, acquire or carry any Margin Stock or for any purpose
that entails a violation of any of the regulations of the Board, including
Regulations T, U and X.

 

 

Section 6.09

Notice of Certain Changes

 

The Borrower will furnish to the Administrative Agent prompt written notice of
any change in (i) the legal name of any Loan Party or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) the jurisdiction of organization or the location of the chief
executive office of any Loan Party, its principal place of business, any office
in which it maintains its books or records, (iii) the identity or organizational
structure of any Loan Party or (iv) the organizational identification number or
the Federal Taxpayer Identification Number of any Loan Party.

 

 

Section 6.10

Insurance

 

The Borrower will, and will cause each of the Subsidiaries to, maintain, with
financially sound and reputable insurance companies, (i) adequate insurance for
its insurable properties, all to such extent and against such risks, including
fire, casualty, business interruption and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations and (ii) such other
insurance as is required pursuant to the terms of any Security Document.

 

 

Section 6.11

Additional Subsidiaries

 

If any Subsidiary organized under the laws of the United States of America or
any state thereof is formed or acquired after the Effective Date, (a) the
Borrower will notify the Administrative Agent and the Lenders in writing thereof
within five Business Days after the date on which such Subsidiary is formed or
acquired and (i) the Borrower will cause such Subsidiary to (A) execute and

 

47

 

--------------------------------------------------------------------------------

deliver the Guarantee Agreement (or otherwise become a party thereto in the
manner provided therein) and (B) become a party to each applicable Security
Document in the manner provided therein, in each case within five Business Days
after the date on which such Subsidiary is formed or acquired, and (ii) promptly
take such actions to create and perfect Liens on such Subsidiary’s assets to
secure the Obligations as the Administrative Agent or the Required Lenders shall
reasonably request and (b) if any equity securities issued by any such
Subsidiary are owned or held by or on behalf of the Borrower or any Subsidiary
or any loans, advances or other debt is owed or owing by any such Subsidiary to
the Borrower or any Subsidiary, the Borrower will cause such equity securities
and promissory notes and other instruments evidencing such loans, advances and
other debt to be pledged pursuant to the Security Agreement within five Business
Days after the date on which such Subsidiary is formed or acquired.

 

 

Section 6.12

Information Regarding Collateral

 

(a)        The Borrower will furnish to the Administrative Agent prompt written
notice of any change in (i) the legal name of any Loan Party, (ii) the
jurisdiction of organization of any Loan Party, (iii) the location of the chief
executive office of any Loan Party, its principal place of business, any office
in which it maintains books or records relating to Collateral owned or held by
it or on its behalf or any office or facility at which Collateral owned or held
by it or on its behalf is located (including the establishment of any such new
office or facility), (iv) the identity or organizational structure of any Loan
Party such that a filed financing statement becomes misleading or (v) the
organizational identification number or the Federal Taxpayer Identification
Number of any Loan Party. The Borrower shall not effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral. The Borrower
shall promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b)        Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.01(a), the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower, (i) setting forth the information required pursuant to
Sections 1, 2, 4, 5 and 6 of the Perfection Certificate or confirming that there
has been no change in such information since the date of the Perfection
Certificate or the date of the most recent certificate delivered pursuant to
this Section and (ii) certifying that the Loan Parties are in compliance with
all of the terms of the Security Agreement.

 

 

Section 6.13

Casualty and Condemnation

 

(a)        The Borrower will furnish to the Administrative Agent and the Lenders
prompt written notice of any casualty or other insured damage to any portion of
any Collateral or the commencement of any action or proceeding for the taking of
any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding.

 

(b)        If any event described in Section 6.13(a) results in Net Proceeds
(whether in the form of insurance proceeds, condemnation award or otherwise),
the Administrative Agent is authorized to collect such Net Proceeds and, if
received by the Borrower or any Subsidiary, such Net Proceeds shall be paid over
to the Administrative Agent, provided that (i) to the extent that the Borrower
or such Subsidiary intends to use any such Net Proceeds to repair, restore,
reinvest or replace assets of the Borrower or such Subsidiary as provided in the
proviso to Section 2.08(b), the Administrative Agent shall, subject to the
provision of such proviso, deliver such Net Proceeds to the Borrower or the
applicable Subsidiary, (ii) otherwise, the Administrative Agent shall, and the
Borrower and the

 

48

 

--------------------------------------------------------------------------------

Subsidiaries hereby authorize the Administrative Agent to, apply such Net
Proceeds, to the extent that they are Net Proceeds, to prepay the Loans in
accordance with Section 2.08 and (iii) all proceeds of business interruption
insurance shall be paid over to the Borrower unless a Default has occurred and
is continuing.

 

(c)  If any Net Proceeds retained by or paid over to the Administrative Agent as
provided in Section 6.13(b) continue to be held by the Administrative Agent on
the date that is 365 days after the receipt of such Net Proceeds, then such Net
Proceeds shall be applied to prepay Borrowings as provided in Section 2.08.

 

 

Section 6.14

Intellectual Property; Further Assurances

 

(a)        The Borrower shall, and shall cause each Subsidiary to, within 120
days of the Effective Date, execute and file or cause to be filed with the
United States Patent and Trademark Office, the United States Copyright Office or
such other office or agency of any appropriate Governmental Authority such
assignments or grants of security interests with respect to the Intellectual
Property of the Borrower or such Subsidiary, as the case may be, as of the date
of such filing, as may be required under applicable law or as the Administrative
Agent may reasonably request in order to grant, preserve, protect and perfect
the Liens created or intended to be created by the Security Documents on the
Intellectual Property and the validity and priority of such Liens.

 

(b)        The Borrower will, and will cause each Subsidiary to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, assignments of Intellectual Property, and other documents), that may
be required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Borrower. The
Borrower shall provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(c)        If any material assets are acquired by the Borrower or any Subsidiary
after the Effective Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien of the Security Agreement
upon acquisition thereof), the Borrower will notify the Administrative Agent and
the Lenders thereof, and, if requested by the Administrative Agent or the
Required Lenders, the Borrower will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the Subsidiaries to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in Section
6.14(b), all at the expense of the Borrower.

 

ARTICLE 7.

NEGATIVE COVENANTS

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Extension of Credit, all Reimbursement
Obligations and all fees and other amounts (other than contingent liability
obligations) payable under the Loan Documents shall have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

49

 

--------------------------------------------------------------------------------

 



 

Section 7.01

Indebtedness



(a)        The Borrower will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, except:

 

 

(i)

Indebtedness under the Loan Documents;

 

(ii)        Indebtedness existing on the Effective Date and set forth in
Schedule 7.01, including any extensions, renewals or replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

 

(iii)       Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, provided that (A) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
principal amount of Indebtedness permitted by this clause (iii) shall not exceed
$10,000,000 at any time outstanding;

 

(iv)       Indebtedness of any Person that becomes a Subsidiary after the
Effective Date, provided that (A) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (B) the aggregate
principal amount of Indebtedness permitted by this clause (iv) shall not exceed
$6,000,000 at any time outstanding;

 

(v)        Indebtedness of a Subsidiary to any other Subsidiary and of any
Subsidiary to the Borrower; and

 

(vi)       other unsecured Indebtedness in an aggregate principal amount not
exceeding $4,000,000 at any time outstanding.

 

(b)        The Borrower will not, and it will not permit any Subsidiary to, (i)
(A) issue any preferred equity securities that constitute Redeemable Securities,
(B) issue any Capital Stock which is convertible into Redeemable Securities, (C)
grant any options, warrants or other rights to purchase or otherwise acquire
Redeemable Securities or (D) enter into any put or other contractual arrangement
which shall provide to any holder of Capital Stock rights substantially similar
to any of the foregoing, or (ii) be or become liable in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any shares of equity securities of the
Borrower or any Subsidiary or any option, warrant or other right to acquire any
such shares of equity securities, except as permitted by Section 7.08.

 

 

Section 7.02

Liens

 

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

 

 

(a)

Permitted Encumbrances;

 

 

50

 

--------------------------------------------------------------------------------

(b)        any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date and set forth on Schedule 7.02, provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Effective Date and any extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(c)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary, provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition of such
Person becoming a Subsidiary, as applicable, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as applicable, and any
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d)        Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary, provided that (i) such security interests secure
Indebtedness permitted by clause (iii) of Section 7.01(a), (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;

 

(e)        possessory Liens in favor of lessees or sublessees of property leased
or subleased by the Borrower or any Subsidiary to such Person in the ordinary
course of business of the Borrower or such Subsidiary, provided that such Liens
attach only to such property and

 

 

(f)

Liens created under the Security Documents.

 

 

Section 7.03

Fundamental Changes

 

(a)        The Borrower will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets, or all or substantially all of the equity securities of any of the
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Default shall have occurred and be continuing:

 

(i)         any Subsidiary may merge into the Borrower in a transaction in which
the Borrower is the surviving entity, and any Subsidiary may merge into any
other Subsidiary;

 

(ii)        any Subsidiary may merge with any Person in a transaction that is
not permitted by clause (i) of this Section 7.03(a), provided that such merger
is permitted by Section 7.04 or 7.05, as applicable, and the surviving entity of
such merger complies with the provisions of Section 6.11;

 

(iii)       any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to any other Subsidiary; and

 

51

 

--------------------------------------------------------------------------------

(iv)       any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets in a transaction that is not permitted by clause (iii) of this
Section 7.03(a), provided that such sale, transfer, lease or other disposition
is also permitted by Section 7.05.

 

(b)        The Borrower will not, and will not permit any of the Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and the Subsidiaries on the Effective Date and
businesses or activities that are substantially similar, related or incidental
thereto.

 

 

Section 7.04

Investments, Loans, Advances, Guarantees and Acquisitions

 

The Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger) any Capital Stock, evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions (including pursuant to
any merger)) any assets of any other Person constituting a business unit, or
purchase, hold or acquire any “derivative” (other than a Hedging Agreement
permitted by Section 7.07), except:

 

 

(a)

Permitted Investments;

 

 

(b)

investments existing on the Effective Date and set forth in Schedule 7.04;

 

(c)     investments made by the Borrower in the equity securities of the
Subsidiaries; provided that any such equity securities owned by the Borrower
shall become Pledged Equity pursuant to the Security Agreement;

 

(d)     investments made by a Subsidiary in the equity securities of any other
Subsidiary; provided that any such equity securities owned by such Subsidiary
shall become Pledged Equity pursuant to the Security Agreement;

 

(e)     loans or advances made by any Subsidiary to any other Subsidiary;
provided that (i) any such loans or advances constituting Pledged Debt shall be
evidenced by a promissory note which shall be pledged pursuant to the Security
Agreement and (ii) the aggregate amount of all loans and advances made by the
Borrower and the Domestic Subsidiaries to all Subsidiaries that are not a
Domestic Subsidiary shall not exceed $3,000,000 at any time outstanding;

 

(f)      loans or advances made by the Borrower to any Subsidiary; provided that
(i) any such loans or advances constituting Pledged Debt shall be evidenced by a
promissory note which shall be pledged pursuant to the Security Agreement and
(ii) the aggregate amount of all loans and advances made by the Borrower and the
Domestic Subsidiaries to all Subsidiaries that are not a Domestic Subsidiary
shall not exceed $3,000,000 at any time outstanding;

 

 

(g)

acquisitions made by any Subsidiary from any other Subsidiary;

 

 

(h)

acquisitions made by the Borrower from any Subsidiary;

 

 

52

 

--------------------------------------------------------------------------------

(i)      Permitted Acquisitions by the Borrower or any Subsidiary; provided that
the Borrower shall have delivered to the Administrative Agent and the Lenders
not less than 10 Business Days prior to the consummation of any such Permitted
Acquisition a certificate of a Financial Officer of the Borrower in form and
substance satisfactory to the Administrative Agent and the Required Lenders
evidencing projected pro forma compliance with Sections 7.12 and 7.13 after
giving effect to such Permitted Acquisition for the period from the date of such
Permitted Acquisition to the Revolving Maturity Date;

 

 

(j)

Indebtedness permitted to be incurred pursuant to Section 7.01(a);

 

(k)     investments made by the Borrower or any Subsidiary in any new Subsidiary
of the Borrower or any Subsidiary (including, without limitation, a new
Subsidiary acquired in connection with a Permitted Acquisition); provided, that
after giving effect to such investment the aggregate stockholders’ equity of all
direct or indirect non-wholly-owned Subsidiaries of the Borrower is not greater
than 10% of the Consolidated stockholders’ equity of the Borrower determined in
accordance with GAAP on a basis consistent with the financial statements
delivered pursuant to Section 6.01(a); and

 

 

(l)

other investments in an aggregate amount not to exceed $3,000,000.

 

 

Section 7.05

Asset Sales

 

The Borrower will not, and will not permit any of the Subsidiaries to, sell,
transfer, lease or otherwise dispose (including pursuant to a merger) of any
asset, including any equity securities, nor will the Borrower permit any of the
Subsidiaries to issue any additional shares of its equity securities, except:

 

(a)     sales, transfers and other dispositions of inventory, used or surplus
equipment, Intellectual Property and Permitted Investments, in each case in the
ordinary course of business;

 

(b)     sales, transfers, leases and other dispositions made by any Subsidiary
to any other Subsidiary;

 

(c)     sales, transfers, leases and other dispositions made by the Borrower to
any Subsidiary;

 

(d)     the sale of the Borrower’s real property located at One Merrick Avenue,
Westbury, New York; and

 

(e)     if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, other sales, transfers, leases or
dispositions of assets by the Borrower and the Subsidiaries provided that (i)
the aggregate fair market value of all assets sold, transferred, leased or
otherwise disposed of in reliance upon this Section 7.05(e) shall not exceed 10%
of the book value of the assets of the Borrower and the Subsidiaries on a
Consolidated basis as set forth on the financial statements of the Borrower most
recently delivered pursuant to Section 6.01(a) (or if not such financial
statements have been delivered pursuant to Section 6.01(a), the financial
statements referred to in clause (i) of Section 4.04(a)) and (ii) all sales,
transfers, leases and other dispositions permitted by this Section 7.05(e) shall

 

53

 

--------------------------------------------------------------------------------

be made for fair value and not less than 80% of the consideration received in
respect thereof shall be in cash.

 

 

Section 7.06

Sale and Lease-Back Transactions

 

The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any arrangement, directly or indirectly, with any Person whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred.

 

 

Section 7.07

Hedging Agreements

 

The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities.

 

 

Section 7.08

Restricted Payments

 

The Borrower will not, and will not permit any of the Subsidiaries to, declare
or make, or agree to pay for or make, directly or indirectly, any Restricted
Payment, except that (a) the Borrower may (i) declare and pay dividends with
respect to its equity securities payable (1) in additional shares of its equity
securities or (2) in cash and (ii) repurchase shares of its common stock in open
market transactions; provided that, (x) after giving effect to any such payment
of dividends or repurchase of common stock, the Interest Coverage Ratio,
calculated on a pro forma basis as if such dividends or stock repurchases had
been made on the last day of the most recently ended fiscal quarter of the
Borrower, shall not be less than the amount set forth in Section 7.13 with
respect to such fiscal quarter and (y) before and after giving effect to such
dividends or repurchase no Default shall exist or result therefrom and (b) any
Subsidiary may declare and pay dividends to the Borrower or any other
Subsidiary.

 

 

Section 7.09

Transactions with Affiliates

 

The Borrower will not, and will not permit any of the Subsidiaries to, sell,
transfer, lease or otherwise dispose (including pursuant to a merger) any
property or assets to, or purchase, lease or otherwise acquire (including
pursuant to a merger) any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arms-length basis from unrelated third parties, provided that
this Section shall not apply to any transaction that is permitted under
Section 7.01, 7.03, 7.04, 7.05 or 7.08 between or among the Loan Parties and not
involving any other Affiliate.

 

 

Section 7.10

Restrictive Agreements

 

The Borrower will not, and will not permit any of the Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets or (b) the ability of any Subsidiary
to pay dividends or other distributions with respect to any shares of its equity
securities or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any

 

54

 

--------------------------------------------------------------------------------

other Subsidiary, provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Effective Date identified on Schedule 7.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of this Section 7.10 shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness and (v) clause (a) of this Section
7.10 shall not apply to customary provisions in leases restricting the
assignment thereof.

 

 

Section 7.11

Amendment of Material Documents

 

The Borrower will not, and will not permit any Subsidiary to, amend, modify or
waive any of its rights under its Organizational Documents, other than
immaterial amendments, modifications or waivers that would not reasonably be
expected to adversely affect the Credit Parties.

 

 

Section 7.12

Leverage Ratio

 

The Borrower will not permit the Leverage Ratio at any time to be greater than
(a) 3.00 to 1.00 or (b) upon the written request of the Borrower to the
Administrative Agent not later than ten (10) Business Days after the
consummation by the Borrower or any Subsidiary of a Permitted Acquisition, 3.50
to 1.00 for the period of four fiscal quarters immediately succeeding the
consummation of such Permitted Acquisition; provided that (i) at the time of
such request, no Event of Default shall have occurred and be continuing and (ii)
the Borrower shall not have requested an adjustment of the Leverage Ratio
pursuant to this Section 7.12 at any time during the four fiscal quarters
immediately preceding such request.

 

 

Section 7.13

Interest Coverage Ratio

 

The Borrower shall not permit the Interest Coverage Ratio as of the last of any
fiscal quarter to be less than 4.00 to 1.00.

 

 

Section 7.14

Prepayments of Indebtedness

 

The Borrower will not, and shall not permit any Subsidiary to, pay or obligate
itself to prepay any Indebtedness (other than Indebtedness under the Loan
Documents).

 

 

Section 7.15

Capital Expenditures

 

The Borrower shall not make any Capital Expenditures (including the incurrence
of any Capital Lease Obligations) or incur any obligation to make any Capital
Expenditure or permit any Subsidiary to do so, (a) during the period from the
Effective Date through December 31, 2007 in an aggregate amount in excess of
$25,000,000, and (b) in any fiscal year thereafter in an aggregate amount in
excess of $10,000,000 plus, in the event that Capital Expenditures made or
incurred during any fiscal year (commencing with the fiscal year ending December
31, 2008) are less than $10,000,000, an amount equal to such unused amount may
be carried forward to the immediately succeeding fiscal year, provided that (i)
no amounts once carried forwarded to the next fiscal year may be carried forward
to the fiscal years thereafter and (ii) all Capital Expenditures made or
incurred in any fiscal year shall be applied first

 

55

 

--------------------------------------------------------------------------------

to reduce the amount of Capital Expenditures permitted to be made or incurred in
such fiscal year pursuant to this Section 7.15 without giving effect to any
amounts permitted to be carried forward to such fiscal year from the immediately
preceding fiscal year and then to reduce the amount carried forward.

 

 

Section 7.16

Fiscal Year

 

The Borrower shall not, and shall not permit any Subsidiary to, change its
fiscal year from a year ending on December 31, consisting of four fiscal
quarters ending March 31, June 30, September 30 and December 31, respectively.

 

 

Section 7.17

ERISA Obligations

 

The Borrower shall not be or become obligated, directly or contingently, under
or in respect of any pension or other employee benefit plan which is subject to
the provisions of Title IV of ERISA which could reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE 8.

EVENTS OF DEFAULT

 

 

Section 8.01

Events of Default

 

Each of the following events shall constitute an “Event of Default”:

 

(a)        the Borrower shall fail (i) to pay any principal of any Loan or in
respect of any Reimbursement Obligation when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise or (ii) make any deposit into the Cash Collateral Account
when required hereby; or

 

(b)        the Borrower shall fail to pay any interest on any Extension of
Credit or any fee, commission or any other amount (other than an amount referred
to in clause (a) of this Section 8.01) payable under any Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days; or

 

(c)        any representation or warranty made or deemed made by or on behalf of
any Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made; or

 

(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Sections 6.02, 6.03, 6.08, 6.11, 6.12, 6.13 or 6.14 or
in Article 7; or

 

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document to which it is a party
(other than those specified in clauses (a), (b) or (d) of this Section 8.01),
and such failure shall continue unremedied for a period of 30 days after such
Loan Party shall have obtained knowledge thereof; or

 

(f)        the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period); or

 

56

 

--------------------------------------------------------------------------------

(g)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, provided that this clause (g) shall not apply
to secured Indebtedness that becomes due solely as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; or

 

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Guarantor or its debts, or of a substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

(i)        the Borrower or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 8.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Guarantor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(j)        the Borrower or any Guarantor shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due; or

 

(k)        one or more judgments for the payment of money in an aggregate amount
in excess of $1,000,000 shall be rendered against the Borrower or any Guarantor
or any combination thereof and the same shall remain undischarged, unvacated,
unbonded or unstayed for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Guarantor to enforce any such judgment; or

 

(l)        an ERISA Event shall have occurred that, in the judgment of the
Required Lenders reasonably exercised, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or

 

(m)        any Loan Document shall cease, for any reason, to be in full force
and effect, or any Loan Party shall so assert in writing or shall disavow any of
its obligations thereunder; or

 

(n)        any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document; or

 

 

(o)

a Change in Control shall occur.

 

 

57

 

--------------------------------------------------------------------------------

 



 

Section 8.02

Contract Remedies



Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof,

 

(a)        in the case of an Event of Default specified in Section 8.01(h) or
8.01(i), without declaration or notice to the Borrower, the Revolving
Commitments (including the Letter of Credit Commitment) shall immediately and
automatically terminate, and the Loans, all accrued and unpaid interest thereon
and all other amounts owing under the Loan Documents shall immediately become
due and payable, and

 

(b)        in all other cases, upon the direction of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare all of the
Revolving Commitments (including the Letter of Credit Commitment) to be
terminated forthwith, whereupon such Revolving Commitments (including the Letter
of Credit Commitment) shall immediately terminate, or declare the Loans, all
accrued and unpaid interest thereon and all other amounts owing under the Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable.

 

In the event that the Loans, all accrued and unpaid interest thereon and all
other amounts owing under the Loan Documents shall have been declared due and
payable pursuant to the provisions of this Section 8.02, (i) the Administrative
Agent (A) upon the direction of the Required Lenders, shall proceed to enforce
the rights of the holders of the Notes and the Reimbursement Obligations by suit
in equity, action at law and/or other appropriate proceedings, whether for
payment or the specific performance of any covenant or agreement contained in
the Loan Documents and (B) may exercise any and all rights and remedies provided
to the Administrative Agent by the Loan Documents and applicable law and (ii)
the Borrower shall deposit Cash Collateral in the Cash Collateral Account in an
amount equal to the Letter of Credit Exposure after giving effect to all
payments required under this Section 8.02. Except as otherwise expressly
provided in the Loan Documents, the Borrower expressly waives presentment,
demand, protest and all other notices of any kind in connection with the Loan
Documents. The Borrower hereby further expressly waives and covenants not to
assert any appraisement, valuation, stay, extension, redemption or similar laws,
now or at any time hereafter in force which might delay, prevent or otherwise
impede the performance or enforcement of any Loan Document.

 

ARTICLE 9.

THE ADMINISTRATIVE AGENT

 

 

Section 9.01

Appointment

 

Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

 

Section 9.02

Individual Capacity

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

58

 

--------------------------------------------------------------------------------

 



 

Section 9.03

Exculpatory Provisions

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any of the Subsidiaries or any other Loan Party that is communicated
to or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Credit Parties as
shall be necessary under the circumstances as provided in Section 10.02) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Credit Party (and, promptly after its receipt of any such notice,
it shall give each Credit Party and the Borrower notice thereof), and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth therein, (iv) the validity, enforceability, effectiveness
or genuineness thereof or any other agreement, instrument or other document or
(v) the satisfaction of any condition set forth in Article 5 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

 

Section 9.04

Reliance by Administrative Agent

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

 

Section 9.05

Performance of Duties

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower or the Borrower of any
rights hereunder. The Administrative Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

59

 

--------------------------------------------------------------------------------

 



 

Section 9.06

Resignation; Successors

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this Section, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the approval of the Borrower
(provided that such approval shall not be required if a Default has occurred and
is continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Credit
Parties, appoint a successor Administrative Agent which shall be another Lender
or a bank, finance company or other financial institution with a combined
capital and surplus of at lease $500,000,000 having an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

 

Section 9.07

Non-Reliance By Credit Parties

 

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Credit Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished thereunder.

 

 

Section 9.08

Agents

 

None of the banks or other Persons identified on the cover page of this
Agreement or in the preamble to this Agreement as a “syndication agent”,
“documentation agent”, “lead arranger” or “joint lead arranger” shall have any
right, power, obligation, liability, responsibility or duty to any Person under
this Agreement, any of the other Loan Documents or otherwise, other than HSBC
Bank USA, National Association in its capacity as Administrative Agent and each
Lender in its capacity as a Lender. Without limiting the foregoing, none of such
banks or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any other such bank or other Person but such banks
or other Persons shall have the benefit of the provisions of Section 9.02.

 

ARTICLE 10.

MISCELLANEOUS

 

 

Section 10.01

Notices

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be

 

60

 

--------------------------------------------------------------------------------

delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(a)        if to the Borrower, to it at Lifetime Brands, Inc., One Merrick
Avenue, Westbury, New York 11590, Attention: Chief Financial Officer (Telephone
No. (516) 683-6000; Telecopy No. (516) 450-1017);

 

(b)        if to the Administrative Agent, to it at HSBC Bank USA, National
Association, Agent Servicing Department, One HSBC Center, 26th Floor, Buffalo,
New York 14203, Attention of: Donna Riley (Telephone No. (716) 841-4178;
Telecopy No. (716) 841-0269); with a copy to HSBC Bank USA, National
Association, 534 Broadhollow Road, Melville, New York 11747, Attention of: Alan
Harris (Telephone No. (631) 752-4333; Telecopy No. (631) 752-4340);

 

(c)        if to any other Credit Party, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

 

Section 10.02

Waivers; Amendments

 

(a)        No failure or delay by any Credit Party in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.

 

(b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Revolving Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any
Extension of Credit,or reduce the rate of interest thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce any fees or other amounts payable under the Loan Documents, or
reduce the amount of any scheduled reduction of any Revolving Commitment,
without the written consent of each Credit Party affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any, or any
interest thereon, or any fees or other amounts payable under the Loan Documents,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of reduction or expiration of any Commitment, without the written
consent of each Credit Party affected thereby, (iv) change any provision hereof
in a manner that would alter the pro rata sharing of payments required by any
Loan Document, without the written consent of each Credit Party, (v) change any
of the provisions of this Section 10.02(b) or the definition of “Required
Lenders” or any other provision hereof

 

61

 

--------------------------------------------------------------------------------

specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) release any
Guarantor from its Guarantee under the Guarantee Agreement (except as expressly
provided in the Guarantee Agreement), or limit its liability in respect of such
Guarantee, without the written consent of each Lender or (vii) release of any of
the Collateral from the Liens of the Loan Documents (except as expressly
provided in the Security Agreement), without the consent of each Lender, and
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swing Line Lender
or the Issuer hereunder without the prior written consent of the Administrative
Agent, the Swing Line Lender or the Issuer, as the case may be.

 

 

Section 10.03

Expenses; Indemnity; Damage Waiver

 

(a)        The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions of any Loan Document (whether or not
the transactions contemplated thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses (other than Taxes) incurred by any Credit
Party, including the fees, charges and disbursements of any counsel (including
any in-house counsel, whether or not on an out-of-pocket basis) for any Credit
Party, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section
10.03, or in connection with the Extensions of Credit made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Extensions of Credit or during any proceeding
under any federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law now or hereafter in effect.

 

(b)        The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Extension of Credit or the use of the proceeds,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of the Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of the
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or that such indemnity relates to Taxes.

 

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent under paragraphs (a) or (b) of this
Section 10.03, each Lender severally agrees to pay to the Administrative Agent
an amount equal to the product of such unpaid amount multiplied by a fraction,
the numerator of which is the sum of such Lender’s Revolving Commitment and the
denominator of which is the sum of the total of all Lenders’ Revolving
Commitments (in each case determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought),

 

62

 

--------------------------------------------------------------------------------

provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent in its capacity as such.

 

(d)        To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the Transactions or any Loan or the use of the proceeds
thereof.

 

(e)        All amounts due under this Section 10.03 shall be payable promptly
but in no event later than thirty days after written demand therefor.

 

 

Section 10.04

Successors and Assigns

 

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Credit Party (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each
Credit Party) any legal or equitable right, remedy or claim under or by reason
of any Loan Document.

 

(b)        Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Commitment and the Loans at the time owing to it), provided that
(i) except in the case of an assignment to a Lender or an Affiliate or an
Approved Fund of a Lender, each of the Borrower and the Administrative Agent
must give its prior written consent to such assignment (such consents shall not
be unreasonably withheld or delayed), (ii) except in the case of an assignment
to a Lender or an Affiliate or an Approved Fund of a Lender or an assignment of
the entire remaining amount of the assigning Lender’s Revolving Commitment, the
amount of the Revolving Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless the Borrower and the Administrative Agent otherwise
consent, (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance together with, unless
otherwise agreed by the Administrative Agent, a processing and recordation fee
of $3,500, and (iv) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire, and provided further,
that any consent of the Borrower otherwise required under this paragraph shall
not be required if a Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section
10.04, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under the Loan Documents, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under the Loan Documents (and, in
the case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under the Loan Documents, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.05,
3.06, 3.07 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under the Loan Documents that does not comply with this paragraph
shall be treated for purposes of the Loan Documents as a sale by such Lender of
a participation in such rights and obligations in accordance with paragraph (e)
of this Section 10.04. Notwithstanding anything to the

 

63

 

--------------------------------------------------------------------------------

contrary, an assignee Lender shall not be entitled to receive any greater
payment under Sections 3.05 or 3.07 than the assigning Lender would have been
entitled to receive with respect to the interest so assigned unless the
assignment of such interest is made with the Borrower’s prior written consent

 

(c)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Revolving Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent clearly demonstrable error, and the Borrower and each Credit
Party may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Credit Party, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)        Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 10.04 and any written consent to such assignment required by
paragraph (b) of this Section 10.04, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(e)        Any Lender may, without the consent of the Borrower orany Credit
Party, sell participations to one or more banks or other entities other than the
Borrower, any Subsidiary or any Affiliate of the Borrower or any Subsidiary
(each such bank or other entity being called a “Participant”) in all or a
portion of such Lender’s rights and obligations under the Loan Documents
(including all or a portion of its Commitment and the Loans owing to it),
provided that (i) such Lender’s obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties and the Credit Parties shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under the
Loan Documents. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of any Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant. Subject to
Section 10.04(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.05 and 3.06 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.04(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.09(c) as though it were a Lender.

 

(f)        A Participant shall not be entitled to receive any greater payment
under Sections 3.05 or 3.07 than the Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.07 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.07(e) as though it were a
Lender.

 

64

 

--------------------------------------------------------------------------------

(g)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under the Loan Documents to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 10.04 shall not apply to any such pledge
or assignment of a security interest, provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations under
the Loan Documents or substitute any such pledgee or assignee for such Lender as
a party hereto.

 

 

Section 10.05

Survival

 

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of any Loan Document and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under the Loan Documents is outstanding and unpaid and so
long as the Commitments have not expired or terminated. The provisions of
Sections 3.05, 3.06, 3.07 and 10.03 and Article 9 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the termination of the
Commitments or the termination of this Agreement or any provision hereof.

 

 

Section 10.06

Counterparts; Integration; Effectiveness

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute but one contract. This Agreement
and any separate letter agreements with respect to fees payable to any Credit
Party constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

 

Section 10.07

Severability

 

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

65

 

--------------------------------------------------------------------------------

 



 

Section 10.08

Right of Setoff


If an Event of Default shall have occurred and be continuing, each of the
Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by it, irrespective of whether or not it shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each of
the Lenders and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that it
may have.

 

 

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

 

(a)        This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

(b)        Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by applicable law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents in the courts of any
jurisdiction.

 

(c)        Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (b) of this Section 10.09. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

 

Section 10.10

WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER

 

66

 

--------------------------------------------------------------------------------

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

 

Section 10.11

Headings

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

 

Section 10.12

Interest Rate Limitation

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contacted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section 10.12
shall be cumulated, and the interest and the charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the maximum
rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Rate to the date of repayment, shall have been received by
such Lender.

 

 

Section 10.13

USA Patriot Act Notice

 

Each of the Administrative Agent and each Lender hereby notifies the Borrower
that, pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Administrative Agent and such Lender to identify the
Borrower in accordance with the Patriot Act.

 

[Signature pages follow.]

 

 

67

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

LIFETIME BRANDS, INC.

 

By:/s/ Robert McNally

         Robert McNally
    Chief Financial Officer

 
 

 

 

 

Lifetime Brands Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent, Issuer and Lender

 

By: /s/ Alan Harris
Name:Alan Harris
Title Vice President



 

 
 
 

 

 

 

Lifetime Brands Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and Lender


 

By: /s/ Willian Ewing
Name:William Ewing
Title Senior Vice President



 

 

 

Lifetime Brands Amended and Restated Credit Agreement Signature Page

 

 

--------------------------------------------------------------------------------

 



CITIBANK, N.A.,
as Co-Documentation Agent and Lender


 

By: /s/ Edward Nallan
Name:Edward P. Nallan
Title Vice President



 

 

Lifetime Brands Amended and Restated Credit Agreement Signature Page

 

 

--------------------------------------------------------------------------------

 

 



WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent and Lender


 

By:/s/ Thomas Snider
Name:Thomas F. Snider
Title Senior Vice President



 

 
 
 

 

 

Lifetime Brands Amended and Restated Credit Agreement Signature Page

 

 

--------------------------------------------------------------------------------

SCHEDULE 2.01

 

Amendment No. 1 Effective Date Commitments

 

Lender

Commitment

HSBC Bank USA, National Association

$40,000,000

JPMorgan Chase Bank, N.A.

$36,666,668

Citibank, N.A.

$36,666,666

Wachovia Bank, National Association

$36,666,666

TOTAL

$150,000,000

 

 

--------------------------------------------------------------------------------

SCHEDULE 2.11

 

Existing Letters of Credit

 

SEE ATTACHED SCHEDULE

 

 

 

--------------------------------------------------------------------------------

SCHEDULE 4.06

 

Disclosed Matters

 

NONE

 

 

--------------------------------------------------------------------------------

SCHEDULE 4.12

 

Subsidiaries

 

Subsidiary

% Owned

Outlet Retail Stores, Inc.

Incorporated in the state of Delaware

100%

 

 

M. Kamenstein Corp.

Incorporated in the state of Delaware

100%

 

 

Lifetime Brands, Inc (HK) Limited (Hong Kong) – (non-operating)

100%

 

 

The Pfaltzgraff Co.

Incorporated in the state of Delaware

100%

 

 

Pfaltzgraff Factory Stores, Inc.

Incorporated in the state of Delaware

100%

 

 

Syratech Acquisition Corporation

Incorporated in the state of Delaware

100%

 

 

Luxury Tabletop Collection, Inc.

Incorporated in the state of Delaware

100%

 

 

Wallace Silversmiths de Puerto Rico Ltd.

A limited liability company formed under the laws of the Cayman Islands

100%

 

 

--------------------------------------------------------------------------------

SCHEDULE 4.13

 

Insurance

 

See Attached

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE 7.01

 

Existing Indebtedness

 

Other Existing Indebtedness:

Amount

Date

4.75% Convertible Senior Notes due 2011

$75,000,000

10/25/06

 

Outstanding Loans to Subsidiary:

 

None.

 

Guarantee(s) of Indebtedness:

 

None other than guarantees of real property leases and other similar obligations
of the Borrower’s operating subsidiaries.

 

Capitalized Leases:

 

Lender

Description

Total Amount outstanding
at October 25, 2006

Strata Systems

Westbury Design Equipment

$ 19,589.00

Crown

Robbinsville Warehouse Vehicles

$482,389.00

Raymond

Robbinsville Warehouse Vehicles

$348,525.00

 

Notes Payable Related to Acquisitions:

 

None.

 

 

--------------------------------------------------------------------------------

SCHEDULE 7.02

 

LIFETIME BRANDS, INC.

 

Existing Liens and Security Interests

 

[Note that this schedule does not include liens in favor of lender.]

 

Debtor

Secured Party

Location

of Filing

Date of

Filing

Filing Number

Collateral

Lifetime Brands Inc.

Canon Business Solutions-East, Inc.

Delaware Secretary of State

5/10/2005

51428003

Equipment relating to Lease #2614863 – 1 CLC 1140 copier

Lifetime Brands Inc.

Raymond Leasing Corporation

Delaware Secretary of State

9/1/2005

52801141

Specific equipment, such as lift trucks, pallet trucks, batteries and other
warehouse equipment.

Lifetime Brands Inc.

Crown Credit Company

Delaware Secretary of State

9/20/2005

52899699

Specific equipment, such as lift trucks, pallet trucks, batteries and other
warehouse equipment.

Lifetime Brands Inc.

Crown Credit Company

Delaware Secretary of State

10/13/2005

53163194

Specific equipment, such as lift trucks, pallet trucks, batteries and other
warehouse equipment.

Lifetime Brands Inc.

Crown Credit Company

Delaware Secretary of State

10/13/2005

53163236

Specific equipment, such as lift trucks, pallet trucks, batteries and other
warehouse equipment.

Lifetime Brands Inc.

Court Square Leasing Corporation

Delaware Secretary of State

6/1/2006

61848746

Specific equipment, such as lift trucks, pallet trucks, batteries and other
warehouse equipment.

Lifetime Brands Inc.

Crown Credit Corporation

Delaware Secretary of State

10/18/2006

63621521

Specific equipment, such as lift trucks, pallet trucks, batteries and other
warehouse equipment.

 

 

--------------------------------------------------------------------------------

SCHEDULE 7.04

 

Existing Investments

 

None other than investments in Borrower’s operating subsidiaries.

 

 

--------------------------------------------------------------------------------

SCHEDULE 7.10

 

Existing Restrictions

 

NONE

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A



FORM OF ASSIGNMENT AND ACCEPTANCE



Reference is made to the Second Amended and Restated Credit Agreement, dated as
of October 31, 2006 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among Lifetime Brands, Inc., as Borrower, the Lenders named therein and HSBC
Bank USA, National Association, as Administrative Agent. Terms defined in the
Credit Agreement are used herein with the same meanings.



The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date, the interests
set forth below (the “Assigned Interest”) in the Assignor's rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth below in [the Revolving Commitment of the Assignor on the
Assignment Date and the Revolving Loans and Letter of Credit Exposure owing to
the Assignor that are outstanding on the Assignment Date]1, but excluding
accrued interest and fees to and excluding the Assignment Date. The Assignee
hereby acknowledges receipt of a copy of the Credit Agreement. From and after
the Assignment Date, (a) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender under the Loan Documents and (b) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Loan Documents.



This Assignment and Acceptance is being delivered to the Administrative Agent,
together with (a) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 3.07(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (b) except as
otherwise provided in Section 10.04(b) of the Credit Agreement, if the Assignee
is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor]2 shall pay the fee payable to the
Administrative Agent pursuant to Section 10.04(b) of the Credit Agreement.



THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.



Date of Assignment:



Legal Name of Assignor:
 

Legal Name of Assignee:
 

Assignee's Address for Notices:
 

Effective Date of
Assignment (the “Assignment Date”):



___________________________
1. Delete inapplicable term(s).

2. Delete inapplicable term(s).



--------------------------------------------------------------------------------

 

[Revolving Commitment Assigned:



Principal Amount of Revolving Loans Assigned:



Principal Amount of Letter of Credit Exposure Assigned ]3
 

The terms set forth above are hereby agreed to:



 



[Name of Assignor], as Assignor

By:____________________________

Name:____________________________

Title:____________________________

 

 

[Name of Assignee], as Assignee

By:____________________________

Name:____________________________

Title:____________________________





___________________________
3. Delete inapplicable term(s).



- 2 -

--------------------------------------------------------------------------------

 

The undersigned hereby consents to the within assignment:4





LIFETIME BRANDS, INC.

HSBC BANK USA, NATIONAL

ASSOCIATION, as Administrative Agent

By:____________________________

By:____________________________

Name:____________________________

Name:____________________________

Title:____________________________

Title:____________________________





 

___________________________
4.Consents to be included to the extent required by Section 10.04(b) of the
Credit Agreement.

 

 

- 3 -

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

[SEE ATTACHED]

 

 

--------------------------------------------------------------------------------

 

 

October 31, 2006

 

HSBC Bank USA, National Association

in its separate capacity as the

Administrative Agent

Agent Servicing Department

One HSBC Center

Buffalo, New York 14203

 

HSBC Bank USA, National Association

in its capacity as a Lender

Agent Servicing Department

One HSBC Center

Buffalo, New York 14203

 

 

Re:

Lifetime Brands, Inc.

 

Dear Sir/Madam:

 

We have acted as counsel to Lifetime Brands, Inc. (the “Borrower”), a Delaware
corporation, in connection with a $150,000,000 credit facility from HSBC Bank
USA, National Association (“HSBC”), and the other financial institutions which
are parties to and defined as Lenders (collectively, the “Lenders”), to the
Borrower pursuant to a Second Amended and Restated Credit Agreement (the “Credit
Agreement”) dated the date hereof. We have also acted as counsel to Outlet
Retail Stores, Inc., M. Kamenstein Corp., The Pfaltzgraff Co., Pfaltzgraff
Factory Stores, Inc., Luxury Tabletop Collection, Inc. and Syratech Acquisition
Corporation, all of which also are Delaware corporations (each a “Subsidiary”
and collectively the “Subsidiaries”), the Guarantors under the Credit Agreement.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

 

 

As such, we have examined the following Loan Documents:

 

 

1.

Credit Agreement;

 

2.

Amended and Restated Security Agreement;

 

3.

Amended and Restated Guaranty;

 

4.

The Swing Line Note and each Revolving Note (the “Notes”); and

 

5.

Certificates of Borrower and the Subsidiaries certifying as to certain matter
relating to the Credit Agreement and the Loans.

 

We also have examined the originals, or copies certified or otherwise identified
to our satisfaction, of such documents, corporate records, certificates and
instruments as in our

 

--------------------------------------------------------------------------------

HSBC Bank USA, National Association

October 31, 2006

Page 2

 



judgment are necessary or appropriate to enable us to render the opinion
hereinafter expressed. In such examination, we have assumed the genuineness of
all signatures (other than those of Borrower or the Guarantors), the
authenticity of all documents submitted to us as originals, the conformity to
originals of all documents submitted to us as certified copies or photocopies
and the authenticity of the originals of such latter documents. We have also
assumed that the Loan Documents executed by the Lenders have been signed on
behalf of the Lenders by persons duly and properly authorized.

 

Where reference is made in this opinion to matters within our knowledge, or to
facts and circumstances known to us, such reference means the knowledge of
William Cornachio and Laurence Hughes who are the only attorneys within the firm
who have given substantive attention to matters for the Borrower and the
Subsidiaries, as well as the knowledge pertaining to underlying factual matters
we obtained from certificates and representations and warranties of the Borrower
and the Subsidiaries, as set forth in the Loan Documents, without any
investigation on our part of the facts represented therein (except as otherwise
expressly noted herein), although we know of no reason why we may not rely upon
them. In addition, we have made such investigations of law as we deemed
necessary to enable us to render this opinion.

 

On the basis of the foregoing and such other investigations as we have deemed
necessary, we are of the opinion that:

 

1.         Each of the Borrower and each of its Subsidiaries is duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has all requisite power and authority to carry on its business as now conducted,
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

2.         Each of the Borrower and each of its Subsidiaries has full legal
power and authority to enter into, execute, deliver and perform the terms of the
LoanDocuments to which it is a party, all of which have been duly authorized by
all proper and necessary corporate or other applicable action, and such action
is in compliance with its respective certificate of incorporation and by-laws.

 

3.         The Borrower and each of its Subsidiaries has duly executed and
delivered the Loan Documents to which it is a party and each Loan Document
(other than the Notes) constitutes, and the Notes, when issued and delivered
pursuant to the Credit Agreement for value received, will constitute, the valid
and legally binding obligations of the Borrower or such Subsidiary, as the case
may be, enforceable in accordance with their respective terms.

 

4.         The execution, delivery and performance of each Loan Document by the
Borrower and each Subsidiary to the extent a party thereto (a) do not (i)
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or (ii) violate the charter, by-laws or

 

--------------------------------------------------------------------------------

HSBC Bank USA, National Association

October 31, 2006

Page 3

 





other organizational documents of the Borrower or any of the Subsidiaries, or
(b) to our knowledge, (i) will not violate any applicable law or regulation or
any order of any Governmental Authority, (ii) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of the Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of the
Subsidiaries and (iii) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of the Subsidiaries (other than Liens
permitted by Section 7.02 of the Credit Agreement).

 

5.         To our knowledge, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or threatened
against or affecting the Borrower or any of the Subsidiaries (i) that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that challenge the validity of any Loan Document or the
execution, delivery or performance of the Loan Documents by the Borrower and
each Subsidiary to the extent a party thereto.

 

6.         To our knowledge, the Borrower and each Subsidiary is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

7.         Neither the Borrower nor any Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

8.         Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

9.         The provisions of the Amended and Restated Security Agreement are
sufficient to grant a security interest in the Administrative Agent's favor in
those items and types of Collateral in which Borrower has ownership rights and a
security interest may be created under Article 9 of the Uniform Commercial Code.

 

10.       Assuming that the Administrative Agent has taken and is retaining
possession in the State of New York of the stock certificates evidencing the
Pledged Stock described in the Amended and Restated Security Agreement and the
Administrative Agent has taken such Pledged Stock in good faith without notice
(actual or constructive) of any adverse claim within the meaning of the Uniform
Commercial Code, there has been created under the Amended and Restated Security
Agreement, and there has been granted to the Administrative Agent a valid and
perfected security interest and lien upon the Pledged Stock to the extent a
security interest may be obtained by possession under the Uniform Commercial
Code.

 

--------------------------------------------------------------------------------

HSBC Bank USA, National Association

October 31, 2006

Page 4

 





 

The opinions in paragraphs 9 and 10 are subject to the qualification that we
express no opinion as to:

 

(a)        Any Collateral as to which both the creation and perfection of the
Security Interest therein is not covered by Article 9 of the UCC;

 

(b)        Any Collateral consisting of goods with respect to which a Security
Interest cannot be perfected by filing UCC Financing Statements in appropriate
public offices or by possession;

 

(c)        Any Collateral consisting of commercial tort claims (as defined in
Section 9-102(13) of the UCC) or goods that are or become fixtures on any real
property;

 

 

(d)

The title of Borrowers to any Collateral; and

 

(e)        Perfection and priority of any Collateral consisting of "proceeds"
(as defined in Article 9 of the UCC) to the extent such perfection and priority
are limited as set forth in Section 9-315 of the UCC.

 

 

All of the foregoing opinions are subject further to the following
qualifications:

 

(a)        Enforceability of your rights and remedies provided in the Loan
Documents are subject to any applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting generally the enforcement of creditors'
rights from to time in effect, and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity, at law or in a bankruptcy proceeding) and assumes that you will act in a
commercially reasonable manner in exercising your rights and remedies.

 

(b)        Enforceability of certain of the remedial, waiver and other
provisions of the Loan Documents may be further subject to other provisions of
law or to judicial discretion; provided, however, that such other provisions, or
the exercise of such discretion, will not, in our opinion, materially interfere
with the practical realization of the benefits provided for therein.

 

(c)        We express no opinion as to the possible effect of the application of
state uniform fraudulent conveyance statutes, Section 548 of the Federal
Bankruptcy Code or similar laws, or the doctrine of equitable subordination on
enforceability against the Borrower or any Guarantor of the Loan Documents and
the transactions effective pursuant thereto. The fact that we do not express any
such opinion shall not be construed to imply that we have reached any conclusion
or even considered application of such provisions of law to these transactions.
Rather it reflects our policy not to render opinions relating to such laws
because they involve numerous determinations of questions of fact and mixed
questions of law and fact that are not appropriate subject matter for legal
opinions.

 

--------------------------------------------------------------------------------

HSBC Bank USA, National Association

October 31, 2006

Page 5

 



(d)        The opinions concerning the legality, validity and binding effect of
the Loan Documents are based on the assumption that to the extent the Lenders
are a party thereto, they will constitute legal, valid and binding obligations
of the Lenders.

 

(e)        We express no opinion with respect to or regarding any matters
pertaining to patents, trademarks or copyrights.

 

(f)        We express no opinion as to (i) the priority or perfection of any
lien or security interest created by any of the Loan Documents and (ii) the
actual filing of any Financing Statement.

 

We are licensed to practice law in the State of New York and do not hold
ourselves out to be experts on, or generally familiar with or qualified to
express a legal opinion on, the laws of any jurisdiction other than those of the
State of New York, Delaware corporate law (to the extent necessary to give this
opinion) and the United States.

 

This opinion is intended solely for the benefit of (i) HSBC, in its capacity as
the Administrative Agent, (ii) HSBC, in its capacity as a Lender and (iii) the
other Lenders under the Credit Agreement, and without our consent is not to be
made available to or relied upon by any other person or entity, and then only in
connection with the Loan Documents and the transactions contemplated thereby. We
consent to your making copies of this opinion letter available to the counsel,
assignees or transferees of, and regulators having jurisdiction over the
Administrative Agent and the Lenders.

 

 

Very truly yours,

 

 

 

 

 

 

 

Rivkin Radler, LLP

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

FORM OF REVOLVING NOTE

$_____________

October 31, 2006

Melville, New York

FOR VALUE RECEIVED, the undersigned, LIFETIME BRANDS, INC., a Delaware
corporation(the “Borrower”), hereby promises to pay to the order of
_______________________________________ (the “Lender”) ______________ DOLLARS
($_____________) or if less, the unpaid principal amount of the Revolving Loans
made by the Lender to the Borrower, in the amounts and at the times set forth in
the Second Amended and Restated Credit Agreement, dated as of October 31, 2006
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto, and HSBC Bank USA, National Association, as Administrative Agent, and
to pay interest from the date hereof on the principal balance of such Revolving
Loans from time to time outstanding at the rate or rates and at the times set
forth in the Credit Agreement, in each case at the office of the Administrative
Agent located at One HSBC Center, Buffalo, New York, or at such other place as
the Administrative Agent may specify from time to time, in lawful money of the
United States of America in immediately available funds. Terms defined in the
Credit Agreement are used herein with the same meanings.

The Revolving Loans evidenced by this Revolving Note are prepayable in the
amounts, and under the circumstances, and their respective maturities are
subject to acceleration upon the terms, set forth in the Credit Agreement. This
Revolving Note is subject to, and should be construed in accordance with, the
provisions of the Credit Agreement and is entitled to the benefits and security
set forth in the Loan Documents.

The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (a) the date of each
Revolving Loan made by the Lender, (b) the class, Type and amount thereof, (c)
the interest rate (without regard to the Applicable Margin)and Interest Period
applicable to each Eurodollar Loan and (d) the date and amount of each
conversion of, and each payment or prepayment of the principal of, any such
Revolving Loan. The entries made in such schedule shall be prima facie evidence
of the existence and amounts of the obligations recorded therein, provided that
the failure to so record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Revolving Loans in accordance with the
terms of the Credit Agreement.

Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Revolving
Note.

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

LIFETIME BRANDS, INC.

By:_________________________

Name: _________________________

Title:_________________________

 

 

--------------------------------------------------------------------------------

SCHEDULE TO REVOLVING NOTE

 

 

 

 

 

 

 

Date

 

 

 

 

 

Type of Loan

 

 

 

 

Amount

of Loan

 

Amount of
principal
converted,
paid or
prepaid

 

 

Interest rate on

Eurodollar
Loans

 

 

 

Interest Period
for Eurodollar
Loans

 

 

 

 

Notation
made by

 

 

--------------------------------------------------------------------------------

 



EXHIBIT C-2

 

FORM OF SWING LINE NOTE

 

 

$15,000,000.00

October 31, 2006
Melville, New York

 

 

 

 

FOR VALUE RECEIVED, the undersigned, LIFETIME BRANDS, INC., a Delaware
corporation(the “Borrower”), hereby promises to pay to the order of HSBC BANK
USA, NATIONAL ASSOCIATION (the “Swing Line Lender”) FIFTEEN MILLION DOLLARS
($15,000,000.00) or if less, the unpaid principal amount of the Swing Line Loans
made by the Swing Line Lender to the Borrower, in the amounts and at the times
set forth in the Second Amended and Restated Credit Agreement, dated as of
October 31, 2006, among the Borrower, the Lenders party thereto, and HSBC Bank
USA, National Association, as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and to pay interest from the date hereof on the principal balance of such Swing
Line Loans from time to time outstanding at the rate or rates and at the times
set forth in the Credit Agreement, in each case at the office of the
Administrative Agent located at One HSBC Center, Buffalo, New York, or at such
other place as the Administrative Agent may specify from time to time, in lawful
money of the United States of America in immediately available funds. Terms
defined in the Credit Agreement are used herein with the same meanings.

 

The Swing Line Loans evidenced by this Swing Line Note are prepayable in the
amounts, and under the circumstances, and their respective maturities are
subject to acceleration upon the terms, set forth in the Credit Agreement. This
Swing Line Note is subject to, and should be construed in accordance with, the
provisions of the Credit Agreement and is entitled to the benefits and security
set forth in the Loan Documents.

 

The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (a) the date of each
Swing Line Loan, (b) the amount thereof and (c) the date and amount of each
payment or prepayment of the principal of any such Swing Line Loan. The entries
made in such schedule shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure to so record or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Swing Line Loans in accordance with the terms of the Credit
Agreement.

 

Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Swing Line
Note.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

LIFETIME BRANDS, INC.

 

By:__________________________

Name:__________________________

Title:__________________________

 

 

--------------------------------------------------------------------------------

 

SCHEDULE TO SWING LINE NOTE

 

 

 

 

Date

Amount of Loan

Amount of principal
paid or prepaid

 

Notation made by

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF AMENDED AND RESTATED GUARANTEE AGREEMENT

 

AMENDED AND RESTATED GUARANTEE AGREEMENT, dated as of October 31, 2006, among
LIFETIME BRANDS, INC., a Delaware corporation (the “Borrower”), each of the
subsidiaries of the Borrower listed on Schedule I hereto (each such subsidiary,
individually, a “Guarantor” and, collectively, the “Guarantors”) and HSBC BANK
USA, NATIONAL ASSOCIATION, as administrative agent under the Credit Agreement
referred to in the next paragraph.

 

The Borrower, the Guarantors and HSBC Bank USA, National Association (as
successor to The Bank of New York), as Administrative Agent, are parties to a
Guarantee Agreement dated as of November 8, 2001 (as heretofore amended,
supplement and modified, the “Original Guarantee Agreement”) pursuant to which
the Guarantors guaranteed all of the Borrower’s obligations under the Credit
Agreement, dated as of November 8, 2001 (as amended and restated pursuant to the
Amended and Restated Credit Agreement dated as of July 28, 2004 among the
Borrower, the lenders party thereto and The Bank of New York, as Administrative
Agent, and as such Amended and Restated Credit Agreement has been amended,
supplemented or otherwise modified from time to time, the “Original Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
HSBC Bank USA, National Association (as successor to The Bank of New York), as
Administrative Agent.

 

The Borrower, certain Lenders and HSBC Bank USA, National Association, as
successor Administrative Agent, have agreed to amend and restate the Original
Credit Agreement pursuant to a Second Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, such
Lenders party thereto and HSBC Bank USA, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

It is a condition to the obligation of the Lenders to make Loans and extensions
of credit under the Credit Agreement that the Guarantors amend and restate the
Original Guarantee Agreement on the terms and conditions set forth herein.

 

Accordingly, the parties hereto agree to amend and restate the Original
Guarantee Agreement as follows:

 

 

Section 1.

Guarantee; Fraudulent Transfer, etc.; Contribution

 

(a)        Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation.

 

--------------------------------------------------------------------------------

(b)        Anything in this Guarantee Agreement to the contrary notwithstanding,
the obligations of each Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “fraudulent transfer
laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the fraudulent
transfer laws and after giving effect as assets to the value (as determined
under the applicable provisions of the fraudulent transfer laws) of any rights
to subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (i) applicable law or (ii) any agreement providing for an
equitable allocation among such Guarantor and other Affiliates of the Borrower
of obligations arising under guarantees by such parties (including the
agreements in paragraph (c) of this Section).

 

(c)        In addition to all rights of indemnity and subrogation as the
Guarantors may have under applicable law (but subject to this paragraph), the
Borrower agrees that (i) in the event a payment shall be made by any Guarantor
hereunder, the Borrower shall indemnify such Guarantor for the full amount of
such payment, and such Guarantor shall be subrogated to the rights of the person
to whom such payments shall have been made to the extent of such payment, and
(ii) in the event that any assets of any Guarantor shall be sold pursuant to any
Loan Document to satisfy any claim of any Credit Party, the Borrower shall
indemnify such Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold. Each Guarantor (a “contributing
Guarantor”) agrees (subject to this paragraph) that, in the event a payment
shall be made by any other Guarantor hereunder or assets of any other Guarantor
shall be sold pursuant to any Loan Document to satisfy a claim of any Credit
Party and such other Guarantor (the “claiming Guarantor”) shall not have been
fully indemnified by the Borrower as provided in this paragraph, the
contributing Guarantor shall indemnify the claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction the numerator of which shall be the net worth of the contributing
Guarantor on the date hereof and the denominator of which shall be the aggregate
net worth of all the Guarantors on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 20, the date of the
Supplement hereto executed and delivered by such Guarantor). Any contributing
Guarantor making any payment to a claiming Guarantor pursuant to this paragraph
shall be subrogated to the rights of such claiming Guarantor under this
paragraph to the extent of such payment. Notwithstanding any provision of this
paragraph to the contrary, all rights of the Guarantors under this paragraph and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by this paragraph (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations under this
paragraph, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor under this paragraph.

 

 

Section 2.

Obligations Not Waived

 

To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to the Borrower of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment. To

 

2

 



--------------------------------------------------------------------------------

the fullest extent permitted by applicable law, the obligations of each
Guarantor hereunder shall not be affected by (a) the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce or exercise any right or remedy against the Borrowers or any other
Guarantor under the provisions of the Credit Agreement or any other Loan
Document, or otherwise, (b) any rescission, waiver, amendment or modification
of, or any release from, any of the terms or provisions of this Guarantee
Agreement, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other Guarantor under this Guarantee Agreement or
(c) the failure to perfect any security interest in, or the release of, any of
the security held by or on behalf of the Administrative Agent or any other
Credit Party.

 

 

Section 3.

Security

 

Each Guarantor authorizes the Administrative Agent and each other Credit Party
to (a) take and hold security for the payment of the obligations under this
Guarantee Agreement and the Obligationsand exchange, enforce, waive and release
any such security, (b) apply such security and direct the order or manner of
sale thereof as they in their sole discretion may determine and (c) release or
substitute any one or more endorsees, other Guarantors or other obligors.

 

 

Section 4.

Guarantee of Payment

 

Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any other Credit
Party to any of the security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Credit Party in favor of the Borrower or any other person.

 

 

Section 5.

No Discharge or Diminishment of Guarantee

 

The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Guarantor or that would otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

 

 

Section 6.

Defenses of Borrower Waived

 

To the fullest extent permitted by applicable law, each of the Guarantors waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the

 

3

 



--------------------------------------------------------------------------------

unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower or any other Loan
Party, other than the final and indefeasible payment in full in cash of the
Obligations. The Administrative Agent and the other Credit Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any Guarantor or exercise any other right or
remedy available to them against the Borrower or any Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully, finally and indefeasibly
paid in cash. Pursuant to applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Guarantor, as applicable, or any security.

 

 

Section 7.

Agreement to Pay; Subordination

 

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Credit Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent or such other Credit Party as designated thereby in
cash the amount of such unpaid Obligations. Upon payment by any Guarantor of any
sums to the Administrative Agent or any Credit Party as provided above, all
rights of such Guarantor against the Borrower arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations. In addition, any
debt of the Borrower or any other Loan Party now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior indefeasible
payment in full in cash of all of the Obligations. If any amount shall
erroneously be paid to any Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such debt of
the Borrower or such other Loan Party, such amount shall be held in trust for
the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.

 

 

Section 8.

Information

 

Each Guarantor assumes all responsibility for being and keeping itself informed
of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Credit
Parties will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.

 

4

 



--------------------------------------------------------------------------------

Section 9.        Representations and Warranties

 

Each of the Guarantors represents and warrants as to itself that all
representations and warranties relating to it contained in the Credit Agreement
are true and correct.

 

 

Section 10.

Termination

 

The guarantees made hereunder (a) shall terminate when all the Obligations have
been indefeasibly paid in full in cash and the Lenders have no further
commitment to lend or otherwise extend credit under the Credit Agreement and (b)
shall continue to be effective or be reinstated, as applicable, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Credit Party or any Guarantor upon the bankruptcy or
reorganization of any Loan Party or otherwise.

 

 

Section 11.

Binding Effect; Several Agreement; Assignments

 

Whenever in this Guarantee Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any
Guarantor that are contained in this Guarantee Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Guarantee
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Guarantor
and the Administrative Agent and their respective successors and assigns, and
shall inure to the benefit of such Guarantor, the Administrative Agent and the
other Credit Parties, and their respective successors and assigns, except that
no Guarantor shall have the right to assign its rights or obligations hereunder
or any interest herein (and any such attempted assignment shall be void), except
as expressly contemplated by this Guarantee Agreement or the other Loan
Documents. If any of the equity interests in any Guarantor is sold, transferred
or otherwise disposed of pursuant to a transaction permitted by the Loan
Documents and, immediately after giving effect thereto, such Guarantor shall no
longer be a Subsidiary, then the obligations of such Guarantor under this
Guarantee Agreement shall be automatically released. This Guarantee Agreement
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

 

 

Section 12.

Waivers; Amendment

 

(a)        No failure or delay of the Administrative Agent in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent hereunder and of the other Credit
Parties under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Guarantee Agreement or any other Loan Document or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such

 

5

 



--------------------------------------------------------------------------------

waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on any Guarantor in any case shall
entitle such Guarantor to any other or further notice or demand in similar or
other circumstances.

 

(b)        Neither this Guarantee Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
by, between or among the Administrative Agent and the Guarantor or Guarantors
with respect to which such waiver, amendment or modification is to apply,
subject to any consent required in accordance with Section 10.02 of the Credit
Agreement.

 

 

Section 13.

GOVERNING LAW

 

THIS GUARANTEE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

 

Section 14.

Notices

 

All communications and notices hereunder shall be in writing and given as
provided in Section 10.01 of the Credit Agreement. All communications and
notices hereunder to each Guarantor shall be given to it at its address set
forth in the Schedule hereto.

 

 

Section 15.

Survival of Agreement; Severability

 

(a)        All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Guarantee Agreement or any
other Loan Document shall be considered to have been relied upon by the
Administrative Agent and the other Credit Parties and shall survive the
execution and delivery of any Loan Document and the making of any Loan,
regardless of any investigation made by the Credit Parties or on their behalf,
and shall continue in full force and effect until this Guarantee Agreement shall
terminate.

 

(b)        In the event any one or more of the provisions contained in this
Guarantee Agreement or in any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

 

Section 16.

Counterparts

 

This Guarantee Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one contract (subject to Section 11), and shall become effective
as provided in Section 11. Delivery of an executed counterpart of this Guarantee
Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Guarantee Agreement.

 

6

 



--------------------------------------------------------------------------------

Section 17.      Rules of Interpretation

 

The rules of interpretation specified in Section 1.03 of the Credit Agreement
shall be applicable to this Guarantee Agreement.

 

 

Section 18.

Jurisdiction; Consent to Service of Process

 

(a)        Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guarantee Agreement or the other Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State or, to the extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guarantee Agreement shall affect any right that
any party hereto may otherwise have to bring any action or proceeding relating
to this Guarantee Agreement or the other Loan Documents in the courts of any
jurisdiction.

 

(b)        Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guarantee Agreement or the other
Loan Documents in any court referred to in paragraph (a) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(c)        Each party to this Guarantee Agreement irrevocably consents to
service of process in the manner provided for notices in Section 14. Nothing in
this Guarantee Agreement will affect the right of any party to this Guarantee
Agreement to serve process in any other manner permitted by law.

 

 

Section 19.

WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTEE AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTEE AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

7

 



--------------------------------------------------------------------------------

Section 20.      Additional Guarantors

 

Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guarantee
Agreement.

 

 

Section 21.

Right of Setoff

 

Each Credit Party is hereby authorized at any time and from time to time after
the occurrence and during the continuance of an Event of Default, to the fullest
extent permitted by applicable law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Credit Party to or for the credit
or the account of any Guarantor against any or all the obligations of such
Guarantor now or hereafter existing under this Guarantee Agreement and the other
Loan Documents held by such Credit Party, irrespective of whether or not such
Credit Party shall have made any demand under this Guarantee Agreement or any
other Loan Document and although such obligations may be unmatured. The rights
of each Credit Party under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Credit Party may have.

 

 

Section 22.

Headings

 

Section headings used herein are for convenience of reference only, are not part
of this Guarantee Agreement and are not to affect the construction of, or be
taken into consideration in interpreting, this Guarantee Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LIFETIME BRANDS, INC.

 

By: ____________________________

Name: ____________________________

Title: ____________________________

 

8

 



--------------------------------------------------------------------------------

  

   EACH OF THE SUBSIDIARIES OF THE

PARENT LISTED ON THE SCHEDULE HERETO

 

By: ____________________________

Name: ____________________________

Title: ____________________________

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

 

By___________________________

Name:

Title:

 

9

 



--------------------------------------------------------------------------------

 

SCHEDULE I TO GUARANTEE AGREEMENT

 

GUARANTORS

 

 

Guarantor

Address for Notices

 

Outlet Retail Stores, Inc.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

M. Kamenstein Corp.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

The Pfaltzgraff Co.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

Pfaltzgraff Factory Stores, Inc.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

Luxury Tabletop Collection, Inc.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

Syratech Acquisition Corp.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

 

--------------------------------------------------------------------------------

ANNEX 1 TO GUARANTEE AGREEMENT

 

FORM OF SUPPLEMENT

 

SUPPLEMENT NO.__, dated as of _______________, 20__, to the AMENDED AND RESTATED
GUARANTEE AGREEMENT, dated as of October 31, 2006, among LIFETIME BRANDS, INC.,
a Delaware corporation (the “Borrower”), each of the subsidiaries of the
Borrower listed on Schedule I thereto and HSBC BANK USA, NATIONAL ASSOCIATION,
as administrative agent under the Credit Agreement referred to in the next
paragraph (as amended, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”).

 

A.        Reference is made to the Second Amended and Restated Credit Agreement,
dated as of October 31, 2006, among the Borrower, the Lenders from time to time
party thereto and HSBC Bank USA, National Association, as Administrative Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Guarantee Agreement.

 

B.         The Guarantors have entered into the Guarantee Agreement in order to
induce the Lenders to make Extensions of Credit. Section 20 of the Guarantee
Agreement provides that additional Subsidiaries may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guarantee Agreement in order to induce the Lenders
to make additional Loans and as consideration for Loans previously made.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

Section 1.          In accordance with Section 20 of the Guarantee Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.

 

Section 2.          The New Guarantor represents and warrants to the
Administrative Agent and the other Credit Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

 

Section 3.          This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one contract. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New

 

--------------------------------------------------------------------------------

Guarantor and the Administrative Agent. Delivery of an executed counterpart of
this Supplement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Supplement.

 

Section 4.          Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.

 

Section 5.          THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.          In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 7.          All communications and notices hereunder shall be in writing
and given as provided in Section 14 of the Guarantee Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below.

 

Section 8.          The New Guarantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Administrative Agent.

 

 

- 2 -

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[Name of New Guarantor]

 

 

By:_______________________________

Name:_______________________________

Title:_______________________________

 

 

Address:

_______________________________

_______________________________

_______________________________

Attention: _______________________________

Telephone No.: (___) ___-____

Facsimile No.: (___) ___-____

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:_______________________________

Name:_______________________________

Title:_______________________________

 

 

- 3 -

 



 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT, dated as of October 31, 2006, among
LIFETIME BRANDS, INC., a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower from time to time party hereto (each such
Subsidiary, individually, a “Guarantor” and, collectively, the “Guarantors”; the
Guarantors and the Borrower are referred to herein individually as a “Grantor”
and collectively as the “Grantors”) and HSBC BANK USA, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders from time to time party to the credit
agreement referred to below (in such capacity, the “Administrative Agent”).

 

The Grantors and HSBC Bank USA, National Association (as successor to The Bank
of New York), as Administrative Agent, are parties to a Security Agreement dated
as of November 8, 2001 (as heretofore amended, supplement and modified, the
“Original Security Agreement”) pursuant to which the Grantors have granted liens
on their assets in favor of HSBC Bank USA, National Association, as successor
Administrative Agent, to (i) secure all of the Borrower’s obligations under the
Credit Agreement, dated as of November 8, 2001 (as amended and restated pursuant
to the Amended and Restated Credit Agreement dated as of July 28, 2004 among the
Borrower, the lenders party thereto and The Bank of New York, as Administrative
Agent, and as such Amended and Restated Credit Agreement has been amended,
supplemented or otherwise modified from time to time, the “Original Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
HSBC Bank USA, National Association (as successor to The Bank of New York), as
Administrative Agent and (ii) the Guarantee Agreement dated as of November 8,
2001 (as heretofore amended, supplement and modified, the “Original Guarantee
Agreement”) between the Borrower, the Guarantors and HSBC Bank USA, National
Association (as successor to The Bank of New York), as Administrative Agent,
pursuant to which the Guarantors guaranteed all of the Borrower’s obligations
under the Original Credit Agreement.

 

The Borrower, certain Lenders and HSBC Bank USA, National Association, as
successor Administrative Agent, have agreed to amend and restate the Original
Credit Agreement pursuant to a Second Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, such
Lenders party thereto and HSBC Bank USA, National Association, as Administrative
Agent. The Guarantors and HSBC Bank USA, National Association, as successor
Administrative Agent, have agreed to amend and restate the Original Guarantee
Agreement pursuant to an Amended and Restated Guarantee Agreement dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee Agreement”) among the Borrower, the Guarantors and
HSBC Bank USA, National Association, as Administrative Agent.

 

It is a condition to the obligation of the Lenders to make Loans and extensions
of credit under the Credit Agreement that the Grantors amend and restate the
Original Security Agreement on the terms and conditions set forth herein.

 

--------------------------------------------------------------------------------

Accordingly, the Grantors and the Administrative Agent hereby agree to amend and
restate the Original Security Agreement as follows:

 

 

Section 1.

Definitions

 

(a) Unless the context otherwise requires, capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

 

(b)

As used herein, the following terms shall have the following meanings:

 

“Account Debtor”: as defined in the NYUCC.

 

“Accounts”: as defined in the NYUCC.

 

“Accounts Receivable”: all Accounts and all right, title and interest in any
returned goods, together with all rights, titles, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, liens and pledges,
whether voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.

 

“Chattel Paper”: as defined in the NYUCC.

 

“Collateral”: with respect to any Grantor, all personal property of every kind
and nature, wherever located, whether now owned or hereafter acquired or
arising, and all Proceeds and products thereof, including, without limitation,
all (i) Accounts Receivable, (ii) Equipment, (iii) General Intangibles, (iv)
Inventory, (v) Instruments, (vi) Pledged Debt, (vii) Pledged Equity, (viii)
Documents, (ix) Chattel Paper (whether tangible or electronic), (x) Deposit
Accounts, (xi) Letter of Credit Rights (whether or not the letter of credit is
evidenced in writing), (xii) Commercial Tort Claims, (xiii) Intellectual
Property, (xiv) Supporting Obligations, (xv) any other contract rights or rights
to the payment of money, (xvi) insurance claims and proceeds, (xvii) tort claims
and (xviii) unless otherwise agreed upon in writing by such Grantor and the
Lender, other property owned or held by or on behalf of such Grantor that may be
delivered to and held by the Lender pursuant to the terms hereof.
Notwithstanding anything to the contrary in any Loan Document, for purposes
hereof, the term “Collateral” shall not include any right under any General
Intangible if the granting of a security interest therein or an assignment
thereof would violate any enforceable provision of such General Intangible.

 

“Commercial Tort Claims”: as defined in the NYUCC.

 

“Copyright License”: any written agreement, now or hereafter in effect, granting
any right to any third party under any Copyright now or hereafter owned by any
Grantor or which such Grantor otherwise has the right to license, or granting
any right to such Grantor under any Copyright now or hereafter owned by any
third party, and all rights of such Grantor under any such agreement.

 

“Copyrights”: all of the following now owned or hereafter acquired by any
Grantor: (i) all copyright rights in any work subject to the copyright laws of
the United States or any other country,

 

-2-

 



--------------------------------------------------------------------------------

whether as author, assignee, transferee or otherwise, and (ii) all registrations
and applications for registration of any such copyright in the United States or
any other country, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office, including those listed on Schedule 6 to the Perfection
Certificate.

 

“Deposit Accounts”: as defined in the NYUCC.

 

“Documents”: as defined in the NYUCC.

 

“Equipment”: as defined in the NYUCC, and shall include, without limitation, all
equipment, furniture and furnishings, and all tangible personal property similar
to any of the foregoing, including tools, parts and supplies of every kind and
description, and all improvements, accessions or appurtenances thereto, that are
now or hereafter owned by any Grantor.

 

“Equity Interests”: with respect to (i) a corporation, the capital stock
thereof, (ii) a partnership, any partnership interest therein, including all
rights of a partner in such partnership, whether arising under the partnership
agreement of such partnership or otherwise, (iii) a limited liability company,
any membership interest therein, including all rights of a member of such
limited liability company, whether arising under the limited liability company
agreement of such limited liability company or otherwise, (iv) any other firm,
association, trust, business enterprise or other entity that is similar to any
other Person listed in clauses (i), (ii) and (iii), and this clause (iv), of
this definition, any equity interest therein or any other interest therein that
entitles the holder thereof to share in the net assets, revenue, income,
earnings or losses thereof or to vote or otherwise participate in any election
of one or more members of the managing body thereof and (v) all warrants and
options in respect of any of the foregoing and all other securities that are
convertible or exchangeable therefor.

 

“General Intangibles”: as defined in the NYUCC, and shall include, without
limitation, all corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, interest rate protection agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts Receivable
or payment by the relevant obligor of any of the Pledged Debt.

 

“Intellectual Property”: all intellectual and similar property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Trademarks, Licenses, trade secrets,
confidential or proprietary technical and business information, customer lists,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Inventory”: as defined in the NYUCC, and shall include, without limitation, all
goods of any Grantor, whether now owned or hereafter acquired, held for sale or
lease, or furnished or to be furnished by any Grantor under contracts of
service, or consumed in any Grantor’s business, including raw materials,
intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.

 

-3-

 



--------------------------------------------------------------------------------

“Letter of Credit Rights”: as defined in the NYUCC.

 

“License”: any Patent License, Trademark License, Copyright License or other
license or sublicense to which any Grantor is a party, including those listed on
Schedule 6 to the Perfection Certificate.

 

“NYUCC”: the UCC as in effect from time to time in the State of New York.

 

“Obligations”: (i) the due and punctual payment of (x) principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans or the Letter of
Credit Exposure, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, and (y) all other monetary
obligations, including fees, commissions, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower or any Guarantor to any Credit
Party under the Credit Agreement and the other Loan Documents, or that are
otherwise payable to any Credit Party under the Credit Agreement and the other
Loan Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower or any Guarantor under
or pursuant to the Credit Agreement and the other Loan Documents and (iii)
unless otherwise agreed upon in writing by the Required Lenders, all obligations
of the Borrower, monetary or otherwise, under each Hedging Agreement entered
into with any Lender (or an Affiliate thereof) as a counterparty.

 

“Patent License”: any written agreement, now or hereafter in effect, granting to
any third party any right to make, use or sell any invention on which a Patent,
now or hereafter owned by any Grantor or which any Grantor otherwise has the
right to license, is in existence, or granting to any Grantor any right to make,
use or sell any invention on which a Patent, now or hereafter owned by any third
party, is in existence, and all rights of any Grantor under any such agreement.

 

“Patents”: all of the following now owned or hereafter acquired by any Grantor:
(i) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule 6 to
the Perfection Certificate, and (ii) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use or sell the
inventions disclosed or claimed therein.

 

“Perfection Certificate” means a certificate substantially in the form of Annex
1, completed and supplemented with the schedules and attachments contemplated
thereby, and duly executed by a Vice President or Financial Officer of the
Borrower.

 

“Pledged Debt” means all right, title and interest of any Grantor to the payment
of any loan, advance or other debt of every kind and nature (other than Accounts
Receivable and General Intangibles), whether due or to become due, whether or
not it has been earned by performance, and whether now or hereafter acquired or
arising in the future, other than

 

-4-

 



--------------------------------------------------------------------------------

intercompany debt among the Guarantors incurred for cash management purposes in
the ordinary course of business.

 

“Pledged Equity” means, with respect to any Grantor, all right, title and
interest of such Grantor in any Equity Interests of any now existing or
hereafter acquired or organized Domestic Subsidiary, whether now or hereafter
acquired or arising in the future.

 

“Pledged Securities” means the Pledged Debt, the Pledged Equity and all notes,
chattel paper, instruments, certificates, files, records, ledger sheets and
documents covering, evidencing, representing or relating to any of the
foregoing, in each case whether now existing or owned or hereafter arising or
acquired.

 

“Proceeds”: as defined in the NYUCC, and shall include, without limitation, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, including (i) any
claim of any Grantor against any third party for (and the right to sue and
recover for and the rights to damages or profits due or accrued arising out of
or in connection with) past, present or future infringement or dilution of any
Intellectual Property now or hereafter owned by any Grantor, or licensed under
any license, (ii) subject to Section 6, all rights and privileges with respect
to, and all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, any of the Pledged
Securities and (iii) any and all other amounts from time to time paid or payable
under or in connection with the Collateral.

 

“Secured Parties”: collectively, (i) the Lenders, (ii) the Administrative Agent
and (iii) and the successors and assigns of each of the foregoing.

 

“Security Interest”: as defined in Section 2(a).

 

“Supporting Obligations”: as defined in the NYUCC.

 

“Trademark License”: any written agreement, now or hereafter in effect, granting
to any third party any right to use any Trademark now or hereafter owned by any
Grantor or which any Grantor otherwise has the right to license, or granting to
any Grantor any right to use any Trademark now or hereafter owned by any third
party, and all rights of any Grantor under any such agreement.

 

“Trademarks”: all of the following now owned or hereafter acquired by any
Grantor: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule 6 to the Perfection Certificate, (ii) all goodwill

 

-5-

 



--------------------------------------------------------------------------------

associated therewith or symbolized thereby and (iii) all other assets, rights
and interests that uniquely reflect or embody such goodwill.

 

“UCC”: with respect to any jurisdiction, the Uniform Commercial Code as from
time to time in effect in such jurisdiction.

 

(c) The principles of construction specified in Section 1.02 of the Credit
Agreement shall be applicable to this Security Agreement.

 

 

Section 2.

Grant of Security Interest; No Assumption of Liability

 

(a) As security for the payment or performance, as applicable, in full of the
Obligations, each of the Grantors hereby bargains, sells, conveys, assigns, sets
over, pledges, hypothecates and transfers to the Administrative Agent for the
ratable benefit of the Secured Parties, and hereby grants to the Administrative
Agent for the ratable benefit of the Secured Parties, a security interest in,
all of the right, title and interest of such Grantor in, to and under the
Collateral (the “Security Interest”). Without limiting the foregoing, the
Administrative Agent is hereby authorized to file one or more financing
statements, continuation statements, recordation filings or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each of the Grantors, without the signature of any
Grantor, and naming any Grantor or the Grantors, as applicable, as debtors and
the Administrative Agent as secured party.

 

(b)The Security Interest is granted as security only and shall not subject the
any Secured Party to, or in any way alter or modify, any obligation or liability
of any Grantor with respect to or arising out of the Collateral.

 

 

Section 3.

Delivery of the Collateral

 

Each of the Grantors agrees promptly to deliver or cause to be delivered to the
Administrative Agent any and all notes, chattel paper, instruments,
certificates, files, records, ledger sheets and documents covering, evidencing,
representing or relating to any of the Pledged Securities, or any other amount
that becomes payable under or in connection with any Collateral, owned or held
by or on behalf of such Grantor, in each case accompanied by (i) in the case of
any notes, chattel paper, instruments or stock certificates, stock powers duly
executed in blank or other instruments of transfer satisfactory to the
Administrative Agent and such other instruments and documents as the
Administrative Agent may reasonably request and (ii) in all other cases, proper
instruments of assignment duly executed by such Grantor and such other
instruments or documents as the Administrative Agent may reasonably request.
Each Grantor will cause any Pledged Debt owed or owing to such Grantor by any
Person to be evidenced by a duly executed promissory note that is pledged and
delivered to the Administrative Agent pursuant to the terms hereof.

 

 

Section 4.

Representations and Warranties

 

Each of the Grantors, jointly with the others and severally, represents and
warrants to the Secured Parties that:

 

-6-

 



--------------------------------------------------------------------------------

(a) Such Grantor has good and valid rights in and title to the Collateral and
has full power and authority to grant to the Administrative Agent for the
ratable benefit of the Secured Parties the Security Interest in the Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Security Agreement, without the consent or
approval of any other person other than any consent or approval which has been
obtained.

 

(b)The Perfection Certificate, to the extent it relates to such Grantor or any
of its Property, has been duly prepared, completed and executed and the
information set forth therein is correct and complete.

 

(c) The Security Interest constitutes (i) a legal and valid Lien on and security
interest in all of the Collateral securing the payment and performance of the
Obligations, (ii) subject to (A) filing Uniform Commercial Code financing
statements, or other appropriate filings, recordings or registrations containing
a description of the Collateral owned or held by or on behalf of such Grantor
(including, without limitation, a counterpart or copy of this Security
Agreement) in each applicable governmental, municipal or other office and (B)
the delivery to the Lender of any instruments or certificated securities
included in such Collateral, a perfected security interest in such Collateral to
the extent that a security interest may be perfected by filing, recording or
registering a financing statement or analogous document, or by the
Administrative Agent’s taking possession, in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC or
other applicable law in such jurisdictions and (iii) subject to the receipt and
recording of this Agreement or other appropriate instruments or certificates
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, a security interest that shall be perfected in
all Collateral consisting of Intellectual Property in which a security interest
may be perfected by a filing or recordation with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

 

(d)The Security Interest is and shall be prior to any other Lien on any of the
Collateral owned or held by or on behalf of such Grantor other than Liens
expressly permitted pursuant to the Loan Documents. The Collateral owned or held
by or on behalf of such Grantor is so owned or held by it free and clear of any
Lien, except for Liens expressly permitted pursuant to the Loan Documents.

 

(e) With respect to each Account Receivable: (i) no transaction giving rise to
such Account Receivable violated or will violate any applicable federal, state
or local law, rule or ordinance, the violation of which could reasonably be
expected to have a Material Adverse Effect, (ii) each such Account Receivable is
not subject to terms prohibiting the assignment thereof or requiring notice or
consent to such assignment, except for notices and consents that have been
obtained and (iii) each such Account Receivable represents a bona fide
transaction which requires no further act on such Grantor’s part to make such
Account Receivable payable by the account debtor with respect thereto, and, to
the Grantor’s knowledge, such Account Receivable is not subject to any offsets
or deductions other than credits to customers in the ordinary course of business
and does not represent any consignment sales, guaranteed sale, sale or return or
other similar understanding or any obligation of any Affiliate of such Grantor.

 

-7-

 



--------------------------------------------------------------------------------

(f) With respect to all Inventory: (i) such Inventory is located on the premises
set forth in the Perfection Certificate, or is Inventory in transit for sale in
the ordinary course of business, (ii) no such Inventory is subject to any Lien
other than Liens permitted by Section 7.02 of the Credit Agreement, and (iii)
except as permitted hereby or by the Credit Agreement, no such Inventory is on
consignment or is now stored or shall be stored any time after the Effective
Date with a bailee, warehouseman or similar Person.

 

 

Section 5.

Covenants  

 

(a) Each of the Grantors shall provide the Administrative Agent with not less
than 15 Business Days prior written notice of any change (i) in its legal name,
(ii) in its jurisdiction of organization or formation, (iii) in the location of
its chief executive office or principal place of business, (iv) in its identity
or legal or organizational structure or (v) in its organization identification
number or its Federal Taxpayer Identification Number and shall execute and
deliver to the Administrative Agent such instruments, agreements and documents
as the Administrative Agent shall reasonably request so that the Administrative
Agent may make all filings under the UCC or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest in all the
Collateral (subject only to Liens expressly permitted to be prior to the
Security Interest pursuant to the Loan Documents). Each Grantor shall promptly
notify the Administrative Agent if any material portion of the Collateral owned
or held by or on behalf of such Grantor is damaged or destroyed.

 

(b)Each of the Grantors shall maintain, at its own cost and expense, such
complete and accurate records with respect to the Collateral owned or held by it
or on its behalf as is consistent with its current practices and in accordance
with such prudent and standard practices used in industries that are the same as
or similar to those in which it is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of such Collateral, and, at such time or times as the Administrative
Agent may reasonably request, promptly to prepare and deliver to the
Administrative Agent copies of such records a duly certified by an officer of
such Grantor.

 

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01(a) of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by an Authorized Signatory of the Borrower, (i) setting forth the
information required pursuant to Sections 1, 2(a), 4 and 5 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate or the date of the most recent
certificate delivered pursuant to this paragraph and (ii) certifying that the
Borrower and the Guarantors are in compliance with all of the terms of this
Security Agreement.

 

(d)Each of the Grantors shall, at its own cost and expense, take any and all
actions reasonably necessary to defend title to the Collateral owned or held by
it or on its behalf against all persons and to defend the Security Interest of
the Administrative Agent in such Collateral and the priority thereof against any
Lien not expressly permitted pursuant to the Loan Documents.

 

-8-

 



--------------------------------------------------------------------------------

(e) Each of the Grantors shall, at its own expense, execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Administrative Agent may from time to time
reasonably request to preserve, protect and perfect the Security Interest
granted by it and the rights and remedies created hereby, including the payment
of any fees and taxes required in connection with its execution and delivery of
this Security Agreement, the granting by it of the Security Interest and the
filing of any financing statements or other documents in connection herewith or
therewith.

 

(f) The Administrative Agent and such persons as the Administrative Agent may
reasonably designate shall have the right, at the cost and expense of the
Grantors, and upon reasonable prior notice, at reasonable times and during
normal business hours, to inspect all of its records (and to make extracts and
copies from such records), to discuss its affairs with its officers and
independent accountants and to verify under reasonable procedures the validity,
amount, quality, quantity, value, condition and status of, or any other matter
relating to, the Collateral owned or held by it or on its behalf, including, in
the case of Accounts, Pledged Debt or Collateral in the possession of any third
person, by contacting Account Debtors, obligors or the third person possessing
such Collateral for the purpose of making such a verification.

 

(g)Each of the Grantors shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, and such Grantor shall, jointly with the
others and severally, indemnify and hold harmless the Secured Parties from and
against any and all liability for such performance.

 

(h)None of the Grantors shall make or permit to be made an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, or shall
grant any other Lien in respect of such Collateral, except as expressly
permitted by the Loan Documents. Except for the Security Interest, no Grantor
shall make or permit to be made any transfer of such Collateral, and each
Grantor shall remain at all times in possession of such Collateral and shall
remain the direct owner, beneficially and of record, of the Pledged Equity
included in such Collateral, except that prior to the occurrence and during the
continuance of an Event of Default, the Grantors may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Security Agreement, the Credit Agreement or any other Loan Document, including
the sale of Inventory or the disposition of Equipment in the ordinary course of
business. Without limiting the generality of the foregoing, each Grantor shall
not permit any Inventory to be in the possession or control of any warehouseman,
bailee, agent or processor at any time unless such warehouseman, bailee, agent
or processor shall have been notified of the Security Interest and shall have
agreed in writing to hold such Inventory subject to the Security Interest and
the instructions of the Administrative Agent and to waive and release any Lien
held by it with respect to such Inventory, whether arising by operation of law
or otherwise.

 

(i) None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Accounts Receivable
or any of the Pledged Debt, compromise, compound or settle the same for less
than the full amount thereof or allow any credit or discount whatsoever thereon,
other than extensions, credits, discounts, compromises or settlements granted or
made in the ordinary course of business and consistent with its current
practices.

 

-9-

 



--------------------------------------------------------------------------------

(j) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with Section 6.10 of the Credit Agreement, which insurance shall be
against all risks. The Grantors shall not modify any such insurance or reduce
amounts payable thereunder without the consent of the Administrative Agent. All
policies covering such insurance (i) shall contain a standard loss payable
clause and shall name the Administrative Agent for the ratable benefit of the
Secured Parties as sole loss payee in respect of each claim relating to the
Collateral and resulting in a payment thereunder and (ii) shall be indorsed to
provide, in respect of the interests of the Administrative Agent, that (A) the
Administrative Agent shall be an additional insured, (B) 30 days’ prior written
notice of any cancellation thereof shall be given to the Administrative Agent
and (C) in the event that any Grantor at any time or times shall fail to pay any
premium in whole or part relating thereto, the Administrative Agent may, in its
sole discretion, pay such premium. Each Grantor irrevocably makes, constitutes
and appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor's true and lawful agent
(and attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or to pay any premium
in whole or part relating thereto, the Administrative Agent may, without waiving
or releasing any obligation or liability of the Grantors hereunder or any Event
of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Administrative Agent deems advisable. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys' fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Administrative Agent and shall
be additional Obligations secured hereby.

 

(k)Each Grantor shall legend its Accounts Receivable, its Pledged Debt and its
books, records and documents evidencing or pertaining thereto with an
appropriate reference to the fact that such Accounts Receivable have been
assigned to the Administrative Agent for the ratable benefit of the Secured
Parties and that the Administrative Agent has a security interest therein for
the ratable benefit of the Secured Parties.

 

(l) Each Grantor shall: (i) not (and shall cause each of its licensees not to)
do any act, or omit to do any act, whereby any Patent that is material to the
conduct of such Grantor's business may become invalidated or dedicated to the
public; (ii) (and shall cause each of its licensees to) continue to mark any
products covered by a Patent with the relevant patent number as necessary and
sufficient to establish and preserve its maximum rights under applicable patent
laws; (iii) for each Trademark material to the conduct of such Grantor's
business, (A) maintain (and shall cause each of its licensees to maintain) such
Trademark in full force free from any claim of abandonment or invalidity for
non-use, (B) maintain (and shall cause each of its licensees to maintain) the
quality of products and services offered under such Trademark, (C) display (and
shall cause each of its licensees to display) such Trademark with notice of
federal or foreign registration to the extent necessary and sufficient to
establish and preserve its rights under applicable law and (D) not knowingly use
or knowingly permit the use of such Trademark in violation of any third party
valid and legal rights; (iv) for each work covered by a Copyright material to
the conduct of such Grantor’s business, continue to publish, reproduce,

 

-10-

 



--------------------------------------------------------------------------------

display, adopt and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws; (v) notify the Administrative Agent promptly if it
knows or has reason to know that any Intellectual Property material to the
conduct of its business may become abandoned, lost or dedicated to the public,
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor's ownership of any
Intellectual Property, its right to register the same, or to keep and maintain
the same; (vi) promptly inform the Administrative Agent in the event that it
shall, either itself or through any agent, employee, licensee or designee, file
an application for any Intellectual Property (or for the registration of any
Trademark or copyright) with the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, and, upon request of the Required Lenders, execute and
deliver any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent's security
interest in such Patent, Trademark or Copyright, and each Grantor hereby
appoints the Administrative Agent as its attorney-in-fact to execute and file
upon the occurrence and during the continuance of an Event of Default such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable; and (vii) take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks or Copyrights (and to obtain the relevant grant or
registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of such Grantor's
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties. In the event that any Grantor
has reason to believe that any Collateral consisting of a Patent, Trademark or
Copyright material to the conduct of any Grantor's business has been or is about
to be infringed, misappropriated or diluted by a third party, such Grantor
promptly shall notify the Administrative Agent and shall, if consistent with
good business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Collateral. Upon and during the
continuance of an Event of Default, each Grantor shall use its best efforts to
obtain all requisite consents or approvals by the licenser of each Copyright
License, Patent License or Trademark License to effect the assignment of all of
such Grantor's right, title and interest thereunder to the Administrative Agent
or its designee.

 

 

Section 6.

Certain Rights as to the Collateral; Attorney-In-Fact

 

 

(a)

So long as no Event of Default shall have occurred and be continuing:

 

(i)    Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Security Agreement and the other
Loan Documents, provided, that such Grantor shall not exercise or refrain from
exercising any such right without the prior

 

-11-

 



--------------------------------------------------------------------------------

written consent of the Administrative Agent if such action or inaction would
have a material adverse effect on the value of the Collateral, or any part
thereof, or the validity, priority or perfection of the security interests
granted hereby or the remedies of the Secured Parties hereunder.

 

(ii)   Each Grantor shall be entitled to receive and retain any and all
dividends, principal, interest and other distributions paid in respect of the
Collateral to the extent not prohibited by this Security Agreement or the other
Loan Documents, provided, that any and all (A) dividends, principal, interest
and other distributions paid or payable other than in cash in respect of, and
instruments (other than checks in payment of cash dividends) and other Property
received, receivable or otherwise distributed in respect of, or in exchange for,
Collateral, (B) dividends and other distributions paid or payable in cash in
respect of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Collateral, shall be, and shall forthwith
be delivered to the Administrative Agent to be held as, Collateral and shall, if
received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other Property of such Grantor, and
be forthwith delivered to the Administrative Agent as Collateral in the same
form as so received (with any necessary indorsement or assignment).

 

(iii)  The Administrative Agent shall execute and deliver (or cause to be
executed and delivered) to the Grantors, at the Grantors’ expense) all such
proxies and other instruments as the Grantors may reasonably request for the
purpose of enabling the Grantors to exercise the voting and other rights which
it is entitled to exercise pursuant to clause (i) above and to receive the
dividends, principal or interest payments, or other distributions which it is
authorized to receive and retain pursuant to clause (ii) above.

 

 

(b)

Upon the occurrence and during the continuance of an Event of Default:

 

(i)    All rights of each Grantor to (A) exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) shall, upon notice to such Grantor by the Administrative Agent,
cease and (B) receive the dividends, principal and interest payments and other
distributions which it would otherwise be authorized to receive and retain
pursuant to Section 6(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall thereupon
have the right, but not the obligation, to exercise such voting and other
consensual rights and to receive and hold as Collateral such dividends,
principal or interest payments and distributions.

 

(ii)   All dividends, principal and interest payments and other distributions
which are received by any Grantor contrary to the provisions of Section 6(b)(i)
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent as Collateral in the same form as so received (with any
necessary indorsement).

 

(c) In the event that all or any part of the securities or instruments
constituting the Collateral are lost, destroyed or wrongfully taken while such
securities or instruments are in the possession of the Administrative Agent, the
Grantors shall cause the delivery of new securities or instruments in place of
the lost, destroyed or wrongfully taken

 

-12-

 



--------------------------------------------------------------------------------

securities or instruments upon request therefor by the Administrative Agent
without the necessity of any indemnity bond or other security other than the
Secured Parties’ agreement or indemnity therefor customary for security
agreements similar to this Security Agreement.

 

(d)Each Grantor hereby irrevocably appoints the Administrative Agent such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time at any
time when an Event of Default exists, in the Administrative Agent’s discretion,
to take any action and to execute any instrument which the Administrative Agent
may deem necessary or advisable to accomplish the purposes of this Security
Agreement, including, without limitation:

 

(i)    to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral, and to receive, indorse, and collect any
drafts or other chattel paper, instruments and documents in connection
therewith,

 

(ii)   to file any claims or take any action or institute any proceedings which
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent or any of the other Secured Parties with respect to any of the Collateral,
and

 

(iii)  to receive, indorse and collect all instruments made payable to such
Grantor representing any dividend, principal payment, interest payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same. The powers granted to the Administrative Agent under
this Section constitute a power coupled with an interest which shall be
irrevocable by such Grantor and shall survive until all of the Obligations have
been indefeasibly paid in full in cash.

 

(e) If any Grantor fails to perform any agreement contained herein, the
Administrative Agent, ten days after notice to such Grantor (except that no
notice will be required upon and during the continuance of an Event of Default),
may itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Grantors under Section 9.

 

(f) The powers conferred on the Administrative Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property.

 

 

Section 7.

Remedies upon Default

 

(a) Upon the occurrence and during the continuance of an Event of Default, each
of the Grantors shall deliver each item of Collateral to the Administrative
Agent on demand, and the Administrative Agent shall have in any jurisdiction in
which enforcement hereof is sought, in addition to any other rights and
remedies, the rights and remedies of a secured party

 

-13-

 



--------------------------------------------------------------------------------

under the NYUCC or the UCC of any jurisdiction in which the Collateral is
located, including, without limitation, the right, with or without legal process
(to the extent permitted by law) and with or without prior notice or demand for
performance, to take possession of the Collateral and without liability for
trespass (to the extent permitted by law) to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral (and for that purpose the Administrative Agent may, so far as the
Grantors can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the Collateral therefrom) and, generally,
to exercise any and all rights afforded to a secured party under the UCC or
other applicable law. Without limiting the generality of the foregoing, each of
the Grantors agrees that the Administrative Agent shall have the right, subject
to the mandatory requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral, at public or private sale or at any broker's
board or on any securities exchange, for cash, upon credit or for future
delivery as the Lender shall deem appropriate. Each such purchaser at any such
sale shall hold the property sold absolutely, free from any claim or right on
the part of any Grantor, and each of the Grantors hereby waives (to the extent
permitted by law) all rights of redemption, stay, valuation and appraisal which
such Grantor or now has or may at any time in the future have under any rule of
law or statute now existing or hereafter enacted.

 

(b)Unless the Collateral is perishable or threatens to decline speedily in value
or is of a type customarily sold on a recognized market, the Administrative
Agent shall give to the Borrower at least five Business Days prior written
notice of the time and place of any public sale of Collateral or of the time
after which any private sale or any other intended disposition is to be made.
Each Grantor hereby acknowledges that five Business Days prior written notice of
such sale or sales shall be reasonable notice. Each Grantor hereby waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Secured Parties’ rights hereunder, including, without
limitation, the right of the Administrative Agent following an Event of Default
to take immediate possession of the Collateral and to exercise the Secured
Parties’ rights with respect thereto.

 

(c) Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by applicable law, private) sale made
pursuant to this Section, any Secured Party may bid for or purchase, free from
any right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and

 

-14-

 



--------------------------------------------------------------------------------

payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, (i) a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (ii) such
Secured Party shall be free to carry out such sale pursuant to such agreement
and (iii) none of the Grantors shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after such
Secured Party shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Secured Parties may
proceed by a suit or suits at law or in equity to foreclose upon the Collateral
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver.

 

(d)Any sale pursuant to the provisions of this Section 7 shall be deemed to
conform to commercially reasonable standards as provided in Section 9-610 of the
NYUCC or the UCC of any other jurisdiction in which Collateral is located or any
other requirement of applicable law. Without limiting the foregoing, each
Grantor agrees and acknowledges that, to the extent that applicable law imposes
duties on the Administrative Agent and the other Secured Parties to exercise
remedies in a commercially reasonable manner, it shall be commercially
reasonable for the Secured Parties to do any or all of the following: (i) fail
to incur expenses deemed significant by the Secured Parties to prepare
Collateral for disposition or otherwise to complete raw materials or work in
process into finished goods or other finished products for disposition; (ii)
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) fail to exercise collection remedies against
Account Debtors or other persons obligated on Collateral or to remove Liens on
any Collateral, (iv) exercise collection remedies against Account Debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) contact other Persons, whether
or not in the same business as the Grantors, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) dispose of Collateral
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have reasonable capability of doing so, or
that match buyers and sellers of assets, (ix) disclaim dispositions of
warranties, (x) purchase (or fail to purchase) insurance or credit enhancements
to insure the Secured Parties against risk of loss, collection or disposition of
Collateral or to provide to the Secured Parties a guaranteed return from the
collection or disposition of Collateral, or (xi) to the extent deemed
appropriate by the Administrative Agent, obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the
Administrative Agent in the collection or disposition of any of the Collateral.
Nothing in this Section 7 shall be construed to grant any rights to the Grantors
or to impose any duties on the Secured Parties that would not have been granted
or imposed by this Security Agreement or applicable law in the absence of this
Section 7 and the parties hereto acknowledge that the purpose of this Section 7
is to provide non-exhaustive indications of what actions or omissions by the
Administrative Agent and the other Secured Parties would be deemed commercially
reasonable in the exercise by the Secured Parties of remedies against the
Collateral and that other actions or omissions by the Administrative Agent or
any other Secured Party shall

 

-15-

 



--------------------------------------------------------------------------------

not be deemed commercially unreasonable solely on account of not being set forth
in this Section 7.

 

(e) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Section, each Grantor hereby grants to the Administrative
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sub-license
any of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Administrative
Agent shall be exercised, at the option of the Administrative Agent, upon the
occurrence and during the continuation of an Event of Default; provided that any
license, sub-license or other transaction entered into by the Administrative
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default. Any royalties and other payments
received by the Administrative Agent shall be applied in accordance with Section
8.

 

 

Section 8.

Application of Proceeds of Sale

 

The Administrative Agent shall apply the proceeds of any collection or sale of
the Collateral, as well as any Collateral consisting of cash, first, to the
payment of all costs and expenses incurred by the Secured Parties in connection
with such collection or sale or otherwise in connection with this Security
Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of their respective agents and
legal counsel, the repayment of all advances made by the Secured Parties
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document, second, to the payment in
full of the Obligations, and third, to the Grantors, their respective successors
or assigns, or as a court of competent jurisdiction may otherwise direct. The
Secured Parties shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Security
Agreement. Upon any sale of the Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

 

 

Section 9.

Reimbursement of the Secured Parties

 

(a) Each of the Grantors shall, jointly with the other Grantors and severally,
pay upon demand to the Administrative Agent the amount of any and all reasonable
expenses, including the reasonable fees, other charges and disbursements of
counsel and of any experts or agents, that any Secured Party may incur in
connection with (i) the administration of this Security Agreement relating to
such Grantor or any of its property, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral owned
or held by or on behalf of such Grantor, (iii) the exercise, enforcement or
protection of

 

-16-

 



--------------------------------------------------------------------------------

any of the rights of the Secured Parties hereunder relating to such Grantor or
any of its property or (iv) the failure by such Grantor to perform or observe
any of the provisions hereof.

 

(b)Without limitation of its indemnification obligations under the other Loan
Documents, each of the Grantors shall, jointly with the other Grantors and
severally, indemnify each Secured Party and its directors, officers, employees,
advisors, agents, successors and assigns (each an “Indemnitees”) against, and
hold each Indemnitee harmless from, any and all losses, damages, liabilities and
related expenses, including reasonable counsel fees, other charges and
disbursements, incurred by any Indemnitee arising out of, in any way connected
with, or as a result of (i) the execution or delivery by such Grantor of this
Security Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by such Grantor of its
obligations under the Loan Documents and the other transactions contemplated
thereby or (ii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c) Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section shall remain operative and in full force and effect regardless of the
termination of this Security Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Security Agreement or any other Loan Document or any investigation made by
or on behalf of the Lender. All amounts due under this Section shall be payable
on written demand therefor and shall bear interest at the rate specified in
Section 3.01(d) of the Credit Agreement.

 

 

Section 10.

Waivers; Amendment

 

(a) No failure or delay of the Secured Parties in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Secured Parties hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Security Agreement or any other Loan Document
or consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Grantor in any
case shall entitle such Grantor to any other or further notice or demand in
similar or other circumstances.

 

(b)Neither this Security Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into by,
between or among the Administrative Agent and the other parties hereto with
respect to which such waiver, amendment or modification is to apply.

 

-17-

 



--------------------------------------------------------------------------------

 

Section 11.

Securities Laws; Registration Rights

 

(a) In view of the position of the Grantors in relation to the Pledged
Securities, or because of other current or future circumstances, a question may
arise under the Securities Act of 1933, as now or hereafter in effect, or any
similar statute hereafter enacted analogous in purpose or effect (such Act and
any such similar statute as from time to time in effect being called the
“Federal securities laws”) with respect to any disposition of the Pledged
Securities permitted hereunder. Each of the Grantors understands that compliance
with the Federal securities laws might very strictly limit the course of conduct
of the Secured Parties if the Secured Parties were to attempt to dispose of all
or any part of the Pledged Securities, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Securities could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Secured Parties in any attempt to dispose of all or
part of the Pledged Securities under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each of the
Grantors recognizes that in light of such restrictions and limitations, the
Administrative Agent may, with respect to any sale of the Pledged Securities,
limit the purchasers to those who will agree, among other things, to acquire
such Pledged Securities for their own account, for investment, and not with a
view to the distribution or resale thereof. Each of the Grantors acknowledges
and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (i) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Securities, or any part thereof, shall have been filed
under the Federal securities laws and (ii) may approach and negotiate with a
single potential purchaser to effect such sale. Each of the Grantors
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Securities at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Administrative Agent sells.

 

(b)Each of the Grantors agrees that, upon the occurrence and during the
continuance of an Event of Default, if for any reason the Administrative Agent
desires to sell any of the Pledged Securities owned or held by or on behalf of
such Grantor at a public sale, it will, at any time and from time to time, upon
the written request of the Administrative Agent, use its best efforts to take or
to cause the issuer of such Pledged Securities to take such action and prepare,
distribute or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Administrative Agent to permit the public
sale of such Pledged Securities. Each of the Grantors further agrees, jointly
with the other Grantors and severally, to indemnify, defend and hold harmless
the Administrative Agent, the other Secured Parties, any underwriter and their
respective officers, directors, affiliates and controlling persons from and
against all loss, liability, expenses, costs of counsel (including reasonable
fees and expenses of legal counsel), and claims (including the costs of
investigation) that they may incur, insofar as such loss, liability, expense or
claim, as applicable, relates to such Grantor or any of its property, and arises
out of or is based upon any alleged untrue statement of a material fact
contained in any

 

-18-

 



--------------------------------------------------------------------------------

prospectus (or any amendment or supplement thereto) or in any notification or
offering circular, or arises out of or is based upon any alleged omission to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Grantor or the issuer of such Pledged Securities, as
applicable, by the Administrative Agent expressly for use therein. Each of the
Grantors further agrees, upon such written request referred to above, to use its
best efforts to qualify, file or register, or cause the issuer of such Pledged
Securities to qualify, file or register, any of the Pledged Securities owned or
held by or on behalf of such Grantor under the Blue Sky or other securities laws
of such states as may be requested by the Administrative Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations. Each of the Grantors will bear all costs and expenses of carrying
out its obligations under this Section. Each of the Grantors acknowledges that
there is no adequate remedy at law for failure by it to comply with the
provisions of this Section and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section may be specifically enforced.

 

 

Section 12.

Security Interest Absolute

 

All rights of the Administrative Agent hereunder, the Security Interest and all
obligations of each of the Grantors hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or non-perfection of any Lien on any other collateral,
or any release or amendment or waiver of, or consent under, or departure from,
any guaranty, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or in respect of this
Security Agreement or any other Loan Document other than the indefeasible
payment of the Obligations in full in cash.

 

 

Section 13.

Notices

 

All communications and notices hereunder shall be in writing and given as
provided in Section 10.01 of the Credit Agreement. All communications and
notices hereunder to the Borrower shall be given to it at the address for
notices set forth in such Section, and all communications and notices hereunder
to any other Grantor shall be given to it at the address for notices set forth
on Schedule I.

 

 

Section 14.

Binding Effect; Several Agreement; Assignments

 

Whenever in this Security Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any Grantor
that are contained in this Security Agreement shall bind and inure to the
benefit of each party hereto and its successors and assigns. This Security
Agreement shall become effective as to any Grantor when a counterpart

 

-19-

 



--------------------------------------------------------------------------------

hereof executed on behalf of such Grantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Grantor,
the Administrative Agent and the Lenders and their respective successors and
assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the Lenders and their respective successors and assigns, except that
none of the Grantors shall have the right to assign its rights or obligations
hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by this Security
Agreement or the other Loan Documents. This Security Agreement shall be
construed as a separate agreement with respect to each of the Grantors and may
be amended, modified, supplemented, waived or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

 

 

Section 15.

Survival of Agreement; Severability

 

(a) All covenants, agreements, representations and warranties made by the
Grantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Security Agreement or any other
Loan Document shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of any Loan Documents and
the making of any Loan or other extension of credit, regardless of any
investigation made by the Secured Parties or on their behalf and notwithstanding
that any Secured Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect until this
Security Agreement shall terminate.

 

(b)In the event any one or more of the provisions contained in this Security
Agreement or any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

 

Section 16.

GOVERNING LAW

 

THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

 

Section 17.

Counterparts

 

This Security Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one contract (subject to Section 14), and shall become effective
as provided in Section 14. Delivery of an executed counterpart of this Security
Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Security Agreement.

 

-20-

 



--------------------------------------------------------------------------------

 

Section 18.

Headings

 

Section headings used herein are for convenience of reference only, are not part
of this Security Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Security Agreement.

 

 

Section 19.

Jurisdiction; Consent to Service of Process

 

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Security Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State or, to the extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Security Agreement shall affect any right that
any party hereto may otherwise have to bring any action or proceeding relating
to this Security Agreement or the other Loan Documents in the courts of any
jurisdiction.

 

(b)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement or the other
Loan Documents in any court referred to in paragraph (a) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(c) Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13. Nothing in this
Security Agreement will affect the right of any party to this Security Agreement
to serve process in any other manner permitted by law.

 

 

Section 20.

WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-21-

 



--------------------------------------------------------------------------------

 

Section 21.

Additional Grantors

 

Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of an instrument in the form of Annex 2, such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any Grantor hereunder. The rights and obligations of each
of the Grantors hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Security Agreement.

 

 

Section 22.

Covenants of Administrative Agent and Lenders

 

(a) The Administrative Agent shall provide to the Borrower copies of each filed
financing statement, continuation statement or other document referred to in
Section 2(a) promptly after receipt of the same.

 

(b)The security interest granted to the Secured Parties hereunder shall
terminate when the Grantors shall have indefeasibly paid and discharged all of
the Obligations in full in cash. Upon such indefeasible payment and discharge of
the Obligations, the Administrative Agent and the Lenders shall reassign,
release, or deliver to the Grantors all Collateral then held by or at the
direction of the Administrative Agent, and shall execute and deliver to the
Grantors (at the Grantors’ sole expense) such termination statements,
satisfactions, releases, reconveyances, or reassignments as the Grantors may
reasonably request to evidence such termination, including, without limitation,
such releases, reassignments, terminations or other documents necessary or
appropriate for recording with the United States Patent and Trademark Office and
the United States Copyright Office terminating or reassigning the Secured
Parties’ interest in the Collateral constituting Intellectual Property.

 

[remainder of page intentionally left blank]

 

 

-22-

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 

LIFETIME HOAN CORPORATION

 

By:__________________________

Name:__________________________

Title:__________________________

 

OUTLET RETAIL STORES, INC.

 

By:__________________________

Name:__________________________

Title:__________________________

 

M. KAMENSTEIN CORP.

 

By:__________________________

Name:__________________________

Title:__________________________

 

THE PFALTZGRAFF CO.

 

By:__________________________

Name:__________________________

Title:__________________________

 

PFALTZGRAFF FACTORY STORES, INC.

 

By:__________________________

Name:__________________________

Title:__________________________

 

Lifetime Brands Amended and Restated Security Agreement Signature Page

 



--------------------------------------------------------------------------------

LUXURY TABLETOP COLLECTION, INC.

 

By:__________________________

Name:__________________________

Title:__________________________

 

SYRATECH ACQUISITION CORP.

 

By:__________________________

Name:__________________________

Title:__________________________

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent

 

By:__________________________

Name:__________________________

Title:__________________________

 

 

Lifetime Brands Amended and Restated Security Agreement Signature Page

 



--------------------------------------------------------------------------------

SCHEDULE I TO SECURITY AGREEMENT

 

GRANTORS

 

 

Grantor

Address for Notices

 

Outlet Retail Stores, Inc.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

M. Kamenstein Corp.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

The Pfaltzgraff Co.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

Pfaltzgraff Factory Stores, Inc.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

Luxury Tabletop Collection, Inc.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

Syratech Acquisition Corp.

One Merrick Avenue

 

Westbury, New York 11590

 

Attention: Chief Financial Officer

 

Telephone: 516-683-6000

 

Telecopy: 516-450-1017

 

 

 

--------------------------------------------------------------------------------

ANNEX 1 TO AMENDED AND RESTATED SECURITY AGREEMENT

 

FORM OF PERFECTION CERTIFICATE

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of October 31, 2006 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), between LIFETIME BRANDS, INC., as
Borrower, the Lenders from time to time party thereto and HSBC BANK USA,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement and the Security Agreement (as defined in the
Credit Agreement).

 

The undersigned, an Authorized Signatory of the Borrower, hereby certifies to
the Administrative Agent and the Lenders as follows:

 

 

Section 1.

Organization; Names; Identification

 

(a) The legal name of each of the Grantors, as such name appears in its
organizational documents, is as follows:

 

(b)The jurisdiction of organization or formation of each of the Grantors is set
forth opposite its name below:

 

Grantor

Jurisdiction of Organization or Formation

 

(c) Set forth below is each other legal name each of the Grantors has had in the
past five years, together with the date of the relevant change:

 

(d)Except as set forth in Schedule 1 hereto, none of the Grantors has changed
its identity or organizational structure in any way within the past five years.
Changes in identity or organizational structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of organization. If any such change has occurred, include in
Schedule 1 hereto the information required by Sections 1 and 2 of this
certificate as to each acquiree or constituent party to a merger or
consolidation.

 

(e) The following is a list of all other names (including trade names or similar
appellations) used by each of the Grantors or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:

 

(f) Set forth below is the Federal Taxpayer Identification Number of each of the
Grantors:

 

--------------------------------------------------------------------------------

(g)Set forth below is the organizational identification number of each of the
Grantors, if any, issued by the jurisdiction of such Grantor’s organization:

 

 

Section 2.

Current Locations

 

(a) The chief executive office of each of the Grantors is located at the address
set forth opposite its name below:

 

Grantor

Mailing Address

County

State

 

 

(b)Set forth below opposite the name of each Grantor are all locations where it
maintains any books or records relating to any Accounts Receivable or Pledged
Debt (with each location at which chattel paper, if any, is kept being indicated
by an “*”):

 

Grantor

Mailing Address

County

State

 

 

(c) Set forth below opposite the name of each Grantor are all the material
places of its business not identified in paragraph (a) or (b) above:

 

Grantor

Mailing Address

County

State

 

 

(d)Set forth below opposite the name of each Grantor are all the locations where
it maintains any Collateral not identified above:

 

Grantor

Mailing Address

County

State

 

 

(e) Set forth below opposite the name of each of the Grantors are the names and
addresses of all persons other than such Grantor that have possession of any of
its Collateral:

 

Grantor

Name of Other Person

Mailing Address

County

State

 

 

Section 3.   Unusual Transactions. All Accounts Receivable and Pledged Debt have
been originated by the Grantors and all Inventory has been acquired by the
Grantors in the ordinary course of business.

 

Section 4.   Pledged Equity. Attached hereto as Schedule 4 is a true and correct
list of all of the Pledged Equity owned or held by or on behalf of each of the
Grantors, in each case setting forth the name of the issuer of such Pledged
Equity, the number of any certificate evidencing such Pledged Equity, the
registered owner of such Equity Interest, the number and

 

2

 



--------------------------------------------------------------------------------

class of such Pledged Equity and the percentage of the issued and outstanding
Equity Interests of such class represented by such Pledged Equity. The Pledged
Equity has been duly authorized and validly issued and is fully paid and
nonassessable.

 

Section 5.   Pledged Debt. Attached hereto as Schedule 5 is a true and correct
list of (a) all of the Pledged Debt owned by or on behalf of each of the
Grantors, in each case setting forth the name of the party from whom such
Pledged Debt is owed or owing, the principal amount thereof, the date of
incurrence thereof and the maturity date, if any, with respect thereto and (b)
all unpaid intercompany transfers of goods sold and delivered, or services
rendered, by or to any Grantor. All Pledged Debt owed or owing to each Grantor
will be on and as of the date hereof evidenced by one or more promissory notes
pledged to the Administrative Agent under the Security Agreement.

 

Section 6.   Intellectual Property. Attached hereto as Schedule 6 is a true and
correct list of Intellectual Property owned by or on behalf of each of the
Grantors, in each case identifying each Copyright, Copyright License, Patent,
Patent License, Trademark and Trademark License in sufficient detail and setting
forth with respect to each such Copyright, Copyright License, Patent, Patent
License, Trademark and Trademark License, the registration number, the date of
registration, the jurisdiction of registration and the date of expiration
thereof.

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
____ day of October 2006.

 

LIFETIME BRANDS, INC.

 

By:__________________________

Name:__________________________

Title:__________________________

 

 

3

 



--------------------------------------------------------------------------------

SCHEDULE 1 TO PERFECTION CERTIFICATE

 

Change in Identity or Organizational Structure

 

 

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE 4 TO PERFECTION CERTIFICATE

 

Pledged Equity

 

 

 

--------------------------------------------------------------------------------

SCHEDULE 5 TO PERFECTION CERTIFICATE

 

Pledged Debt

 

 

--------------------------------------------------------------------------------

SCHEDULE 6 TO PERFECTION CERTIFICATE

 

Intellectual Property

 

I.

Copyrights

 

II.

Copyright Licenses

 

III.

Patents

 

IV.

Patent Licenses

 

V.

Trademarks

 

VI.

Trademark Licenses

 

 

--------------------------------------------------------------------------------

 

ANNEX 2 TO AMENDED AND RESTATED SECURITY AGREEMENT

 

FORM OF SUPPLEMENT

 

SUPPLEMENT NO. __, dated as of ___________ ___, 20__, to the AMENDED AND
RESTATED SECURITY AGREEMENT, dated as of October 31, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among LIFETIME BRANDS, INC., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower party thereto and HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders from time to time party to
the credit agreement referred to below (in such capacity, the “Administrative
Agent”).

 

A.    Reference is made to the Second Amended and Restated Credit Agreement,
dated as of October 31, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders from time to time party thereto and the Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement and the Security Agreement.

 

B.    The Grantors have entered into the Security Agreement in order to induce
the Lenders to make Loans and otherwise extend credit on behalf of the Borrower.
Section 21 of the Security Agreement provides that additional Subsidiaries of
the Borrower may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans and extensions
of credit and as consideration for Loans and extensions of credit previously
made.

 

Accordingly, the Administrative Agent and the New Grantor agree as follows:

 

Section 1. In accordance with Section 21 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor, and
the New Grantor hereby agrees to all the terms and provisions of the Security
Agreement applicable to it as a Grantor thereunder. In furtherance of the
foregoing, the New Grantor, as security for the payment and performance in full
of the Obligations, does hereby create and grant to the Administrative Agent for
the ratable benefit of the Lenders a security interest in and lien on all of the
New Grantor’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

 

Section 2. The New Grantor represents and warrants to the Administrative Agent
that (a) this Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, (b) set forth on the Schedule attached hereto is a
true and complete schedule of all of the information that would have been
required to have been delivered by or on behalf of the New

 

--------------------------------------------------------------------------------

Grantor pursuant to the Security Agreement, the Schedules thereto and the
Perfection Certificate if the New Grantor had been originally named in the
Security Agreement and (c) the representations and warranties made by it as a
Grantor under the Security Agreement are true and correct on and as of the date
hereof based upon the applicable information referred to in clause (b) of this
Section.

 

Section 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Grantor and the Administrative Agent.
Delivery of an executed counterpart of this Supplement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Supplement.

 

Section 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

 

Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 13 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth in the Schedule hereto.

 

Section 8. The New Grantor agrees to reimburse the Secured Parties for their
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Administrative Agent.

 

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[Name of New Grantor]

 

By:__________________________

Name:__________________________

Title:__________________________

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent

 

By:__________________________

Name:__________________________

Title:__________________________

 

2

 



--------------------------------------------------------------------------------

SCHEDULE TO THE SUPPLEMENT

 

 

 

 

 